Exhibit 10.1




 


PARTICLE DRILLING TECHNOLOGIES, INC.
 
$1,200,000
Senior Secured PIK Notes due 2010
 
Warrants to Purchase a 19.95% Equity Interest
 
__________________
 
PURCHASE AGREEMENT
__________________
 
Dated as of February 11, 2009
 





 
 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 
 
 
SECTION
1.                                                                                                                                          Authorization
of Notes and Warrants
 
 
SECTION
2.                                                                                                                                          Sale
and Purchase of Securities
 
 
2.01
Purchase Price 
 

 
2.02
Security Interest 
 

 
SECTION
3.                                                                                                                                          Closing;
Fees
 
 
3.01
Closings 
 

 
3.02
Expenses 
 

 
3.03
Obligation of the Purchasers 
 

 
SECTION
4.                                                                                                                                          Prepayment
of Notes; Payments; Taxes
 
 
4.01
Optional Redemption of Notes 
 

 
4.02
Redemption Procedure 
 

 
SECTION
5.                                                                                                                                          Conditions
to Purchasers’ Obligations
 
 
5.01
Execution of Notes 
 

 
5.02
Warrants 
 

 
5.03
Fees, Expenses, Etc 
 

 
5.04
Opinions of Counsel 
 

 
5.05
Corporate Documents; Proceedings; Etc 
 

 
5.06
Indebtedness 
 

 
5.07
Security Agreement 
 

 
5.08
Collateral Deliveries 
 

 
5.09
Adverse Change, Etc 
 

 
5.10
Litigation 
 

 
5.11
Representations and Warranties 
 

 
5.12
Good Standing Certificates 
 

 
5.13
No Default 
 

 
5.14
Securities Laws 
 

 
5.15
No Outstanding Registration Rights 
 

 
5.16
Subsequent Draw Down Conditions 
 

 
SECTION
6.                                                                                                                                          Conditions
to Company’s Obligations
 
 
6.01
Sale of Securities 
 

 
6.02
Representations and Warranties of the Purchasers 
 


 
 

--------------------------------------------------------------------------------

 

 
SECTION 7.Representations, Warranties and Agreements of the Company

 
7.01
Corporate Status 
 

 
7.02
Valid Agreement 
 

 
7.03
Capitalization 
 

 
7.04
Conflicts 
 

 
7.05
Accuracy of Securities Act Filings 
 

 
7.06
Authorization of Securities 
 

 
7.07
Adverse Litigation. 
 

 
7.08
Taxes 
 

 
7.09
Disclosure Controls 
 

 
7.10
Investment Company 
 

 
7.11
Commissions 
 

 
7.12
Material Events 
 

 
7.13
Use of Proceeds 
 

 
7.14
The Security Documents 
 

 
7.15
Employee Benefit Plans 
 

 
7.16
Environmental Matters 
 

 
7.17
Representations and Warranties in Documents 
 

 
SECTION
8.                                                                                                                                          Representations
and Warranties of the Purchasers
 
 
8.01
Purchaser Intent 
 

 
8.02
Status of Purchasers 
 

 
8.03
Authorization; No Contravention 
 

 
8.04
Binding Effect 
 

 
8.05
Broker’s, Finder’s or Similar Fees 
 

 
SECTION
9.                                                                                                                                          Affirmative
Covenants
 
 
9.01
Maintenance of Property; Insurance 
 

 
9.02
Compliance with Statutes, Etc 
 

 
9.03
Compliance with Environmental Laws 
 

 
9.04
Employee Benefits 
 

 
9.05
Performance of Obligations 
 

 
9.06
Payment of Taxes 
 

 
9.07
Further Assurances; Additional Collateral 
 

 
SECTION
10.                                                                                                                                          Negative
Covenants
 
 
10.01
Liens 
 

 
10.02
Consolidation, Merger, Purchase or Sale of Assets, Etc 
 

 
10.03
Dividends 
 

 
10.04
Indebtedness 
 

 
10.05
Advances, Investments and Loans 
 

 
10.06
Transactions with Affiliates 
 


 
 

--------------------------------------------------------------------------------

 

 
10.07
Limitation on Modifications of Certificate of Incorporation, By-Laws and Certain
Other Agreements; Etc 
 

 
10.08
Limitation on Certain Restrictions on Subsidiaries 
 

 
10.09
Limitation on Creation of Subsidiaries 
 

 
10.10
Business 
 

 
SECTION
11.                                                                                                                                          Events
of Default
 
 
11.01
Payments 
 

 
11.02
Representations, Etc 
 

 
11.03
Covenants 
 

 
11.04
Default Under Other Agreements 
 

 
11.05
Bankruptcy, Etc 
 

 
11.06
ERISA 
 

 
11.07
Security Documents 
 

 
11.08
Judgments 
 

 
11.09
Change of Control 
 

 
11.10
Conviction 
 

 
11.11
Non-Performance of the Shell Contract 
 

 
SECTION
12.                                                                                                                                          Definitions
 
 
12.01
Defined Terms 
 

 
SECTION
13.                                                                                                                                          Appointment
of Agent
 
 
13.01
Appointment 
 

 
13.02
Rights of Agent 
 

 
13.03
Administration of the Collateral 
 

 
13.04
Application of Proceeds 
 

 
13.05
Duties of Agent 
 

 
13.06
Reliance by Agent 
 

 
13.07
Appointment of Sub-Agents 
 

 
13.08
Resignation of Agent 
 

 
13.09
Holder Non-Reliance 
 

 
13.10
Indemnification 
 

 
13.11
Holders 
 

 
13.12
Action by Agent 
 

 
SECTION
14.                                                                                                                                          Miscellaneous
 
 
14.01
Payment of Expenses, Etc 
 

 
14.02
Right of Setoff 
 

 
14.03
Notices 
 

 
14.04
Benefit of Agreement 
 

 
14.05
No Waiver; Remedies Cumulative 
 


 
 

--------------------------------------------------------------------------------

 

 
14.06
GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL 
 

 
14.07
Counterparts 
 

 
14.08
Headings Descriptive 
 

 
14.09
Amendment or Waiver; Etc 
 

 
14.10
Survival 
 

 
14.11
Confidentiality 
 

 
14.12
Registration of Notes 
 



SCHEDULE 2.01                      Schedule of Purchasers
SCHEDULE 5.06                      Schedule of Existing Indebtedness
SCHEDULE 5.08(iii)                 Schedule of Real Property


EXHIBIT A                               Form of Note
EXHIBIT B                                Form of Common Stock Purchase Warrant
EXHIBIT C-1                             Form of Opinion of Vinson & Elkins LLP
EXHIBIT C-2                             Form of Opinion of Woodburn and Wedge
EXHIBIT D                                Form of Compliance Certificate
EXHIBIT E                                 Form of Security Agreement

 
 

--------------------------------------------------------------------------------

 

PURCHASE AGREEMENT dated as of February 11, 2009 (the “Agreement”) among
Particle Drilling Technologies, Inc., a Nevada corporation (the “Company”),
Particle Drilling Technologies, Inc., a Delaware corporation and a Subsidiary of
the Company (the “Delaware Sub”),  LC Capital Master Fund, Ltd., a Cayman
Islands exempted company (“LC”), Don A. Sanders and Edward F. Hiel, as
purchasers (each, a “Purchaser” and collectively, the “Purchasers”), and LC
Capital Master Fund, Ltd., a Cayman Islands exempted company, as agent and
collateral agent for the holders of the securities issued hereunder (the
“Agent”).
 
The Company has requested that the Purchasers purchase the Notes and the
Warrants from it and the Purchasers are prepared to purchase the Notes and the
Warrants from the Company upon the terms and conditions hereof, and,
accordingly, the parties hereto agree as follows:
 
SECTION 1. Authorization of Notes and Warrants.  The Company has authorized the:
 
(a) issuance and sale of $1,200,000 aggregate principal amount of its Senior
Secured PIK Notes due 2010 (the “Notes”), in substantially the form of note
attached hereto as Exhibit A, bearing interest at a rate of 10.0% per annum,
interest payable quarterly in arrears on each Quarterly Payment Date with no
amortization;
 
(b) issuance and sale of 3-year detachable warrants substantially in the form of
Exhibit B (the “Warrants” and, together with the Notes, the “Securities”) to
purchase an aggregate of up to 19.95% of the Company’s issued and outstanding
Common Stock as of the date of this Agreement (as such number of shares of
Common Stock may be adjusted from time to time in accordance with the terms of
the Warrants, the “Warrant Shares”); and
 
(c) issuance of the Warrant Shares upon exercise of the Warrants.
 
SECTION 2. Sale and Purchase of Securities.
 
2.01 Purchase Price.  (a) The Company will issue and sell to the Purchasers and,
subject to the terms and conditions of this Agreement, the Purchasers agree,
severally and not jointly, to buy from the Company, at the date hereof and on
each Draw Down Date as provided for in Section 3, the Securities in the
respective principal amounts (in the case of the Notes) and exercisable for the
number of shares of Common Stock (in the case of the Warrants) set forth in
Schedule 2.01 hereto opposite their names, for an aggregate purchase price equal
to 100% of the principal amount of the Notes specified therein (the “Purchase
Price”); and in that regard, the parties hereto agree that $1,150,000 of the
$1,200,000 aggregate Purchase Price paid for the Notes and the Warrants shall be
allocated to the Notes for United States federal income tax purposes and the
remaining $50,000 of the Purchase Price shall be allocated to the Warrants.
 
2.02 Security Interest.  Each of the Notes shall be an obligation of the Company
secured by Liens on the Company’s and the Delaware Sub’s interests in the
Collateral with such Liens having a first priority to the Collateral, subject to
the Permitted Liens.
 



 
1

--------------------------------------------------------------------------------

 
 
 

Closing; Fees.
 
2.03 Closings.  The sales of the Securities to be purchased by the Purchasers
shall take place at the offices of Milbank, Tweed, Hadley & McCloy LLP, 1 Chase
Manhattan Plaza, New York, New York, at 10:00 a.m., New York City time, in four
closings as follows:
 
(a) the Warrants shall be issued to the Purchasers on the date of this Agreement
in consideration of the execution of this Agreement by the Purchasers;
 
(b) $400,000 in principal amount of the Notes, subject to the satisfaction of
the conditions set forth in Section 5, shall be purchased by the Purchasers,
with each Purchaser purchasing its pro rata portion of such Notes, at a closing
(the “First Draw Down”) on March 2, 2009 or on such other Business Day
thereafter as may be agreed upon by the Company and LC;
 
(c) $400,000 in principal amount of the Notes, subject to the satisfaction of
the conditions set forth in Section 5, shall be purchased by the Purchasers,
with each Purchaser purchasing its pro rata portion of such Notes, at a closing
(the “Second Draw Down”) at a time as may be agreed upon by the Company and LC
which shall be no earlier than 90 days after the First Draw Down; and
 
(d) $400,000 in principal amount of the Notes, subject to the satisfaction of
the conditions set forth in Section 5, shall be purchased by the Purchasers,
with each Purchaser purchasing its pro rata portion of such Notes, at a closing
(the “Final Draw Down,” and, together with the First Draw Down and the Second
Draw Down, each a “Draw Down”) at a time as may be agreed upon by the Company
and LC which shall be no earlier than 90 days after the Second Draw Down.
 
At each Draw Down, the Company will deliver to each Purchaser the principal
amount of Notes being purchased by such Purchaser at such Draw Down, registered
in such names as such Purchaser shall instruct the Company dated the date of the
applicable Draw Down against delivery by such Purchaser to the Company of
immediately available funds in the amount of the principal amount thereof.  If
at any Draw Down the Company shall fail to tender such Securities to the
Purchasers as provided above in this Section 3, or any of the conditions
specified in Section 5 shall not have been satisfied to LC’s satisfaction, the
Purchasers shall be relieved of all further obligations under this Agreement,
without thereby waiving any other rights they may have by reason of such failure
to deliver Notes or such failure of condition precedent.
 
2.04 Expenses.  Subject to Section 14.01, whether or not the Securities are
issued, on the First Draw Down, the Company will pay to LC the reasonable fees
and disbursements of legal counsel and consultants and such other expenses,
including search fees, diligence fees and expenses, documentation fees and
filing fees, incurred by LC or them in connection with the transactions
contemplated herein, set forth in a statement (accompanied by reasonable detail)
delivered to the Company on or prior to the date of the First Draw Down, and
thereafter the Company will pay to LC, promptly upon receipt of a supplemental
statement therefor (accompanied by reasonable detail), such additional
reasonable fees and expenses, if any, as LC may incur in connection with the
Second Draw Down and Final Draw Down.
 

 
2

--------------------------------------------------------------------------------

 
 
 

Obligation of the Purchasers.  The Company hereby acknowledges and agrees that
the Purchasers shall have no obligation to purchase the Notes or otherwise
consummate the transactions contemplated by this Agreement if any of the
conditions to the applicable Draw Down described in Section 5 has not been
satisfied at or prior to such Draw Down.
 
SECTION 3. Prepayment of Notes; Payments; Taxes.
 
3.01 Optional Redemption of Notes.  (a) the Company may voluntarily redeem at
any time all of the Notes at the principal amount thereof, plus accrued and
unpaid interest thereon, if any, to the applicable redemption date without
penalty or premium.
 
(b) The Company will give each Holder written notice of each optional redemption
under this Section 4.01 not less than 10 days and not more than 20 days prior to
the date fixed for such redemption, in each case specifying such date, the
aggregate principal amount of the Notes to be redeemed, and the principal amount
of each Note held by such Holder to be redeemed.
 
3.02 Redemption Procedure,
 
(a)  In the case of each redemption of less than all of the outstanding Notes
pursuant to Section 4.01, the Notes shall be redeemed pro rata among all of the
Notes at the time outstanding in proportion, as nearly as practicable, to the
respective unpaid principal amounts thereof not theretofore called for
redemption, with adjustments, to the extent practicable, to compensate for any
prior redemptions not made exactly in such proportion.
 
(b)  In the case of each redemption pursuant to Section 4.01, the principal
amount of each Note to be redeemed shall mature and become due and payable on
the date fixed for such redemption, together with interest on such principal
amount accrued to such date and the applicable premium, if any.  From and after
such date, unless the Company shall fail to pay such principal amount when so
due and payable, together with the interest and premium, if any, as aforesaid,
interest on such principal amount shall cease to accrue.  Any Note paid or
redeemed in full shall be surrendered to the Company and canceled and shall not
be reissued, and no Note shall be issued in lieu of any redeemed principal
amount of any Note.
 
SECTION 4. Conditions to Purchasers’ Obligations.  The Purchasers’ obligation to
purchase and pay for the Securities as set forth herein is subject to the
fulfillment, to the Purchaser’s satisfaction or written waiver, on the date of
this Agreement or before the First Draw Down, as indicated below, of the
conditions set forth in Section 5.01 to 5.15 below, and the Purchasers’
obligations to purchase Notes at the Second Draw Down and Final Draw Down,
respectively, is subject to the fulfillment, to the Purchasers’ satisfaction or
written waiver, before the applicable Draw Down, as indicated below, of the
conditions set forth in Section 5.16:
 
4.01 Execution of Notes.  The Notes to be delivered at the applicable Draw Down
shall have been executed by the Company, and delivered to the Purchasers, in the
amounts, maturity and as otherwise provided herein.
 

 
3

--------------------------------------------------------------------------------

 
 
 

Warrants.  The Warrants shall have been executed by the Company and delivered to
the Purchasers on the date of this Agreement substantially in the form of
Exhibit B hereto.
 
4.02 Fees, Expenses, Etc.  The Company shall have paid to the Purchasers all
costs, fees and expenses (including, without limitation, legal fees and
expenses) payable to the Purchasers to the extent then due and invoiced,
including, without limitation the fees and expenses under Sections 3.02, and
14.01 hereof.
 
4.03 Opinions of Counsel.  The Purchasers shall have received favorable written
opinions, each dated the date of the First Draw Down and addressed to the
Purchasers of (i) Vinson & Elkins LLP, special counsel to the Company and the
Delaware Sub, covering the matters set forth in Exhibit C-1, and (ii) Woodburn
and Wedge, special counsel to the Company, covering the matters set forth in
Exhibit C-2.
 
4.04 Corporate Documents; Proceedings; Etc.  (a)  The Purchasers shall have
received an officer's certificate, dated the date of the First Draw Down, in the
form of Exhibit D hereto, with appropriate insertions, together with copies of
the Certificates of Incorporation and By-Laws (or equivalent organizational
documents) of the Company and the Delaware Sub and the resolutions of the
Company and the Delaware Sub referred to in such certificate, and the foregoing
shall be reasonably acceptable to the Purchasers.
 
(b) All corporate and legal proceedings and all material instruments and
agreements in connection with the Transaction shall be reasonably satisfactory
in form and substance to the Purchasers, and the Purchasers shall have received
all information and copies of all documents and papers, including records of
corporate proceedings, governmental approvals, good standing certificates and
bring-down telegrams or facsimiles, if any, which the Purchasers reasonably may
have requested in connection therewith, such documents and papers where
appropriate to be certified by proper corporate or governmental authorities.
 
4.05 Indebtedness.  On the date of the First Draw Down, after giving effect to
the consummation of the Transaction, the Company and its Subsidiaries, if any,
shall have no outstanding Indebtedness except the Notes hereunder and the
Indebtedness set forth on Schedule 5.06, and no such party shall be in default
in the observance or performance of any agreement or condition relating thereto.
 
4.06 Security Agreement.  The Security Agreement shall have been duly executed
by the Company and the Delaware Sub and shall have been delivered to the
Purchasers and shall be in full force and effect on the date of the applicable
Draw Down.
 
4.07 Collateral Deliveries.  The Company and the Delaware Sub shall have
authorized, executed and/or delivered or caused to be delivered each of the
following to the Purchasers:
 
(i) UCC Financing Statements (Form UCC-1 or UCC-2, as appropriate) in
appropriate form for filing under the UCC and any other applicable Requirements
of Law
 

 
4

--------------------------------------------------------------------------------

 
 

(ii) in each jurisdiction as may be necessary or appropriate to perfect the
Liens created, or purported to be created, by the Security Documents;
 
(iii) certified copies of Requests for Information (Form UCC-11), tax lien,
judgment lien and pending lawsuit searches or equivalent reports or lien search
reports, each of a recent date listing all effective financing statements, lien
notices or comparable documents that name the Company or any of its Subsidiaries
as debtor and that are filed in (w) the State of Nevada, (y) the State of
Delaware, (y) those state and county jurisdictions in which any of the property
of the Company or the Delaware Sub is located, and (z) the state and county
jurisdictions in which the Company or any of its Subsidiaries’ principal place
of business is located, none of which encumber the Collateral covered or
intended to be covered by the Security Documents other than those encumbrances
which constitute Permitted Liens; and
 
(iv) with respect to each Real Property to the extent requested by the Agent,
copies of Leases in which the Company and the Delaware Sub hold any
interest.  With respect to each Real Property in which the Company and the
Delaware Sub holds the tenant’s interest thereunder set forth on
Schedule 5.08(iii), the Company or the Delaware Sub, as the case may be, shall
use commercially reasonable efforts to obtain a landlord lien waiver, access
agreement and, to the extent applicable, consent in such form as the Agent shall
reasonably require in order for the landlord to waive its statutory lien.
 
4.08 Adverse Change, Etc. (a) There shall not have occurred or been threatened
from the date of this Agreement to the First Draw Down any change (or a series
of changes) that the Purchasers shall determine has resulted, or could
reasonably be expected to result, in a termination of the Shell Contract or a
failure of the Company to complete the Initial Test Drilling under the Shell
Contract successfully.
 
(b) All necessary material court or governmental (domestic and foreign)
approvals and/or consents in connection with the Transaction, any of the other
transactions contemplated by the Transaction Documents and otherwise referred to
herein or therein shall have been obtained and remain in effect, and all
applicable waiting periods shall have expired without any action being taken by
any competent authority which restrains, prevents or imposes materially adverse
conditions upon the consummation of the Transaction or the other transactions
contemplated by this Agreement.  Additionally, there shall not exist any
judgment, order, injunction or other restraint prohibiting or imposing
materially adverse conditions upon the Transaction or the other transactions
contemplated by this Agreement.
 
4.09 Litigation.  No litigation by any entity (private or governmental) shall be
pending or threatened as of any Draw Down Date with respect to the Transaction,
the Shell Contract or other transactions contemplated by this Agreement or any
documentation executed in connection therewith, or which the Purchasers shall
determine could reasonably be expected to have a materially adverse effect on
the financial condition, business, operations or prospects of the Company.
 

 
5

--------------------------------------------------------------------------------

 
 

Representations and Warranties.  The representations and warranties of the
Company and the Delaware Sub contained in this Agreement and those otherwise
made in writing by or on behalf of the Company and the Delaware Sub in
connection with the Transaction shall be correct in all material respects at the
date of the First Draw Down.
 
4.10 Good Standing Certificates.  Good standing certificates of the Company and
the Delaware Sub from the Secretary of State of their respective jurisdictions
of organization, and certificates of good standing to conduct business as
foreign corporations in each other state in which the Company or the Delaware
Sub has significant operations or facilities and, to the extent generally
available, certificates or other evidence of good standing as to payment of any
applicable franchise or similar taxes from the appropriate taxing authority of
each of such states, each to be dated a recent date prior to the date of the
applicable Draw Down.
 
4.11 No Default.  No Default or Event of Default shall have occurred and be
continuing or would exist after giving effect to the issuance and sale of the
Securities
 
4.12 Securities Laws.  The offering and sale of the Securities to the Purchasers
shall have complied with all Requirements of Law and shall be exempt from
registration under the Securities Act.
 
4.13 No Outstanding Registration Rights.  The Company shall not be subject to
any obligation to file a registration statement with the SEC with respect to any
securities of the Company other than the Registrable Securities as defined and
provided in the Warrant except for such obligations in existence as of the date
hereof arising from the Existing Registration Rights.
 
4.14 Subsequent Draw Down Conditions.  The conditions set forth in
Sections 5.01, 5.03, 5.05, 5.06, 5.07, 5.09, 5.10, 5.11, 5.12, 5.13, and 5.14
shall be true and correct in all material respects as if required as of the date
of such Draw Down. In addition, the Company shall have completed the Initial
Test Drilling under the Shell Contract prior to the Second Draw Down and the
Second Test Drilling under the Shell Contract prior to the Final Draw Down, and
each of such tests shall have met the standards for success set forth in
Section II of such contract.
 
SECTION 5. Conditions to Company’s Obligations.  The Company’s obligation to
sell the Securities to be delivered to the Purchasers on the date hereof and at
each Draw Down is subject to the fulfillment, to the Company’s satisfaction or
waiver, on or before such date, of the following conditions:
 
5.01 Sale of Securities.  Each of the Purchasers shall have executed this
Agreement and on the date of each Draw Down shall have delivered payment to the
Company in respect of its purchase of the Notes on the date of such Draw Down
pursuant to Section 2.01.
 
5.02 Representations and Warranties of the Purchasers.  The representations and
warranties of the Purchasers contained in this Agreement and those otherwise
made in writing by or on behalf of the Purchasers in connection with the
Transaction shall be correct in all material respects when made and at the date
of this Agreement or Draw Down, as applicable.
 

 
6

--------------------------------------------------------------------------------

 
 

Representations, Warranties and Agreements of the Company.  In order to induce
the Purchasers to purchase the Securities, each of the Company and the Delaware
Sub makes the following representations, warranties and agreements, in each case
after giving effect to the Transaction as consummated herein, all of which shall
survive the execution and delivery of this Agreement and the Securities, on and
as of the date hereof and the date of each Draw Down.
 
5.03 Corporate Status.  Each of the Company and the Delaware Sub is a
corporation duly organized, validly existing and in good standing under the laws
of its jurisdiction of organization and has all requisite corporate power and
authority to own, lease, use and operate its properties and to carry on its
business as now operated and conducted.  The Company and each of its
Subsidiaries is duly qualified as a foreign corporation or limited liability
company to do business and is in good standing in each jurisdiction in which its
ownership or use of property or the nature of the business conducted by it makes
such qualification necessary, except where the failure to be so qualified or in
good standing would not have a Material Adverse Effect.  Neither the Company nor
any its Subsidiaries is in violation of any provision of its respective
certificate or articles of incorporation, articles of organization, partnership
agreement, bylaws or other organizational or charter documents, as the same may
have been amended.
 
5.04 Valid Agreement.  This Agreement has been duly and validly authorized,
executed and delivered by each of the Company and the Delaware Sub and
constitutes a binding obligation of the Company and the Delaware Sub enforceable
against them in accordance with its terms, subject to applicable bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and similar laws
affecting creditors’ rights and remedies generally, and subject, as to
enforceability, to general principles of equity, including principles of
commercial reasonableness, good faith and fair dealing (regardless of whether
enforcement is sought in a proceeding at law or in equity).
 
5.05 Capitalization.  As of the date of this Agreement, (a) the authorized
capital of the Company consists of (i) 100,000,000 shares of Common Stock, par
value $0.001 per share, of which 35,740,349 shares are outstanding  and had
outstanding options and warrants to purchase up to 5,737,341 additional shares
of the Company’s common stock in the aggregate and (ii) 10,000,000 shares of
preferred stock, par value $0.01 per share, of which 100,000 shares have been
designated as Series A Junior Participating Preferred Stock and (b) the
authorized capital of the Delaware Sub consists of  (i) 50,000,000 shares of
common stock, par value $0.0001 per share, of which 50,000,000 shares are
outstanding and (ii) 20,000,000 shares of preferred stock, par value $0.0001 per
share, of which 10,000,000 shares are designated as Series A Convertible
Preferred Stock, none of which are outstanding.  All of the outstanding shares
of capital stock of the Company and the Delaware Sub have been duly authorized,
are validly issued, fully paid and nonassessable and were offered, sold and
issued in compliance with all applicable federal and state securities laws and
without violating any contractual obligation or other preemptive or similar
rights.
 
5.06 Conflicts.  The execution, delivery and performance of this Agreement by
the Company and the Delaware Sub and the consummation by the Company and the
Delaware Sub of the transactions contemplated hereby will not (i) conflict with
or result in a violation of any provision of the certificate of incorporation,
as amended, of the Company or the Delaware
 

 
7

--------------------------------------------------------------------------------

 
 

Sub or the bylaws, as amended, of the Company or the Delaware Sub or (ii) result
in a violation of any legal requirement (including federal and state securities
laws and regulations) applicable to the Company or any of its Subsidiaries or by
which any property or asset of the Company or any of its Subsidiaries is bound
or affected (except for (y) such conflicts, defaults, terminations, amendments,
accelerations, cancellations and violations as would not, individually or in the
aggregate, have a Material Adverse Effect) .  Except with respect to any filings
or notices related to the issuance of the Warrants and Warrant Shares to be
filed with The NASDAQ Stock Market, if any, and as required under the Securities
Act and any applicable state securities laws, neither the Company nor the
Delaware Sub is required to obtain any consent, authorization or order of, or
make any filing or registration with, any court, governmental agency, regulatory
agency, self regulatory organization or stock market or any third party in order
for it to execute, deliver or perform any of its obligations under this
Agreement.  The Company does not believe that The NASDAQ National Market should
require shareholder approval of the issuance and sale of the Securities under
rule 4350 of the NASDAQ Marketplace Rules. All consents, authorizations, orders,
filings and registrations that the Company and the Delaware Sub are required to
effect or obtain pursuant to the preceding sentence have been obtained or
effected on or prior to the date hereof.  Other than The NASDAQ National Market,
the Company and the Delaware Sub are not subject to the regulations of any other
self-regulatory organizations.
 
5.07 Accuracy of Securities Act Filings.  Since October 1, 2007, the Company has
filed with the SEC all forms, reports, schedules, statements and other documents
required to be filed by it through the date hereof under the Exchange Act or the
Securities Act (all such documents, as supplemented and amended since the time
of filing, collectively, the “Company SEC Documents”).  The Company SEC
Documents, including without limitation all financial statements and schedules
included in the Company SEC Documents, at the time filed (and, in the case of
registration statements and proxy statements, on the dates of effectiveness and
the dates of mailing, respectively, and in the case of any Company SEC Document
amended or superseded by a filing prior to the date of this Agreement, then on
the date of such amending or superseding filing), (i) did not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading, and
(ii) complied in all material respects with the applicable requirements of the
Exchange Act and the Securities Act, as applicable.  The audited consolidated
financial statements of Company included in the Company’s Annual Report on
Form 10-K for the fiscal year ended September 30, 2008 comply as to form in all
material respects with applicable accounting requirements and with the published
rules and regulations of the SEC with respect thereto, were prepared in
accordance with United States generally accepted accounting principles applied
on a consistent basis during the periods involved, and present fairly in all
material respects, the consolidated financial position of the Company and its
consolidated subsidiaries as at the dates thereof and the consolidated results
of their operations and cash flows for the periods then ended.
 
5.08 Authorization of Securities.  All of the Securities will have been duly
authorized for issuance prior to the date of this Agreement.  The Warrant
Shares, when issued and sold as set forth in the Warrants, will be validly
issued, fully paid and non-assessable; and none of the Securities or  Warrant
Shares will have been issued in violation of the preemptive rights of any
security holders of the Company arising as a matter of law or under or pursuant
to the Co
 

 
8

--------------------------------------------------------------------------------

 
 

pany’s certificate of incorporation, as amended, the Company’s bylaws, as
amended, or any material agreement or instrument to which the Company is a party
or by which it is bound.
 
5.09 Adverse Litigation.  There is no litigation pending or, to the knowledge of
the Company or any of its Subsidiaries, threatened against or affecting the
Company or any of its Subsidiaries that (i) adversely affects or challenges the
legality, validity or enforceability of this Agreement, or (ii) would, if there
were an unfavorable decision, have or reasonably be expected to have a Material
Adverse Effect.  There has not been, and to the knowledge of the Company, there
is not pending any investigation by the Commission involving the Company or any
current or former director or officer of the Company (in his or her capacity as
such).  The Commission has not issued any stop order or other order suspending
the effectiveness of any registration statement filed by the Company under the
Exchange Act or the Securities Act.
 
5.10 Taxes.  The Company and each Subsidiary has made or filed all federal,
state and foreign income and all other material tax returns, reports and
declarations required by any jurisdiction to which it is subject (unless and
only to the extent that the Company and each of its Subsidiaries has set aside
on its books provisions reasonably adequate for the payment of all unpaid and
unreported taxes) and has paid all taxes and other governmental assessments and
charges that are material in amount, shown or determined to be due on such
returns, reports and declarations, except those being contested in good faith
and has set aside on its books provisions reasonably adequate for the payment of
all taxes for periods subsequent to the periods to which such returns, reports
or declarations apply.  There are no unpaid taxes in any material amount claimed
to be due by the taxing authority of any jurisdiction, and the officers of the
Company know of no basis for any such claim.  Neither the Company nor the
Delaware Sub has executed a waiver with respect to the statute of limitations
relating to the assessment or collection of any foreign, federal, state or local
tax.
 
5.11 Disclosure Controls.  The Company has established and maintains disclosure
controls and procedures (as such term is defined in Rule 13a-15(e) under the
Exchange Act).
 
5.12 Investment Company.  Neither the Company nor the Delaware Sub is, and upon
the issuance and following the transactions contemplated by this Agreement will
be, an “investment company” as defined under the Investment Company Act of 1940
(“Investment Company”).  Neither the Company nor the Delaware Sub is controlled
by an Investment Company.
 
5.13 Commissions.  Neither the Company nor the Delaware Sub has taken any action
which would give rise to any claim by any person for brokerage commissions,
transaction fees or similar payments relating to this Agreement or the
transactions contemplated hereby.
 
5.14 Material Events.  Since December 31, 2008, there have not been any events,
changes, occurrences or state of facts that, individually or in the aggregate,
have had or would reasonably be expected to have a Material Adverse Effect,
except as disclosed in the Company SEC Documents.
 

 
9

--------------------------------------------------------------------------------

 
 

Use of Proceeds.  The proceeds of the Securities shall be used for working
capital and to complete the Company’s obligations under the Shell Contract.
 
5.15 The Security Documents.  (a)  The Security Agreement is effective to create
in favor of the Purchasers a legal, valid and enforceable security interest in
the Collateral, and when the financing statements and other filings in
appropriate form are filed as required by Section 5 of the Security Agreement,
the Liens created pursuant to the Security Agreement shall constitute a fully
perfected Lien on, and security interest in, all right, title and interest of
the grantors thereunder in such Collateral (other than the Intellectual
Property, as defined in the Security Agreement), in each case prior and superior
in right to any other person except as provided in this Agreement and subject to
no other Liens except for Permitted Liens.  In addition to the financing
statements and other filings contemplated in the preceding sentence, when the
Security Agreement is filed in the United States Patent and Trademark Office and
the United States Copyright Office, the Security Agreement shall constitute a
fully perfected Lien on, and security interest in, all right, title and interest
of the grantors thereunder in the Intellectual Property Collateral (as defined
in the Security Agreement), in each case prior and superior in right to any
other person except as provided in this Agreement (it being understood that
subsequent recordings in the United States Patent and Trademark Office and the
United States Copyright Office may be necessary to perfect a lien on registered
trademarks, trademark applications and copyrights acquired by the grantors after
the date hereof), and subject to no other Liens except for Permitted Liens.
 
(b) Each Security Document delivered pursuant to Section 9.07 will, upon
execution and delivery thereof, be effective to create in favor of the
Purchasers, a legal, valid and enforceable Lien on all of the Company’s and the
Delaware Sub’s right, title and interest in and to the Collateral, and when such
Security Document is filed or recorded in the appropriate offices as may be
required under applicable law, such Security Document will constitute a fully
perfected Lien on, and security interest in, all right, title and interest of
the Company and the Delaware Sub in such Collateral, in each case prior and
superior in right to any other Person except as provided in this Agreement, and
subject to no other Liens.
 
5.16 Employee Benefit Plans.  Each of the Company and its ERISA Affiliates is in
compliance in all material respects with the applicable provisions of ERISA and
the Code and the regulations and published interpretations thereunder with
respect to all Plans. Neither the Company nor any ERISA Affiliate maintains,
contributes to, or has any liability with respect to a Pension Plan.
 
5.17 Environmental Matters.  To the best knowledge of the Company after due
inquiry, neither the Company nor the Delaware Sub (i) has failed to comply with
any Environmental Law or to obtain, maintain or comply with any permit, license
or other approval required under any Environmental Law, (ii) has become subject
to any Environmental Claim, (iii) has received notice of any claim with respect
to any Environmental Claim or (iv) knows of any basis for any Environmental
Claim.
 
5.18 Representations and Warranties in Documents.  On each Draw Down Date, all
representations and warranties of the Company and the Delaware Sub set forth in
the
 

 
10

--------------------------------------------------------------------------------

 
 

other Transaction Documents were true and correct in all material respects at
the time as of which such representations and warranties were made (or deemed
made).
 
SECTION 6. Representations and Warranties of the Purchasers.  In order to induce
the Company to sell the Securities, each of the Purchasers, severally and not
jointly,  makes the following representations and warranties as of the date
hereof and as of the date of each Draw Down.
 
6.01 Purchaser Intent.  Each Purchaser represents that it is purchasing the
Securities hereunder for its own account, not with a view to the distribution
thereof or with any present intention of distributing or selling any of such
Securities except in compliance with the Securities Act and any applicable state
securities laws, provided that the disposition of such Purchaser’s property
shall at all times be within its control.
 
6.02 Status of Purchasers.  Each Purchaser represents that it is an “accredited
investor” within the meaning of Rule 501 of the Securities Act, with such
knowledge and experience in financial and business matters as to be capable of
evaluating the merits and risks of a prospective investment in the Securities
and that it is capable of bearing the economic risks of such investment.  Each
Purchaser understands that no public market now exists for the Securities and
there can be no assurance that a public market will ever exist for such
Securities.  Each Purchaser represents that it has had an opportunity to discuss
the Company’s business, management and financial affairs with the Company’s
management and an opportunity to review the Company’s facilities.  Each
Purchaser agrees to the imprinting of a legend on certificates representing all
of the Securities held by it to the following effect:  “THE SECURITIES
REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE SOLD OR OTHERWISE
DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH
ACT AND APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN APPLICABLE EXEMPTION
FROM THE REGISTRATION REQUIREMENTS OF SUCH ACT AND SUCH LAWS.”
 
6.03 Authorization; No Contravention.  The execution, delivery and performance
of this Agreement by each Purchaser:  (a) is within its power and authority and
has been duly authorized by all necessary action and (b) does not contravene the
terms of its organizational documents or any amendment thereof.
 
6.04 Binding Effect.  This Agreement has been duly executed and delivered by
each Purchaser and this Agreement constitutes the legal, valid and binding
obligation, enforceable against it in accordance with its terms, except to the
extent that the enforceability thereof may be limited by applicable bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium or other similar
laws generally affecting creditors’ rights and by equitable principles
(regardless of whether enforcement is sought in equity or at law).
 
6.05 Broker’s, Finder’s or Similar Fees.  There are no brokerage commissions,
finder’s fees or similar fees or commissions payable by the Company or the
Delaware Sub in
 

 
11

--------------------------------------------------------------------------------

 


connection with the transactions contemplated hereby based on any agreement,
arrangement or understanding with any Purchaser or any action taken by any
Purchaser.
 
SECTION 7. Affirmative Covenants.  Each of the Company and the Delaware Sub
hereby covenants and agrees that absent the prior written consent of the
Required Holders:
 
7.01 Maintenance of Property; Insurance.  (a)  The Company will and will cause
each of its Subsidiaries to, and the Delaware Sub will, (i) keep all property
necessary in their respective business in good working order and condition
(ordinary wear and tear and loss or damage by casualty or condemnation
excepted), (ii) maintain insurance on all of their respective property in at
least such amounts and against at least such risks as is consistent and in
accordance with industry practice and (iii) furnish to the Holders, upon written
request, full information as to the insurance carried.
 
(b) The Company will and will cause each of its Subsidiaries to, and the
Delaware Sub will, do all things necessary to obtain, preserve, renew, extend
and keep in full force and effect the rights, licenses, permits, franchises,
authorizations, patents, copyrights, trademarks and trade names material to the
conduct of their respective business; maintain and operate such business in
substantially the manner in which it is presently conducted and operated (and
reasonable extensions thereof); comply with all applicable Requirements of Law
(including any zoning, building, Environmental Law, ordinance, code or approval
or any building permits or any restrictions of record or agreements affecting
the Real Property) and decrees and orders of any Governmental Authority, whether
now in effect or hereafter enacted, except where the failure to comply could not
reasonably be expected to have a Material Adverse Effect; and at all times
maintain and preserve all property material to the conduct of such business and
keep such property in good repair, working order and condition and from time to
time make, or cause to be made, all needful and proper repairs, renewals,
additions, improvements and replacements thereto necessary in order that the
business carried on in connection therewith may be properly conducted at all
times; provided, however, that nothing in this Section 9.01(b) shall prevent
(i) the withdrawal by the Company or any Subsidiary of its qualification as a
foreign corporation in any jurisdiction where such withdrawal could not
reasonably be expected to have a Material Adverse Effect; or (iii) the
abandonment by the Company or any Subsidiary of any rights, franchises, licenses
and patents that such Person reasonably determines are not useful to its
business.
 
(c) The Company will and will cause its Subsidiaries to, and the Delaware Sub
will, at all times keep their respective property insured in favor of the Agent,
and all policies or certificates (or certified copies thereof) with respect to
such insurance (and any other insurance maintained by the Company or any of its
Subsidiaries) (i) shall be endorsed to the Agent’s reasonable satisfaction for
the benefit of the Agent (including, without limitation, by naming the Agent as
loss payee or as an additional insured as its interest may appear together with
a “standard” or “New York” lender’s loss payable endorsement), (ii) shall state
that such insurance policies shall not be cancelled without 30 days’ prior
written notice thereof by the respective insurer to the Agent, (iii) if
reasonably available, shall provide that the respective insurers irrevocably
waive any and all rights of subrogation with respect to the Agent and the
Holders, (iv) shall contain the standard non-contributing mortgagee clause
endorsement in favor of the Agent with respect to hazard liability insurance,
(v) shall, except in the case of public liability insurance, pr
 

 
12

--------------------------------------------------------------------------------

 
 

(d) vide that any losses shall be payable notwithstanding (A) any act or neglect
of the Company or any of its Subsidiaries, (B) the occupation or use of the
properties for purposes more hazardous than those permitted by the terms of the
respective policy, (C) any foreclosure or other proceeding relating to the
insured properties or (D) any change in the title to or ownership or possession
of the insured properties and (vi) shall comply with the insurance requirements
contained in each applicable Security Document.
 
(e) If the Company, the Delaware Sub or any of the Company’s other Subsidiaries
shall fail to maintain all insurance in accordance with this Section 9.01, the
Holders shall have the right (but shall be under no obligation), upon ten days’
advance notice to the Company or any of its Subsidiaries, as the case may be, to
procure such insurance and the Company agrees to reimburse the Holders for all
reasonable costs and expenses of procuring such insurance.
 
7.02 Compliance with Statutes, Etc.  The Company will and will cause each of its
Subsidiaries to, and the Delaware Sub will, comply with all applicable statutes,
regulations and orders of, and all applicable restrictions imposed by, all
governmental bodies, domestic or foreign, in respect of the conduct of their
respective business and the ownership of their respective property, except such
noncompliances as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
 
7.03 Compliance with Environmental Laws.  The Company will and will cause each
of its Subsidiaries to, and the Delaware Sub will, comply in all material
respects, with all Environmental Laws applicable to their respective business
and operations and to the ownership, operation or use of their respective
business, assets and Real Property and other assets now or hereafter owned or
operated by the Company or any of its Subsidiaries or the Delaware Sub, as
applicable, will promptly pay or cause to be paid all costs and expenses
incurred in connection with such compliance (except to the extent being
contested in good faith, in which case, adequate reserves shall be maintained),
and will keep or cause to be kept all such Real Property and other assets free
and clear of any Liens imposed pursuant to such Environmental Laws.  None of the
Company, the Delaware Sub or any of the Company’s other Subsidiaries will
generate, use, treat, store, Release or dispose of, or permit the generation,
use, treatment, storage, Release or disposal of Hazardous Materials on, under,
at or from any Real Property and other assets now or hereafter owned or operated
by the Company, the Delaware Sub or any of the Company’s other Subsidiaries, or
transport or permit the transportation of Hazardous Materials to or from any
such Real Property except in material compliance with all applicable
Environmental Laws and reasonably required in connection with the operation, use
and maintenance of any such Real Property or otherwise in connection with their
businesses.
 
7.04 Employee Benefits.  The Company will and will cause each of its
Subsidiaries to, and the Delaware Sub will, comply in all material respects with
the applicable provisions of ERISA and the Code with respect to all Plans.
 
7.05 Performance of Obligations.  The Company will and will cause each of its
Subsidiaries to, and the Delaware Sub will, perform all of their respective
obligations under the terms of each mortgage, indenture, security agreement and
other debt instrument by which they
 

 
13

--------------------------------------------------------------------------------

 
 

are bound, except such non-performances as could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
 
7.06 Payment of Taxes.  The Company will and will cause each of its Subsidiaries
to, and the Delaware Sub will, pay and discharge, all material (individually or
in the aggregate) taxes, assessments and governmental charges or levies imposed
upon it or upon its income or profits, or upon any properties belonging to it or
them, prior to the date on which penalties attach thereto, and all lawful claims
for sums that have become due and payable which, if unpaid, might become a Lien
not otherwise permitted; provided that none of the Company, the Delaware Sub or
any of its other Subsidiaries shall be required to pay any such tax, assessment,
charge, levy or claim which is being contested in good faith and by proper
proceedings if it has maintained adequate reserves with respect thereto in
accordance with GAAP.
 
7.07 Further Assurances; Additional Collateral.  (a)  The Company will and will
cause each of its Subsidiaries to, and the Delaware Sub will, execute any and
all further documents, financing statements, agreements and instruments, and
take all further action (including, without limitation, filing UCC and other
financing statements, recording assignments of leases and rents, mortgages,
deeds of trust and memoranda of leases and filings with the United States Patent
and Trademark Office and the United States Copyright Office) that may be
required under applicable law, or that the Required Holders may reasonably
request, in order to effectuate the transactions contemplated by the Transaction
Documents and in order to grant, preserve, protect and perfect the validity and
first priority of the security interests created or intended to be created by
the Security Documents.
 
(b) The parties hereto acknowledge and agree that it is their intention that the
Obligations shall be secured by, among other things, a first priority Lien, on
substantially all the property of the Company and the Delaware Sub (including,
without limitation, real and other property acquired subsequent to the date of
the First Draw Down).  Any property acquired after the date of the First Draw
Down (other than Real Properties having an aggregate value of $25,000 or less)
by the Company or the Delaware Sub,  the Company or the Delaware Sub, as
applicable, will, at its cost and expense, within 90 days of such acquisition,
secure the Obligations by pledging or creating, or causing to be pledged or
created, perfected first priority security interests with respect to such
property.  Such security interests and Liens will be created under the Security
Documents and other security agreements, mortgages, deeds of trust and other
instruments and documents in form and substance satisfactory to the Agent, and
the Company and the Delaware Sub shall deliver or cause to be delivered to the
Agent all such instruments and documents (including, without limitation, legal
opinions, title insurance policies, surveys, appraisals, certificates of title,
consents, lien waivers, subordination, non-disturbance and attornment agreements
and lien searches) as the Required Holders shall reasonably request to evidence
compliance with this Section 9.07.  The Company and the Delaware Sub shall take
all further action of the type described in Section 9.07(a) in order to grant,
preserve, protect and perfect such Lien and security interest.
 
(c) Each of the Company and the Delaware Sub agrees, from time to time, to
provide such evidence as the Agent shall reasonably request as to the perfection
and priority status of each security interest and Lien contemplated herein.
 

 
14

--------------------------------------------------------------------------------

 
 

(d) Negative Covenants.  Each of the Company and the Delaware Sub hereby
covenants and agrees that, absent the prior written consent of the Required
Holders:
 
7.08 Liens.  The Company will not and will not permit any of its Subsidiaries
to, and the Delaware Sub will not, (i) create, incur, assume or permit to exist
any Liens upon or with respect to any Collateral and (ii) create, incur, assume
or permit to exist any Lien upon or with respect to any property of the Company,
the Delaware Sub or any of the Company’s other Subsidiaries, whether now owned
or hereafter acquired, or on any income or revenues or rights in respect of any
thereof, except for the following (the “Permitted Liens”):
 
(i) inchoate Liens for taxes, assessments or governmental charges or levies not
yet due and payable or Liens for taxes, assessments or governmental charges or
levies being contested in good faith and by appropriate proceedings for which
adequate reserves have been established in accordance with GAAP (or the
equivalent thereof in any country in which a foreign Subsidiary is doing
business, as applicable);
 
(ii) Liens in respect of property of the Company or any of its Subsidiaries
imposed by law, which were incurred in the ordinary course of business and do
not secure Indebtedness for borrowed money, such as carriers’, warehousemen’s,
materialmen’s and mechanics’ liens and other similar Liens arising in the
ordinary course of business, and (x) which do not in the aggregate materially
detract from the value of the property of the Company or such Subsidiary and do
not materially impair the use thereof in the operation of the business of the
Company or such Subsidiary or (y) which are being contested in good faith by
appropriate proceedings, which proceedings (or orders entered in connection with
such proceedings) have the effect of preventing the forfeiture or sale of the
property subject to any such Lien;
 
(iii) Liens created pursuant to the Security Documents;
 
(iv) Liens arising pursuant to licenses, leases or subleases granted to other
Persons in the ordinary course of business not materially interfering with the
conduct of the business of the Company and its Subsidiaries taken as a whole;
 
(v) with respect to the Company only, Liens arising pursuant to Capitalized
Lease Obligations and Purchase Money Obligations or security interests securing
Indebtedness representing the purchase price (or financing of the purchase price
within 90 days after the respective purchase) of assets acquired after the First
Draw Down Date; provided that (x) any such Liens attach only to the assets so
purchased and do not encumber any other asset of the Company or any of its
Subsidiaries, (y) the Indebtedness secured by any such Lien (including
refinancings thereof) does not exceed 100% of the lesser of the fair market
value or the purchase price of the property being purchased at the time of the
incurrence of such Indebtedness and (z) the aggregate outstanding principal
amount of all Indebtedness secured by Liens permitted by this clause (vi) shall
not at any time exceed $25,000;
 

 
15

--------------------------------------------------------------------------------

 
 

(vi) easements, rights-of-way, restrictions (including zoning restrictions),
covenants, encroachments, protrusions and other similar charges or encumbrances,
and minor title deficiencies, in each case whether now or hereafter in
existence, not securing Indebtedness and not materially interfering with the
conduct of the business of the Company and its Subsidiaries taken as a whole;
 
(vii) Liens arising from precautionary UCC financing statement filings regarding
operating leases entered into by the Company in the ordinary course of business;
 
(viii) Liens arising out of judgments or awards in respect of which the Company
or any of its Subsidiaries shall in good faith be prosecuting an appeal or
proceedings for review in respect of which there shall have been secured a
subsisting stay of execution pending such appeal or proceedings, provided that
the aggregate amount of all such judgments or awards does not exceed $25,000 at
any time outstanding;
 
(ix) Liens (other than any Lien imposed by ERISA) (x) incurred or deposits made
in the ordinary course of business in connection with workers’ compensation,
unemployment insurance and other types of social security, (y) to secure the
performance of tenders, statutory obligations (other than excise taxes), surety,
stay, customs and appeal bonds, statutory bonds, bids, leases, government
contracts, trade contracts, performance and return of money bonds and other
similar obligations incurred in the ordinary course of business (exclusive of
obligations for the payment of borrowed money) or (z) arising by virtue of
deposits made in the ordinary course of business to secure liability for
premiums to insurance carriers; and
 
(x) Liens consisting of set-off of a customary nature or bankers’ liens on
amounts on deposit, whether arising by contract or operation of law, incurred in
the ordinary course of business.
 
7.09 Consolidation, Merger, Purchase or Sale of Assets, Etc.  The Company will
not and will not permit any of its Subsidiaries to, and the Delaware Sub will
not, wind up, liquidate or dissolve their respective affairs or enter into any
transaction of merger or consolidation, or convey, sell, lease or otherwise
dispose of (or agree to do any of the foregoing at any future time) all or any
part of their respective property, or enter into any sale-leaseback
transactions, or purchase or otherwise acquire (in one or a series of related
transactions) any part of the property (other than purchases or other
acquisitions of inventory, materials, equipment and intangible assets in the
ordinary course of business or reinvestments in assets of any Person (or agree
to do any of the foregoing at any future time), except that:
 
(i) Capital Expenditures by the Company and its Subsidiaries shall be permitted
to the extent they are made in the ordinary course of business;
 
(ii) each of the Company and its Subsidiaries may (x) in the ordinary course of
business, sell, lease or otherwise dispose of any property which, in the
reasonable judgment of such Person, is obsolete, worn out or otherwise no longer
useful in the conduct of such Person’s business and (y) sell, lease or otherwise
dispose of any other property; pr
 

 
16

--------------------------------------------------------------------------------

 
 

(iii) vided that the aggregate net cash proceeds of all assets subject to sales
or other dispositions pursuant to this sub-clause (ii)(y) shall not exceed
$25,000 in the aggregate for any four consecutive fiscal quarters of the
Company;
 
(iv) investments may be made to the extent permitted by Section 10.05;
 
(v) each of the Company and its Subsidiaries may lease (as lessee) real or
personal property in the ordinary course of business (so long as any such lease
does not create a Capitalized Lease Obligation except to the extent permitted by
Section 10.04 (v));
 
(vi) each of the Company and its Subsidiaries may make sales or transfers of
inventory in the ordinary course of business that are consistent with past
practices;
 
(vii) the Company and its Subsidiaries may sell or discount, in each case
without recourse and in the ordinary course of business, overdue accounts
receivable arising in the ordinary course of business, but only in connection
with the compromise or collection thereof consistent with customary industry
practice (and not as part of any bulk sale);
 
(viii) the disposition of Cash Equivalents and other investments to the extent
permitted under Section 10.05(ii); and
 
(ix) the Company and its Subsidiaries may sell non-core assets; provided that
the aggregate amount of such sales shall not exceed $25,000 in any fiscal year
of the Company, the Company shall receive consideration equal to the fair market
value (as reasonably determined by the board of directors of the Company or the
senior management thereof) of the property sold.
 
7.10 Dividends.  The Company will not authorize, declare or pay any Dividends.
 
7.11 Indebtedness.  The Company will not and will not permit any of its
Subsidiaries to, and the Delaware Sub will not, contract, create, incur, assume
or suffer to exist any Indebtedness, except:
 
(i) Indebtedness incurred pursuant to this Agreement;
 
(ii) accrued expenses and trade accounts payable incurred in the ordinary
course;
 
(iii) [Reserved];
 
(iv) Indebtedness under guarantees, surety, performance bonds, letter of credit
obligations to provide security for worker’s compensation claims and bank
overdrafts, in each case incurred in the ordinary course of business; provided
that any obligations arising in connection with such bank overdraft Indebtedness
is extinguished within five Business Days;
 

 
17

--------------------------------------------------------------------------------

 
 

(v) Indebtedness consisting of guarantees (y) by the Company of Indebtedness,
leases and other obligations permitted to be incurred by any of its Subsidiaries
under this Agreement, and (z) by any Subsidiary of the Company of the existing
Indebtedness, leases and other obligations permitted to be incurred by the
Company or other Subsidiaries of the Company under this Agreement; and
 
               (vi)           unsecured Indebtedness not to exceed $108,000
incurred in connection with the renewal of the directors’ and officers’
liability insurance policy in existence as of the date hereof.


7.12 Advances, Investments and Loans.  The Company will not and will not permit
any of its Subsidiaries to, and the Delaware Sub will not, directly or
indirectly, lend money or credit or make advances to any Person, or purchase or
acquire any stock, obligations or securities of, or any other interest in, or
make any capital contribution to, any other Person, or purchase or own a futures
contract or otherwise become liable for the purchase or sale of currency or
other commodities at a future date in the nature of a futures contract, or hold
any cash or Cash Equivalents or Foreign Cash Equivalents (each of the foregoing
an “Investment” and, collectively, “Investments”), except that the following
shall be permitted:
 
(i) the Company and its Subsidiaries (other than the Delaware Sub) may acquire
and hold accounts receivable, notes receivable, retention balances, deposits and
advances owing to any of them;
 
(ii) the Company and its Subsidiaries may acquire and hold cash and Cash
Equivalents;
 
(iii) the Company and its Subsidiaries may purchase, sell or transfer assets
(including equity) to the extent permitted by Section 10.02; and
 
(iv) the Company and its Subsidiaries may acquire and hold promissory notes and
other non-cash consideration issued by the purchaser of assets in connection
with a sale of such assets to the extent permitted by Section 10.02(ii);
 
7.13 Transactions with Affiliates.  The Company will not and will not permit any
of its Subsidiaries to, and the Delaware Sub will not, enter into any
transaction or series of related transactions, whether or not in the ordinary
course of business, with any Affiliate of the Company, the Delaware Sub or any
of the Company’s other Subsidiaries, other than in the ordinary course of
business and on terms and conditions substantially as favorable to the Company,
the Delaware Sub or such Subsidiary as would reasonably be obtained by the
Company, the Delaware Sub or such Subsidiary at that time in a comparable
arm’s-length transaction with a Person other than an Affiliate, except, solely
with respect to the Company1, that:
 



--------------------------------------------------------------------------------

 
1 For purposes of this and certain other negative covenants, we assume the
Delaware Sub has no operations. V&E to identify any exceptions that are
applicable to the Delaware Sub.

 
18

--------------------------------------------------------------------------------

 
 

employment arrangements may be entered into in the ordinary course of business
with officers of the Company and its Subsidiaries;
 
(i) customary fees paid to, and reimbursement of out-of-pocket expenses of, and
indemnification and similar arrangements may be made with, members of the Board
of Directors of the Company; and
 
(ii) the issuance by the Company of its capital stock or options exercisable for
its capital stock.
 
7.14 Limitation on Modifications of Certificate of Incorporation, By-Laws and
Certain Other Agreements; Etc.  The Company will not and will not permit any of
its Subsidiaries to, and the Delaware Sub will not:
 
(i) amend or modify, or permit the amendment or modification of, any provision
of any agreement (including, without limitation, the Shell Contract, any
purchase agreement, indenture, loan agreement or security agreement) relating
thereto; or
 
(ii) amend, modify, change or replace their respective Certificates of
Incorporation (including, without limitation, by the filing or modification of
any certificate of designation) or By-Laws (or equivalent organizational
documents) or any agreement entered into by the Company or the Delaware Sub, as
applicable, with respect to the capital stock (or equivalent interests) of the
Company or the Delaware Sub, as applicable, or enter into any new agreement with
respect to its capital stock, other than any amendments, modifications, changes
or replacements pursuant to this clause (ii) or any such new agreements pursuant
to this clause (ii) which do not adversely affect in any material respect the
interests of the Holders.
 
7.15 Limitation on Certain Restrictions on Subsidiaries.  The Company will not
and will not permit any of its Subsidiaries to, and the Delaware Sub will not,
directly or indirectly, create or otherwise cause or suffer to exist or become
effective any encumbrance or restriction on the ability of any such Subsidiary
or the Delaware Sub, as the case may be, to
 
(a) pay dividends or make any other distributions on its capital stock or any
other interest or participation in its profits owned by the Company or any
Subsidiary of the Company, or pay any Indebtedness owed to the Company or a
Subsidiary of the Company,
 
(b) make loans or advances to the Company or any of the Company’s Subsidiaries
or
 

 
19

--------------------------------------------------------------------------------

 
 

(c) transfer any of its properties or assets to the Company or any of the
Company’s Subsidiaries,
 
except for such encumbrances or restrictions existing under or by reason of
(i) applicable law, (ii) this Agreement, (iii) customary provisions restricting
subletting or assignment of any Lease governing a leasehold interest of the
Company or a Subsidiary of the Company, (iv) customary provisions restricting
assignment of any agreement entered into by the Company or a Subsidiary of the
Company in the ordinary course of business, (v) Permitted Liens restricting the
transfer of the asset or assets subject thereto and (vi) restrictions which are
not more restrictive than those contained in this Agreement contained in any
documents governing any Indebtedness incurred after the First Draw Down Date in
accordance with the provisions of this Agreement.
 
7.16 Limitation on Creation of Subsidiaries.  Neither the Company nor the
Delaware Sub will establish, create or acquire any additional Subsidiaries
without the prior written consent of the Required Holders.
 
7.17 Business.  The Company will not and will not permit any of its Subsidiaries
to, and the Delaware Sub will not, engage (directly or indirectly) in any
business other than as currently engaged and other businesses reasonably related
thereto.
 
SECTION 8. Events of Default.  (a)  Upon the occurrence of any of the following
specified events (each an “Event of Default”):
 
8.01 Payments.  The Company shall (i) default in the payment when due of any
principal of any Note or (ii) default, and such default shall continue
unremedied for three or more Business Days, in the payment when due of any
interest on any Note, or any Fees or any other amounts owing hereunder; or
 
8.02 Representations, Etc.  Any representation, warranty or statement made by
the Company, the Delaware Sub or any of the Company’s other Subsidiaries herein
or in any other Transaction Document or in any certificate delivered pursuant
hereto or thereto shall prove to be untrue in any material respect (or, with
respect to any representation and warranty that is qualified as to “materiality”
or “Material Adverse Effect,” shall prove to be untrue in any respect) on the
date as of which made or deemed made; or
 
8.03 Covenants.  (i) The Company, the Delaware Sub or any of the Company’s other
Subsidiaries shall default in the due performance or observance by it of any
term, covenant or agreement contained in 9.08 or Section 10, (ii) the Company or
the Delaware Sub shall default in the due observance or performance of the
covenants to be observed or performed pursuant to Section 9.01 and such default
shall continue for a period of (x) five Business Days after delivery by the
Required Holders or the Agent (at the request of the Required Holders) of notice
thereof and (y) 30 days, or (iii) the Company, the Delaware Sub or any of the
Company’s other Subsidiaries shall default in the due performance or observance
by it of any other term, covenant or agreement contained in this Agreement and
such default shall continue unremedied for a period of 30 days after notice
thereof is given to the Company, the Delaware Sub or such other Subsid
 

 
20

--------------------------------------------------------------------------------

 
 

ary of the Company, as the case may be, by the Required Holders or the Agent (at
the request of the Required Holders); or
 
8.04 Default Under Other Agreements.  The Company, the Delaware Sub or any of
the Company’s other Subsidiaries shall:
 
(i)  default in any payment of any Indebtedness (other than the Obligations)
beyond the period of grace, if any, provided in the instrument or agreement
under which such Indebtedness was created or
 
(ii)  default in the observance or performance of any agreement or condition
relating to any Indebtedness (other than the Obligations) or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event shall occur or condition exist, the effect of which default or other event
or condition is to cause, or to permit the holder or holders of such
Indebtedness (or a trustee or agent on behalf of such holder or holders) to
cause (determined without regard to whether any notice is required), any such
Indebtedness to become due prior to its stated maturity or
 
(iii)  any Indebtedness (other than the Obligations) of the Company, the
Delaware Sub or any of the Company’s other Subsidiaries shall be declared to be
due and payable, or required to be prepaid other than by a regularly scheduled
required prepayment, prior to the stated maturity thereof;
 
provided that it shall not be a Default or Event of Default under this
Section 11.04 unless the aggregate principal amount of all Indebtedness as
described in preceding clauses (i) through (iii), inclusive, is at least
$50,000; or
 
8.05 Bankruptcy, Etc.  The Company, the Delaware Sub or any of the Company’s
other Subsidiaries (other than an Immaterial Subsidiary) shall commence a
voluntary case concerning itself under Title 11 of the United States Code
entitled “Bankruptcy,” as now or hereafter in effect, or any successor thereto
(the “Bankruptcy Code”); or an involuntary case is commenced against the Company
or any of its Subsidiaries (other than an Immaterial Subsidiary) and the
petition is not controverted within 15 days, or is not dismissed within 60 days,
after commencement of the case; or a custodian (as defined in the Bankruptcy
Code) is appointed for, or takes charge of, all or substantially all of the
property of the Company, the Delaware Sub or any of the Company’s other
Subsidiaries (other than an Immaterial Subsidiary) or the Company, the Delaware
Sub or any of the Company’s other Subsidiaries (other than an Immaterial
Subsidiary) commences any other proceeding under any reorganization,
arrangement, adjustment of debt, relief of debtors, dissolution, insolvency or
liquidation or similar law of any jurisdiction whether now or hereafter in
effect relating to the Company, the Delaware Sub or any of the Company’s other
Subsidiaries (other than an Immaterial Subsidiary) or there is commenced against
the Company, the Delaware Sub or any of the Company’s other Subsidiaries (other
than an Immaterial Subsidiary) any such proceeding which remains undismissed for
a period of 60 days, or the Company, the Delaware Sub or any of the Company’s
other Subsidiaries (other than an Immaterial Subsidiary) is adjudicated
insolvent or bankrupt; or any order of relief or other order approving any such
case or proceeding is entered; or the Company, the Delaware Sub or any of the
 

 
21

--------------------------------------------------------------------------------

 
 

Company’s other Subsidiaries (other than an Immaterial Subsidiary) suffers any
appointment of any custodian or the like for it or any substantial part of its
property to continue undischarged or unstayed for a period of 60 days; or the
Company, the Delaware Sub or any of the Company’s other Subsidiaries (other than
an Immaterial Subsidiary) makes a general assignment for the benefit of
creditors; or any corporate action is taken by the Company, the Delaware Sub or
any of the Company’s other Subsidiaries (other than an Immaterial Subsidiary)
for the purpose of effecting any of the foregoing; or
 
8.06 ERISA.  Either the Company or any ERISA Affiliate shall maintain,
contribute to, or have any liability with respect to a Pension Plan; or
 
8.07 Security Documents.  At any time after the execution and delivery thereof,
any of the Security Documents shall cease to be in full force and effect, or
shall cease in any material respect to give the Agent for the benefit of the
Secured Parties the liens, rights, powers and privileges purported to be created
thereby (including, without limitation, a perfected security interest in, and
lien on, all of the Collateral), in favor of the Agent, superior to and prior to
the rights of all third Persons (except as permitted by Section 10.01), and
subject to no other Liens (except as permitted by Section 10.01), or the
Company, the Delaware Sub or any of the Company’s other Subsidiaries shall
default in the due performance or observance of any term, covenant or agreement
on its part to be performed or observed pursuant to any of the Security
Documents and such default shall continue beyond any grace period (if any)
specifically applicable thereto pursuant to the terms of such Security Document;
or
 
8.08 Judgments.  One or more judgments or decrees shall be entered against the
Company, the Delaware Sub or any of the Company’s other Subsidiaries and such
judgments and decrees either shall be final and non-appealable or shall not be
vacated, discharged or stayed for any period of 30 consecutive days, and the
aggregate amount of all such judgments (to the extent not paid or to the extent
not covered by insurance provided by a carrier that has acknowledged coverage)
equals or exceeds $25,000 (or in the case of non-monetary judgments or decrees,
has or is reasonably likely to have a Material Adverse Effect); or
 
8.09 Change of Control.  A Change of Control shall occur; or
 
8.10 Conviction.  The Company, the Delaware Sub or any of the Company’s other
Subsidiaries shall be convicted under any criminal law that could lead to a
forfeiture of any property of such entity.
 
8.11 Non-Performance of the Shell Contract.  Either the Company or Shell
Exploration & Production Co. shall have ceased performing its respective
obligations in accordance with the terms of the Shell Contract for a period of
thirty (30) days.
 
(b)           Upon the occurrence of any such Event of Default, and in any such
event, and at any time thereafter, if any Event of Default shall then be
continuing, the Agent shall (at the request of the Required Holders), by written
notice to the Company, take any or all of the following actions, without
prejudice to the rights of any Holder to enforce its claims against the Company,
the Delaware Sub or any of the Company’s other Subsidiaries (provided that, if
an Event of

 
22

--------------------------------------------------------------------------------

 
 

Default specified in Section 11.05 shall occur with respect to the Company, the
Delaware Sub or any of the Company’s other Subsidiaries, the result which would
occur upon the giving of written notice by the Agent to the Company as specified
in clause (i) below shall occur automatically without the giving of any such
notice):


(i)  declare the principal of and any accrued interest in respect of all Notes
and all Obligations owing hereunder and thereunder to be, whereupon the same
shall become, forthwith due and payable without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Company and each
of its Subsidiaries; and
 
(ii)  enforce all of the liens and security interests created pursuant to the
Security Documents.
 
(c)           If any Holder has instituted any proceeding to enforce any right
or remedy under this Agreement and such proceeding has been discontinued or
abandoned for any reason, or has been determined adversely to such Holder, then
and in every such case the Company, the Delaware Sub and the Holders shall,
subject to any determination in such proceeding, be restored severally and
respectively to their former positions hereunder, and thereafter all rights and
remedies of the Holders shall continue as though no such proceeding had been
instituted.


SECTION 9. Definitions
 
9.01 Defined Terms.  As used in this Agreement, the following terms shall have
the following meanings (such meanings to be equally applicable to both the
singular and plural forms of the terms defined):
 
“Affiliate” shall mean, with respect to any Person, any other Person (including,
for purposes of Section 11.06 only, all directors, officers and partners of such
Person) directly or indirectly Controlling, Controlled by, or under direct or
indirect common Control with, such Person; provided, however, that for purposes
of Section 11.06, an Affiliate of the Company shall include any Person that
directly or indirectly owns more than 10% of any class of the capital stock of
the Company and any officer or director of the Company or any of its
Subsidiaries.
 
“Agent” shall have the meaning given thereto in the first paragraph hereof.
 
“Agreement” shall have the meaning given thereto in the first paragraph hereof.
 
 “Bankruptcy Code” shall have the meaning provided in Section 11.05.
 
 “Business Day” shall mean a day (other than a Saturday or Sunday) on which
banks generally are open in New York for the conduct of substantially all of
their commercial lending activities.
 
“Capital Expenditures” shall mean, with respect to any Person, all expenditures
by such Person which are or are required to be capitalized in accordance with
GAAP, including all such expenditures with respect to fixed or capital assets
(including, without limitation, expend
 

 
23

--------------------------------------------------------------------------------

 
 

tures for maintenance and repairs which should be capitalized in accordance with
GAAP) and the amount of Capitalized Lease Obligations incurred by such
Person.  Capital Expenditures shall be calculated without giving effect to any
impact that FIN 46, as issued by the Federal Accounting Standards Board relating
to variable interest entities may have.
 
“Capitalized Lease Obligations” of any Person shall mean all rental obligations
which, under GAAP, are or will be required to be capitalized on the books of
such Person, in each case taken at the amount thereof accounted for as
indebtedness in accordance with such principles.  Capitalized Lease Obligations
shall be calculated without giving effect to any impact that FIN 46, as issued
by the Federal Accounting Standards Board relating to variable interest entities
may have.
 
“Cash Equivalents” shall mean, as to any Person, (i) securities issued or
directly and fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than one
year from the date of acquisition, (ii) time deposits and certificates of
deposit of any commercial bank having, or which is the principal banking
subsidiary of a bank holding company organized under the laws of the United
States, any State thereof or the District of Columbia having capital, surplus
and undivided profits aggregating in excess of $500,000,000, with maturities of
not more than one year from the date of acquisition by such Person,
(iii) repurchase obligations with a term of not more than 90 days for underlying
securities of the types described in clause (i) above entered into with any bank
meeting the qualifications specified in clause (ii) above, (iv) commercial paper
issued by any Person incorporated in the United States rated at least A-1 or the
equivalent thereof by Standard & Poor’s Ratings Services or at least P-1 or the
equivalent thereof by Moody’s Investors Service, Inc. and in each case maturing
not more than one year after the date of acquisition by such
Person,  (v) investments in money market funds substantially all of whose assets
are comprised of securities of the types described in clauses (i) through
(iv) above, and (vi) certificates of deposit or bankers acceptances of any bank
organized under the laws of Canada, Japan or any country that is a member of the
European Economic Community whose short term commercial paper rating from
Standard & Poor’s Rating Services is at least A-1 or equivalent thereof or from
Moody’s Investors Service, Inc. is at least P-1 or the equivalent thereof, in
each case with maturities of not more than twelve months from the date of
acquisition.
 
“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as the same may be amended from time to time, 42 U.S.C.
§§ 9601 et seq.
 
“Change of Control” shall mean the occurrence, other than in connection with the
Transactions, of any of the following on or after the date of this Agreement:
 
(a) the direct or indirect sale, lease, transfer conveyance or other
disposition, in one or a series of related transactions, of all or substantially
all of the assets of the Company and its Subsidiaries, taken as a whole;
 

 
24

--------------------------------------------------------------------------------

 
 

(b) any “person” or “group” (within the meaning of Sections 13(d) and 14(d)(2)
of the Exchange Act) becomes the “beneficial owner” (within the meaning of
Rule 13d-3 of the SEC under the Exchange Act) of more than 20% of the equity
interests of the Company having the right to vote for the election of members of
the board of directors thereof;
 
(c) individuals who on the date of this Agreement constitute the board of
directors of the Company (together with any new directors whose appointment by
the board of directors of the Company or whose nomination by the board of
directors of the Company for election by the Company’s stockholders was approved
by a vote of at least a majority of the members of the board of directors then
in office who either were members of the board of directors on the First Draw
Down Date or whose appointment or nomination for election was previously so
approved) cease for any reason to constitute a majority of the members of the
board of directors then in office; and
 
(d) any change in control (or similar event, however denominated) with respect
to the Company or any of its Subsidiary shall occur under and as defined in any
indenture or agreement in respect of Indebtedness to which the Company or any of
its Subsidiary is a party.
 
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated and rulings issued thereunder.  Section
references to the Code are to the Code, as in effect at the date of this
Agreement and any subsequent provisions of the Code, amendatory thereof,
supplemental thereto or substituted therefor.
 
“Collateral” shall mean all of the Collateral (as such term is defined in the
Security Agreement) and all other property of whatever kind and nature pledged
as collateral under any Security Document.
 
“Collateral Agent” shall have the meaning provided in the Security Agreement.
 
“Common Stock” shall mean common stock of the Company, par value $0.001 per
share.
 
“Company” shall have the meaning set forth in the first paragraph of this
Agreement.
 
“Company SEC Documents” shall have the meaning given thereto in Section 7.05.
 
“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.  The
terms “Controlling” and “Controlled” have meanings correlative thereto.
 
“Default” shall mean any event, act or condition which with notice or lapse of
time, or both, would constitute an Event of Default.
 

 
25

--------------------------------------------------------------------------------

 
 

“Delaware Sub” shall have the meaning set forth in the first paragraph of this
Agreement.
 
“Dividend” with respect to any Person, shall mean that such Person has declared
or paid a dividend or returned any equity capital to its stockholders or members
or authorized or made any other distribution, payment or delivery of property
(other than common stock of such Person) or cash to its stockholders or members
as such, or redeemed, retired, purchased or otherwise acquired, directly or
indirectly, for consideration any shares of any class of its capital stock or
membership interests outstanding on or after the First Draw Down Date (or any
options or warrants issued by such Person with respect to its capital stock), or
set aside any funds for any of the foregoing purposes, or shall have permitted
any of its Subsidiaries to purchase or otherwise acquire for consideration any
shares of any class of the capital stock of such Person outstanding on or after
the First Draw Down Date (or any options or warrants issued by such Person with
respect to its capital stock).  Without limiting the foregoing, “Dividends” with
respect to any Person shall also include all payments made or required to be
made by such Person with respect to any stock appreciation rights, plans, equity
incentive or achievement plans or any similar plans or setting aside of any
funds for the foregoing purposes.
 
“Dollars” and the sign “$” shall each mean lawful money of the United States.
 
“Draw Down” shall have the meaning given thereto in Section 3.01(d).
 
“Draw Down Date” shall mean the date upon which a Draw Down shall occur.
 
“Eligible Transferee” shall mean and include a commercial bank, insurance
company, financial institution, fund or other Person which regularly purchases
interests in notes of the type made pursuant to this Agreement, any other Person
which would constitute a “qualified institutional buyer” within the meaning of
Rule 144A under the Securities Act as in effect on the First Draw Down Date or
other institutional “accredited investor” (as defined in Regulation D of the
Securities Act).
 
“Environmental Claims” shall mean any and all administrative, regulatory or
judicial actions, suits, demands, demand letters, directives, claims, liens,
notices of noncompliance or violation, investigations or proceedings relating in
any way to any Environmental Law or any permit issued, or any approval given,
under any such Environmental Law (hereafter, “Claims”), including, without
limitation, (a) any and all Claims by governmental or regulatory authorities for
enforcement, cleanup, removal, response, remedial or other actions or damages
(including, without limitation, natural resources damages) pursuant to any
applicable Environmental Law, and (b) any and all Claims by any third party
seeking damages, contribution, indemnification, cost recovery, compensation or
injunctive relief in connection with alleged injury or threat of injury to
health, safety or the environment, or personal injury or property damage, due to
the presence of Hazardous Materials.
 
“Environmental Law” shall mean any applicable Federal, state, foreign or local
statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy and rule of common law now or
hereafter in effect and in each case as
 

 
26

--------------------------------------------------------------------------------

 
 

amended, and any judicial or administrative interpretation thereof, including
any judicial or administrative order, consent decree or judgment, to the extent
binding on the Company or any of its Subsidiaries, relating to the environment,
employee health and safety or Hazardous Materials, including, without
limitation, CERCLA; RCRA; the Federal Water Pollution Control Act, 33 U.S.C.
§§ 1251 et seq.; the Toxic Substances Control Act, 15 U.S.C. §§ 2601 et seq.;
the Clean Air Act, 42 U.S.C. §§ 7401 et seq.; the Safe Drinking Water Act, 42
U.S.C. §§ 3803 et seq.; the Oil Pollution Act of 1990, 33 U.S.C. §§ 2701 et
seq.; the Emergency Planning and the Community Right-to-Know Act of 1986, 42
U.S.C. §§ 11001 et seq.; the Hazardous Material Transportation Act, 49 U.S.C.
§§ 1801 et seq. and the Occupational Safety and Health Act, 29 U.S.C. §§ 651 et
seq.; and any state and local or foreign counterparts or equivalents, in each
case as amended from time to time.
 
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder.  Section references to ERISA are to ERISA, as in effect at the date
of this Agreement and any subsequent provisions of ERISA, amendatory thereof,
supplemental thereto or substituted therefor.
 
“ERISA Affiliate” shall mean each person (as defined in Section 3(9) of ERISA)
which together with the Company or a Subsidiary of the Company would be deemed
to be a “single employer” within the meaning of Section 414(b), (c), (m) or
(o) of the Code.
 
 “Event of Default” shall have the meaning provided in Section 11.
 
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
 
“Existing Registration Rights” shall mean the registration rights granted to
certain holders of the Company’s common stock pursuant to those Registration
Rights Agreements dated as of February 9, 2005 and October 19, 2006,
respectively.
 
 “Final Draw Down” shall have the meaning given thereto in Section 3.01(c).
 
“First Draw Down” shall have the meaning given thereto in Section 3.01(b).
 
“First Draw Down Date” shall mean the date upon which the First Draw Down
occurs.
 
 “GAAP” shall mean generally accepted accounting principals in the United
States.
 
“Governmental Authority” shall mean any Federal, state, local or foreign court
or governmental agency, authority, instrumentality or regulatory body.
 
“Hazardous Materials” shall mean (a) any petroleum or petroleum products,
radioactive materials, asbestos in any form that is friable, ureaformaldehyde
foam insulation, polychlorinated biphenyls, and radon gas; (b) any chemicals,
materials or substances defined as or included in the definition of “hazardous
substances,” “hazardous waste,” “hazar­dous materials” “extremely hazardous
substances,” “restricted hazardous waste,” “toxic substances,” “toxic po
 

 
27

--------------------------------------------------------------------------------

 
 

lutants” “contaminants,” or “pollutants,” under any applicable Environmental
Law; and (c) any other chemical, material or substance subject to regulation or
which can give rise to liability under Environmental Laws.
 
“Holder” means, with respect to any Note, the Person in whose name such Note is
registered in the register maintained by the Company pursuant to Section 14.12.
 
“Immaterial Subsidiary” shall mean any Subsidiary of the Company who represents
less than 2.5% of Net Worth.
 
“Indebtedness” shall mean, as to any Person, without duplication, (i) all
indebtedness (including principal, interest, fees and charges) of such Person
for borrowed money or for the deferred purchase price of property or services,
(ii) the maximum amount available to be drawn under all letters of credit issued
for the account of such Person and all unpaid drawings in respect of such
letters of credit, (iii) all Indebtedness of the types described in clause (i),
(ii), (iv) or (v) of this definition secured by any lien on any property owned
by such Person, whether or not such Indebtedness has been assumed by such Person
(to the extent of the value of the respective property), (iv) the aggregate
amount required to be capitalized under leases under which such Person is the
lessee, and (v) all obligations of such Person to pay a specified purchase price
for goods or services, whether or not delivered or accepted, i.e., take-or-pay
and similar obligations.
 
“Initial Test Drilling” shall mean "Field Trial 1" as referenced in paragraph 5
of that certain letter attached as Attachment 1 to the Shell Contract.
 
“Investment Company” shall have the meaning given thereto in Section 7.10.
 
“Investments” shall have the meaning provided in Section 10.05.
 
“Leases” shall mean any and all leases, subleases, tenancies, options,
concession agreements, rental agreements, occupancy agreements, franchise
agreements and any other agreements (including, without limitation, all
amendments, extensions, replacements, renewals, modifications and/or guarantees
thereof), whether or not of record and whether now in existence or hereafter
entered into, affecting the use or occupancy of all or any portion of any Real
Property.
 
“Lien” shall mean, with respect to any property, any mortgage, deed of trust,
pledge, hypothecation, assignment, deposit arrangement, encumbrance, lien
(statutory or other), preference, priority, claim, charge or other security
interest of any kind or nature whatsoever (including, without limitation, any
conditional sale agreement, capital lease or other title retention agreement,
any financing or similar statement or notice filed under the UCC or any other
similar recording or notice statute, including any easement, right-of-way or
other encumbrance on title to Real Property, and any lease having substantially
the same effect as any of the foregoing), in each of the foregoing cases whether
voluntary or imposed by law, and any agreement to give any of the foregoing.
 
“Material Adverse Effect” shall mean a material adverse effect on (x) the
financial condition, business, operations or prospects of the Company and its
Subsidiaries taken as a
 

 
28

--------------------------------------------------------------------------------

 


whole, (y) the ability of the Company to pay the Obligations or perform its
agreements under the Transaction Documents or (z) the validity or enforceability
of this Agreement or any of the other Transaction Documents or any of the
material rights or remedies of the Purchasers or any Holder hereunder or
thereunder.
 
“Maturity Date” shall mean the date one year from the date of the First Draw
Down.
 
 “Net Worth” shall mean the amount, computed as of the most recent fiscal
quarter of the Company for which financial statements are available, equal to
the Company’s and its consolidated Subsidiaries’ assets minus  all of its
liabilities.
 
“Notes” shall have the meaning provided in Section 1(a).
 
“Obligations” shall mean all amounts, direct or indirect, contingent or
absolute, of every type or description, and at any time existing, owing to the
Holders or the Agent or their respective successors, transferees or assignees
pursuant to the terms of the Notes or secured by any of the Security Documents,
whether or not the right of such person to payment in respect of such
obligations and liabilities is reduced to judgment, liquidated, unliquidated,
fixed, contingent, matured, unmatured, disputed, undisputed, legal, equitable,
secured or unsecured and whether or not such claim is discharged, stayed or
otherwise affected by any bankruptcy case or insolvency or liquidation
proceeding.
 
“Pension Plan” shall mean any pension plan as defined in Section 3(2) of ERISA
that is subject to Title IV of ERISA which is maintained or contributed to by
(or to which there is an obligation to contribute of) the Company or one of its
Subsidiaries or an ERISA Affiliate and each such plan for the five year period
immediately following the latest date on which the Company or one of its
Subsidiaries or an ERISA Affiliate maintained, contributed to or had an
obligation to contribute to such plan
 
“Permitted Liens” shall have the meaning provided in Section 10.01.
 
“Person” shall mean any individual, partnership, joint venture, firm,
corporation, association, trust or other enterprise or any government or
political subdivision or any agency, department or instrumentality thereof.
 
“Plan” shall mean any employee benefit plan as defined in Section 3(3) of ERISA
which is maintained or contributed to by (or to which there is an obligation to
contribute of) the Company or one of its Subsidiaries or an ERISA Affiliate, and
each such plan for the five year period immediately following the latest date on
which the Company or one of its Subsidiaries or an ERISA Affiliate maintained,
contributed to or had an obligation to contribute to such plan.
 
 “property” shall mean any right, title or interest in or to property or assets
of any kind whatsoever, whether real, personal or mixed and whether tangible or
intangible and including equity interests or other ownership interests of any
Person and whether now in existence or owned or hereafter entered into or
acquired.
 

 
29

--------------------------------------------------------------------------------

 
 

“Purchase Money Obligation” of any Person shall mean (i) Indebtedness for the
payment of all or any part of the purchase price of any fixed assets or (ii) any
Indebtedness incurred at the time of or within 90 days prior to or after the
acquisition of any fixed assets for the purpose of financing all or any part of
the purchase price thereof.
 
“Purchase Price” shall have the meaning provided in Section 2.01.
 
“Purchaser” and “Purchasers” shall have the meaning provided in the first
paragraph of this Agreement.
 
 “Quarterly Payment Date” shall mean the last Business Day of March, June,
September and December occurring after the First Draw Down Date.
 
“RCRA” shall mean the Resource Conservation and Recovery Act, as the same may be
amended from time to time, 42 U.S.C. §§ 6901 et seq.
 
“Real Property” shall mean, collectively, all right, title and interest
(including, without limitation, any Leases) in and to any and all parcels of or
interests in real property owned, leased or operated by any Person, whether by
lease, license or other use agreement, together with, in each case, all
easements, hereditaments and appurtenances relating thereto, all improvements
and appurtenant fixtures and equipment, all general intangibles and contract
rights and other property and rights incidental to the ownership, lease or
operation thereof.
 
“Recovery Event” shall mean, with respect to any property (including Real
Property) of the Company or any Subsidiary, any loss of title with respect to
Real Property or any theft, loss or destruction of or damage to, or any
condemnation or other taking (including by any Governmental Authority) of, such
property (including Real Property) for which the Company or any Subsidiary
receives insurance proceeds or proceeds of a condemnation award or other
compensation.  “Recovery Event” shall include but not be limited to any taking
of any Real Property of the Company or any Subsidiary or any part thereof, in or
by condemnation or other eminent domain proceedings pursuant to any law, general
or special, or by reason of the temporary requisition of the use or occupancy of
any Real Property of the Company or any Subsidiary or any part thereof, by any
Governmental Authority, civil or military, but shall not include business
interruption insurance.
 
“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing reserve requirements.
 
“Release” shall mean any spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing or
migration into the environment.
 
“Required Holders” means, as of any date of determination, Holders holding in
the aggregate more than 50% of the Notes outstanding.
 

 
30

--------------------------------------------------------------------------------

 
 

“Requirements of Law” shall mean, collectively, any and all requirements of any
Governmental Authority, including, without limitation, any and all laws,
ordinances, rules, regulations or similar statutes or case law.
 
“SEC” shall have the meaning provided in Section 9.01(h).
 
“Second Draw Down” shall have the meaning given thereto in Section 3.01(c).
 
“Second Test Drilling” shall mean "Field Trial 2" as contemplated in paragraph 6
of that certain letter attached as Attachment 1 to the Shell Contract.
 
“Secured Parties” shall have the meaning assigned to that term in the Security
Agreement.
 
“Securities” shall have the meaning given thereto in Section 1(b).
 
“Securities Act” shall mean the Securities Act of 1933, as amended.
 
“Security Agreement” shall mean the Security Agreement, substantially in the
form of Exhibit E, among the Company, the Delaware Sub and the Agent for the
benefit of the Secured Parties, as the same may be amended in accordance with
the terms thereof and hereof or such other agreements acceptable to the Agent as
shall be necessary to comply with applicable Requirements of Law and effective
to grant to the Agent a perfected first priority Lien on and security interest
in the Collateral.
 
“Security Documents” shall mean the Security Agreement and each other security
document or pledge agreement required by applicable Requirements of Law to grant
a valid, perfected first priority Lien on and security interest in any property
required to be made subject to the Lien of the Security Documents pursuant to
Section 9.07, and all UCC or other financing statements or instruments of
perfection required by this Agreement, the Security Agreement or any Mortgage to
be filed with respect to the security interests in property created pursuant to
any Security Agreement or any Mortgage and any other document or instrument
utilized to pledge or grant a security interest in any property of whatever kind
or nature as Collateral for the Obligations, including, without limitation, any
and all documents or instruments delivered pursuant to Section 9.07.
 
“Shell Contract” shall mean the outline agreement no. 4610021484 and purchase
order no. 4900006232 between Shell Exploration & Production Co. and
Particle Drilling Technologies, Inc., dated December 2, 2008 including any
exhibits, amendments and supplements thereto.
 
“Subsidiary” shall mean, as to any Person, (i) any corporation more than 50% of
whose stock of any class or classes having by the terms thereof ordinary voting
power to elect a majority of the directors of such corporation (irrespective of
whether or not at the time stock of any class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time owned by such Person and/or one or more Subsidiaries
of such Person and (ii) any partnership, association, joint venture or other
entity in which
 

 
31

--------------------------------------------------------------------------------

 
 

such Person and/or one or more Subsidiaries of such Person has more than a 50%
equity interest at the time.
 
“Taxes” shall have the meaning provided in Section 4.03.
 
“Transaction” shall mean, collectively, (i) the consummation of this Agreement,
(ii) issuance of the Notes and Warrants hereunder and (iii) the payment of fees
and expenses owing in connection with the foregoing.
 
“Transaction Documents” shall mean this Agreement and, after the execution and
delivery thereof pursuant to the terms of this Agreement, each Note, the
Warrants, each Security Document, and, after the execution and delivery thereof,
each additional guaranty or security document executed pursuant to Section 9.07.
 
“UCC” shall mean the Uniform Commercial Code as from time to time in effect in
the relevant jurisdiction.
 
“United States” and “U.S.” shall each mean the United States of America.
 
“Warrants” shall have the meaning given thereto in Section 1(b).
 
“Warrant Shares” shall have the meaning given thereto in Section 1(b).
 
SECTION 10. Appointment of Agent
 
 
10.01 Appointment.  Each Holder hereby irrevocably appoints the Agent as its
agent hereunder and under the other Transaction Documents, and to act as the
Collateral Agent on behalf of the Holders hereunder and under the other
Transaction Documents, and in each case authorizes the Agent to take such
actions on its behalf and to exercise such powers as are delegated to the Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto.  Any reference herein to the Agent shall include
the Agent in its capacity as Agent hereunder and as Collateral Agent under any
Transaction Document.  Each Holder does hereby make, constitute and appoint the
Agent its true and lawful attorney-in-fact with full powers of substitution and
resubstitution for such Holder and in its name, place and stead, in any and all
capacities, to execute for such Holder and on its behalf any document or
agreement for which the Agent is empowered to act on behalf of such Holder under
this Section 13, granting to the Agent full power and authority to do and
perform each act requisite and necessary to be done, as fully to all intents and
purposes as the Holder could do in person, provided that such power shall be
granted only to the extent necessary to undertake the actions permitted to be
done or taken by the Agent under this Section 13.  Each of the Holders hereby
irrevocably authorizes, and each Holder of any Note by the acceptance of such
Note shall be deemed irrevocably to authorize, the Agent to take such action on
their behalf under the provisions of this Agreement, the other Transaction
Documents and any other instruments and agreements referred to herein or therein
and to exercise such powers and to perform such duties hereunder and thereunder
as are specifically delegated to or required of the Agent by the terms hereof
and thereof and such other powers as are reasonably incidental hereto and
thereto.  The Agent may perform any of its duties hereunder by or through its
officers, directors, agents, employees or
 

 
32

--------------------------------------------------------------------------------

 
 
 

affiliates.  The Agent shall not have, by reason of this Agreement or any of the
other Transaction Documents, a fiduciary relationship in respect of any Holder,
the Company or the Delaware Sub, and nothing in this Agreement or any of the
other Transaction Documents, expressed or implied, is intended to or shall be so
construed as to impose upon the Agent any obligations in respect of this
Agreement or any of the other Transaction Documents expect as expressly set
forth herein or therein.  Each Holder hereby accepts the pledges, mortgages and
fiduciary assignments created for its benefit under the Security Agreement and
empowers the Agent to enter into such agreements and act as Collateral Agent on
behalf and for the benefit of each Holder.  The provisions of this Section 13
are solely for the benefit of the Agent and the Holders, and none of the
Company, the Delaware Sub or any of the Company’s other Subsidiaries or
Affiliates shall have any rights as a third party beneficiary of any of the
provisions hereof.  In performing its functions and duties under this Agreement,
the Agent shall act solely as agent of the Holders and the Agent does not assume
and shall not be deemed to have assumed any fiduciary relationship or other
obligation or relationship of agency or trust with the Company or the Delaware
Sub or for any of their respective Subsidiaries or Affiliates.
 
10.02 Rights of Agent.  With respect to its obligation to purchase Notes under
this Agreement, the Agent shall have the rights and powers specified herein for
a “Holder” and may exercise the same rights and powers as though it were not
performing the duties specified herein; and the term “Holders,” “Required
Holders,” “holders of Notes” or any similar terms shall, unless the context
clearly otherwise indicates, include the Agent in its individual capacity.  The
Agent and its Affiliates may accept deposits from, lend money to, and generally
engage in any kind of banking, investment banking, trust or other business with,
or provide debt financing, equity capital or other services (including financial
advisory services) to, the Company, the Delaware Sub or any of the Company’s
other Subsidiaries or Affiliates (or any Person engaged in similar business with
the Company or any Subsidiary or Affiliate thereof) as if they were not
performing the duties specified herein, and may accept fees and other
consideration from the Company, the Delaware Sub or any of the Company’s other
Subsidiaries or Affiliates for services in connection with this Agreement and
otherwise without having to account for the same to the Holders.
 
10.03 Administration of the Collateral.  The Agent as Collateral Agent shall
administer the Collateral and any Lien thereon for the benefit of the Holders in
the manner provided herein and in the Security Agreement and in any other
related Transaction Documents; provided, however, that in the event of conflict
between the provisions relating to administration of Collateral included in this
Agreement and those included in the Security Agreement, the latter shall
prevail.  The Agent shall exercise such rights and remedies with respect to the
Collateral as are granted to it hereunder and as Collateral Agent under the
Security Agreement and related documents and applicable law and as shall be
directed by the Required Holders.  Upon payment in full of all Obligations under
the Transaction Documents, the Agent and its Affiliates shall promptly release
any and all Liens, Collateral and other security arrangements entered into in
connection with this Agreement, the Transaction Documents and the transactions
contemplated hereby and thereby.
 

 
33

--------------------------------------------------------------------------------

 
 
 

Application of Proceeds.  The Agent shall apply the proceeds of any collection,
sale, disposition, foreclosure or other realization of all or any part of the
Collateral in the manner provided in the Security Agreement.
 
10.04 Duties of Agent.  The Agent shall not have any duties or obligations
except those expressly set forth herein and in the other Transaction
Documents.  Without limiting the generality of the foregoing, (a) the Agent
shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing, (b) the Agent shall not have
any duty to take any discretionary action or exercise any discretionary powers,
except discretionary rights and powers expressly contemplated hereby or by the
other Transaction Documents that the Agent is required to exercise in writing by
the Required Holders, and (c) except as expressly set forth herein and in the
other Transaction Documents, the Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Company, the Delaware Sub or any of the Company’s other Subsidiaries that is
communicated to or obtained by the bank serving as Agent or any of its
Affiliates in any capacity.  The Agent shall not be liable for any action taken
or not taken by it with the consent or at the request of the Required Holders or
in the absence of its own gross negligence or willful misconduct.  The Agent
shall be deemed not to have knowledge of any Default unless and until notice
thereof is given to the Agent by the Company, the Delaware Sub or a Holder, and
the Agent shall not be responsible for or have any duty to ascertain or inquire
into (v) any statement, warranty or representation made in or in connection with
this Agreement or any other Transaction Document, (w) the contents of any
certificate, report or other document delivered hereunder or thereunder or in
connection herewith or therewith, (x) the performance or observance of any of
the covenants, agreements or other terms or conditions set forth herein or
therein, (y) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Transaction Document or any other agreement, instrument or
document, or (z) the satisfaction of any condition set forth herein or therein,
other than to confirm receipt of items expressly required to be delivered to the
Agent.  In the event that the Agent receives such a notice, the Agent shall give
prompt notice thereof to the other Holders and the  (if received from a Holder)
or to the Holders (if received from the Company or the Delaware Sub).
 
10.05 Reliance by Agent.  The Agent shall be entitled to rely upon, and shall
not incur any liability for relying upon, any notice, request, certificate,
consent, statement, instrument, document or other writing believed by it to be
genuine and to have been signed or sent by the proper Person.  The Agent also
may rely upon any statement made to it orally or by telephone and believed by it
to be made by the proper Person, and shall not incur any liability for relying
thereon.  The Agent may consult with legal counsel (who may be counsel for the
Company, the Delaware Sub or any of the Company’s other Subsidiaries),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.
 
10.06 Appointment of Sub-Agents.  The Agent may perform any and all its duties
and exercise its rights and powers by or through any one or more sub-agents
appointed by the Agent.  The Agent and any such sub-agent may perform any and
all its duties and exercise its rights and powers through their respective
Affiliates.  The exculpatory provisions of the preceding paragraphs shall apply
to any such sub-agent and to the Affiliates of the Agent and any such
 

 
34

--------------------------------------------------------------------------------

 
 
 

sub-agent, an shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Agent.
 
10.07 Resignation of Agent.  Subject to the appointment and acceptance of a
successor Agent as provided below, the Agent may resign at any time by notifying
the Holders and the Company.  Upon any such resignation, the Required Holders
shall have the right to appoint a successor.  If no successor shall have been so
appointed by the Required Holders and shall have accepted such appointment
within 30 days after the retiring Agent gives notice of its resignation, then
the retiring Agent may, upon not less than ten days’ notice, on behalf of the
Holders, appoint a successor Agent, which institution shall be a bank with an
office in New York, New York, with a combined capital and surplus of at least
$50,000,000.  Upon the acceptance of its appointment as Agent hereunder by a
successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring (or retired) Agent and the
retiring Agent shall be discharged from its duties and obligations
hereunder.  The fees payable by the Company to a successor Agent shall be the
same as those payable to its predecessor unless otherwise agreed between the
Issuer and such successor.  After the Agent’s resignation hereunder, the
provisions of this Section shall continue in effect for its benefit in respect
of any actions taken or omitted to be taken by it while it was acting as Agent.
 
10.08 Holder Non-Reliance.  Independently and without reliance upon the Agent,
each Holder, to the extent it deems appropriate, has made and shall continue to
make (i) its own independent investigation of the financial condition and
affairs of the Company, the Delaware Sub and the Company’s other Subsidiaries in
connection with the issuance of the Notes and the taking or not taking of any
action in connection herewith and (ii) its own appraisal of the creditworthiness
of the Company, the Delaware Sub and the Company’s other Subsidiaries and,
except as expressly provided in this Agreement, the Agent shall not have any
duty or responsibility, either initially or on continuing basis, to provide any
Holder with any credit or other information with respect thereto, whether coming
into its possession before the issuance of the Notes or at any time or times
thereafter.  The Agent shall not be responsible to any Holder for any recitals,
statements, information, representations or warranties herein or in any
document, certificate or other writing delivered in connection herewith or for
the execution, effectiveness, genuineness, validity, enforceability, perfection,
collectibility, priority or sufficiency of this Agreement or any other
Transaction Document or the financial condition of the Company, the Delaware Sub
and any of the Company’s other Subsidiaries or be required to make any inquiry
concerning either the performance or observance of any of the terms, provisions
or conditions of this Agreement or any other Transaction document, or the
financial condition of the Company, the Delaware Sub and any of the Company’s
other Subsidiaries or the existence or possible existence of any Default or
Event of Default.  
 
10.09 Indemnification.  To the extent the Agent is not reimbursed and
indemnified by the Company, the Holders will reimburse and indemnify the Agent
in proportion to their respective “percentage” as used in determining the
Required Holders for and against any and all liabilities, obligations, losses,
damages, penalties, claims, actions, judgments, costs, expenses or disbursements
of whatsoever kind or nature (including fees and disbursements of any counsel or
financial advisor engaged by the Agent) which may be imposed on, asserted
against or incurred by the Agent in performing its duties hereunder or under any
other Transaction Document or in
 

 
35

--------------------------------------------------------------------------------

 
 
 

any way relating to or arising out of this Agreement or any other Transaction
Document; provided, however, that no Holder shall be liable for any portion of
such liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements resulting from such Agent’s gross
negligence or willful misconduct.  If the indemnity furnished to any Agent by
any Holder for any purpose shall, in the opinion of such Agent be insufficient
or become impaired, such Agent may call for additional indemnity from such
Holder (but not any other Holder) and cease, or not commence, to do the acts
indemnified against until such additional indemnity is furnished.  The
agreements in this Section 13.10 shall survive the payment of all Obligations.
 
10.10 Holders.  The Agent may deem and treat the payee of any Note as the owner
thereof for all purposes hereof unless and until a written notice of the
assignment, transfer or endorsement thereof, as the case may be, shall have been
recorded in the register maintained by the Company in accordance with
Section 14.12.  Any request, authority or consent of any Person who, at the time
of making such request or giving such authority or consent, is the holder of any
Note shall be conclusive and binding on any subsequent holder, transferee,
assignee or endorsee, as the case may be, of such Note or of any Note or Notes
issued in exchange therefore.
 
10.11 Action by Agent.  The Agent may take any action on behalf of the Required
Holders that has been approved by the Required Holders.  For the avoidance of
doubt, the Agent may, with the prior consent of the Required Holders (but not
otherwise) consent to any amendment, restatement, supplement, waiver or other
modification under any of the Transaction Documents.
 
SECTION 11. Miscellaneous.
 
11.01 Payment of Expenses, Etc.  The Company shall:  (i) whether or not the
transactions herein contemplated are consummated, pay all reasonable
out-of-pocket costs and expenses of LC and the Agent (including, without
limitation, the reasonable fees and disbursements of Milbank, Tweed, Hadley &
McCloy LLP and local counsel) in connection with the preparation, execution and
delivery of this Agreement and the other Transaction Documents and the documents
and instruments referred to herein and therein, (ii) pay for all reasonable
out-of-pocket expenses incurred by LC and the Agent in connection with any
amendment, waiver or consent relating hereto or thereto (whether or not such
amendment, waiver or consent shall become effective), and, after an Event of
Default, reimburse the Agent in connection with the enforcement of this
Agreement and the other Transaction Documents and the documents and instruments
referred to herein and therein (including, without limitation, the reasonable
fees and disbursements of counsel (including in-house counsel) for LC and the
Agent); (iii) pay and hold the Holders and the Agent harmless from and against
any and all present and future stamp, excise and other similar taxes with
respect to the foregoing matters and save the Holders and the Agent harmless
from and against any and all liabilities with respect to or resulting from any
delay or omission (other than to the extent attributable to the Holders or the
Agent, as applicable) to pay such taxes; and (iv) indemnify the Holders and the
Agent, and their respective officers, directors, trustees, employees,
representatives and agents from and hold each of them harmless against any and
all liabilities, obligations (including removal or remedial actions), losses,
damages, penalties, claims, actions, judgments, suits, costs, expenses and
disbursements (including reasonable atto
 

 
36

--------------------------------------------------------------------------------

 
 
 

neys’ and consultants’ fees and disbursements) incurred by, imposed on or
assessed against any of them as a result of, or arising out of, or in any way
related to, or by reason of, (a) any investigation, litigation or other
proceeding (whether or not any Holder or the Agent is a party thereto) related
to the entering into and/or performance of this Agreement or any other
Transaction Document or the use of any proceeds of any Notes hereunder or the
consummation of any transactions contemplated herein (including, without
limitation, the Transaction), or in any other Transaction Document, or (b) the
exercise of any of their rights or remedies provided herein or in the other
Transaction Documents, or (c) the actual or alleged presence or Release of
Hazardous Materials in the air, surface water or groundwater or on the surface
or subsurface of any Real Property or at or emanating from any facility or
equipment owned or at any time operated by the Company, the Delaware Sub or any
of the Company’s other Subsidiaries, the generation, storage, transportation,
handling, disposal or Release of Hazardous Materials by the Company, the
Delaware Sub or any of the Company’s other Subsidiaries at any location, whether
or not owned or operated by the Company, the Delaware Sub or any of the
Company’s other Subsidiaries, the noncompliance by the Company, the Delaware Sub
or any of the Company’s other Subsidiaries or of any Real Property owned or
operated by the Company, the Delaware Sub or any of the Company’s other
Subsidiaries with Environmental Laws, or any Environmental Claim asserted
against the Company, the Delaware Sub or any of the Company’s other Subsidiaries
or any Real Property owned or at any time operated by the Company, the Delaware
Sub or any of the Company’s other Subsidiaries, including, in each case, without
limitation, the reasonable fees and disbursements of counsel and other
consultants incurred in connection with any such investigation, litigation or
other proceeding (but excluding any losses, liabilities, claims, damages or
expenses to the extent incurred by reason of the gross negligence or willful
misconduct of the Person to be indemnified).  To the extent that the undertaking
to indemnify, pay or hold harmless the Holders or the Agent set forth in the
preceding sentence may be unenforceable because it is violative of any law or
public policy, the Company shall make the maximum contribution to the payment
and satisfaction of each of the indemnified liabilities which is permissible
under applicable law.
 
11.02 Right of Setoff.  In addition to any rights now or hereafter granted under
applicable law or otherwise, and not by way of limitation of any such rights,
upon the occurrence of an Event of Default, each Holder is hereby authorized at
any time or from time to time, without presentment, demand, protest or other
notice of any kind to the Company, the Delaware Sub or to any other Person, any
such notice being hereby expressly waived, to set off and to appropriate and
apply any and all deposits (general or special) and any other Indebtedness at
any time held or owing by the Holders (including, without limitation, by its
branches and agencies) to or for the credit or the account of the Company but in
any event excluding assets held in trust for any such Person against and on
account of the Obligations and liabilities of the Company, as applicable, to the
Holders under this Agreement or under any of the other Transaction Documents and
all other claims of any nature or description arising out of or connected with
this Agreement or any other Transaction Document, irrespective of whether or not
the Holders shall have made any demand hereunder and although said Obligations,
liabilities or claims, or any of them, shall be contingent or unmatured.
 
11.03 Notices.  Except as otherwise expressly provided herein, all notices and
other communications provided for hereunder shall be in writing (including
telexed, telegraphic,
 

 
37

--------------------------------------------------------------------------------

 
 
 

telex, telecopier or cable communication) and mailed, telexed, telecopied,
cabled or delivered:  if to the Company or the Delaware Sub, at the Company’s
address specified below its signature below; if to a Purchaser, at its address
specified below its signature below, if to the Agent, at its address specified
below its signature below, or as to any other Subsidiary of the Company or any
Holder, at such other address as shall be designated by such party in a written
notice to the other parties hereto.  All such notices and communications shall,
when mailed, telexed, telecopied or sent by overnight courier, be effective when
deposited in the mails or delivered to the overnight courier, prepaid and
properly addressed for delivery on such or the next Business Day, or sent by
telex or telecopier, except that notices and communications to either of
Purchasers, the Agent, the Company or any of its Subsidiaries (including the
Delaware Sub) shall not be effective until received by such Purchaser, the
Agent, the Company or such Subsidiary, as the case may be.
 
11.04 Benefit of Agreement.  This Agreement shall be binding upon and inure to
the benefit of and be enforceable by the respective successors and assigns of
the parties hereto; provided, however, that the Company and the Delaware Sub may
not assign or transfer any of their respective rights, obligations or interest
hereunder or under any other Transaction Document without the prior written
consent of the Purchasers.
 
11.05 No Waiver; Remedies Cumulative.  No failure or delay on the part of any
Holder in exercising any right, power or privilege hereunder or under any other
Transaction Document and no course of dealing between the Company, the Delaware
Sub or any of the Company’s other Subsidiaries and any Holder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, power or
privilege hereunder or under any other Transaction Document preclude any other
or further exercise thereof or the exercise of any other right, power or
privilege hereunder or thereunder.  The rights, powers and remedies herein or in
any other Transaction Document expressly provided are cumulative and not
exclusive of any rights, powers or remedies which the holder of any Note would
otherwise have.  No notice to or demand on the Company, the Delaware Sub or any
of the Company’s other Subsidiaries in any case shall entitle the Company, the
Delaware Sub or any of the Company’s other Subsidiaries to any other or further
notice or demand in similar or other circumstances or constitute a waiver of the
rights of the Holders to any other or further action in any circumstances
without notice or demand.
 
11.06 GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY
TRIAL.  (a)  THIS AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS AND THE RIGHTS
AND OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE CONSTRUED IN
ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK.  ANY LEGAL
ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER TRANSACTION
DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED
STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, AND, BY EXECUTION AND DELIVERY OF
THIS AGREEMENT, EACH OF THE COMPANY, THE DELAWARE SUB AND THE COMPANY’S OTHER
SUBSIDIARIES HEREBY IRREVOCABLY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID
COURTS.  EACH OF THE COMPANY, THE DELAWARE SUB AND THE COMPANY’S OTHER SUBSID
 

 
38

--------------------------------------------------------------------------------

 
 

ARIES IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE
AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES
THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO THE COMPANY OR ANY
OF ITS SUBSIDIARIES AT ITS ADDRESS SET FORTH BELOW ITS SIGNATURE BELOW, SUCH
SERVICE TO BECOME EFFECTIVE 30 DAYS AFTER SUCH MAILING.  NOTHING HEREIN SHALL
AFFECT THE RIGHT OF THE AGENT UNDER THIS AGREEMENT, THE HOLDER OF ANY NOTE TO
SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL
PROCEEDINGS OR OTHERWISE PROCEED AGAINST THE COMPANY, THE DELAWARE SUB OR ANY OF
THE COMPANY’S OTHER SUBSIDIARIES IN ANY OTHER JURISDICTION.
 
(b)  EACH OF THE COMPANY, THE DELAWARE SUB AND THE COMPANY’S OTHER SUBSIDIARIES
HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO
THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR PROCEEDINGS ARISING OUT
OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT
BROUGHT IN THE COURTS REFERRED TO IN CLAUSE (a) ABOVE AND HEREBY FURTHER
IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY
SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM.
 
(c) EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT TO
A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT, THE OTHER TRANSACTION DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.
 
11.07 Counterparts.  This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument.  A set of counterparts
executed by all the parties hereto shall be lodged with the Company and the
Agent.
 
11.08 Headings Descriptive.  The headings of the several sections and
subsections of this Agreement are inserted for convenience only and shall not in
any way affect the meaning or construction of any provision of this Agreement.
 
11.09 Amendment or Waiver; Etc.   Neither this Agreement nor any other
Transaction Document nor any terms hereof or thereof may be changed, waived,
discharged or terminated unless such change, waiver, discharge or termination is
in writing signed by the Company, the Delaware Sub, the Purchasers and the Agent
(at the direction of the Required Holders).
 
11.10 Survival.  All indemnities set forth herein including, without limitation,
in Sections 4.04, and 14.01 shall survive the execution, delivery and
termination of this Agreement, the Warrants and the Notes.
 

 
39

--------------------------------------------------------------------------------

 
 
 

Confidentiality.  (a)  Subject to the provisions of clause (b) of this
Section 14.11, each Holder agrees that it will use its best efforts not to
disclose without the prior consent of the Company (other than to its employees,
auditors, advisors or counsel) any information with respect to the Company or
any of its Subsidiaries which is now or in the future furnished pursuant to this
Agreement or any other Transaction Document, provided that each Holder may
disclose any such information (a) as has become generally available to the
public other than by virtue of a breach of this Section 14.11(a) by such Holder,
(b) as may be required or appropriate in any report, statement or testimony
submitted to any municipal, state or Federal regulatory body having or claiming
to have jurisdiction over such Holder or to the Federal Reserve Board or the
Federal Deposit Insurance Corporation or similar organizations (whether in the
United States or elsewhere) or their successors, (c) as may be required or
appropriate in respect to any summons or subpoena or in connection with any
litigation, (d) in order to comply with any law, order, regulation or ruling
applicable to such Holder, (e) to the national association of insurance
commissioners or any similar organization or any nationally recognized rating
agency that requires access to information about the Holder’s investment
portfolio in connection with the ratings issued with respect to such Holder,
(f) to any prospective or actual transferee or participant in connection with
any contemplated transfer or participation of any of the Notes or any interest
therein by any Holder or any other direct or indirect contractual counterparty
in swap agreements or such contractual counterparty's professional advisors;
provided that such prospective transferee or contractual counterparty agrees to
be bound by the confidentiality provisions contained in this Section 14.11 and
(g) as may be used in good faith by the Agent for its marketing purposes in a
manner consistent with customary industry practice (provided that whenever the
Holder has received notice that the Company is engaged in or reasonably intends
to engage in a registered or unregistered offering of its securities, then the
Agent agrees, until completion of such offering, not to disclose any terms
relating to such offering (except for such terms as already disclosed publicly
by the Company) and not to engage in any general solicitation or advertising (as
used in Rule 502 under the Securities Act) in respect of any securities of the
Company; and, provided further, that so long as the Company remains subject to
the reporting requirements of Section 13 or 15 of the Securities Exchange Act of
1934, as amended, the Agent agrees not to disclose any material nonpublic
information except to persons who agree to maintain such nonpublic information
in confidence).
 
Notwithstanding the foregoing, the Purchasers, each Holder, the Agent, the
Company and each of its Subsidiaries (including the Delaware Sub) (and each of
their respective officers, directors, employees, accountants, attorneys and
other advisors, agents and representatives) may disclose to any and all persons,
without limitation of any kind, the U.S. tax treatment and U.S. tax structure of
the transactions contemplated by this Agreement and all materials of any kind
(including opinions or other tax analyses) that are provided to such person
relating to such tax treatment or tax structure, other than any information for
which nondisclosure is reasonably necessary in order to comply with applicable
securities laws, and except that, with respect to any document or similar item
that in either case contains information concerning the U.S. tax treatment or
U.S. tax structure of such transactions as well as other information, this
paragraph shall only apply to such portions of the document or similar item that
relate to such tax treatment or tax structure.  The Agent, the Purchasers and
each Holder agree to make commercially reasonable efforts, if to do so would
not, in the opinion of counsel to the Agent, the Purchasers and such
 

 
40

--------------------------------------------------------------------------------

 
 
 

Holder, as applicable, violate any law or regulation applicable to the Agent,
the Purchasers or such Holder, to provide notice to the Company at least five
days prior to disclosing financial statements of the Company and other financial
information of the Company pursuant to this paragraph in order that the Company
may take such action as it deems appropriate to prevent such disclosure.
 
(b) The Company hereby acknowledges and agrees that the Purchasers and any
Holder may share with any of its affiliates any information related to the
Company or any of its Subsidiaries (including, without limitation, any nonpublic
customer information regarding the creditworthiness of the Company and its
Subsidiaries, provided such Persons shall be subject to the provisions of this
Section 13.11 to the same extent as the Agent).
 
11.11 Registration of Notes.  The Company shall keep at its principal executive
office a register for the registration and registration of transfers or partial
transfers of Notes.  The name and address of each holder of one or more Notes,
each transfer thereof and the name and address of each transferee of one or more
Notes shall be registered in such register.  Upon surrender for registration of
transfer or exchange of a Note at the principal offices of the Company, the
Company shall, at its expense, execute and deliver one or more new Notes of like
tenor and of denominations of at least $100,000 (except as may be necessary to
reflect any principal amount not evenly divisible by $100,000) of a like
aggregate principal amount, registered in the name of the Holder or a transferee
or transferees.  Prior to due presentment for registration of transfer, the
Person in whose name any Note shall be registered shall be deemed and treated as
the owner and holder thereof for all purposes hereof, and the Company shall not
be affected by any notice or knowledge to the contrary.
 
[SIGNATURES APPEAR ON THE FOLLOWING PAGE]
 

 
41

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Agreement as of the date first above
written.
 
 
PARTICLE DRILLING TECHNOLOGIES, INC.,

 
 
  as Company

 
 
By: /s/ JIM B. TERRY

 
 
Name: Jim B. Terry

 
 
Title:   Chief Executive Officer

 
Address for Notices:
5611 Baird Court
Houston, Texas 77041


Attention:  Chief Executive Officer
 
 
PARTICLE DRILLING TECHNOLOGIES, INC.,

 
 
  as Delaware Sub

 
 
By: /s/ JIM B. TERRY

 
 
Name: Jim B. Terry

 
 
Title:   President

 
Address for Notices:
5611 Baird Court
Houston, Texas 77041


Attention:  President
 

Purchase Agreement – Signature Page
 
42

--------------------------------------------------------------------------------

 

LC CAPITAL MASTER FUND, LTD.,
as Purchaser


 
By: /s/ STEVE LAMPE

 
 
Name: Steve Lampe

 
 
Title: Managing Member of General Partner

 
 
Address for Notices:

680 5th Avenue, 12TH Floor
New York, NY 10019
Attention:  Steve Lampe
 
 
DON A. SANDERS, as Purchaser



 
By: /s/ DON A. SANDERS

 
Name: Don A. Sanders



 
Address for Notices:

 
5800 JP Morgan Chase Tower

600 Travis, Suite 5800
Houston, Texas 77002
Attention:  Don A. Sanders


 
EDWARD F. HEIL, as Purchaser



 
By:  /s/ EDWARD F. HEIL

 
 
Name: Edward F. Heil

 
 
Address for Notices:

 
c/o Don A. Sanders

5800 JP Morgan Chase Tower
600 Travis, Suite 5800
Houston, Texas 77002
Attention:  Edward F. Heil


 
LC CAPITAL MASTER FUND, LTD., as Agent



 
By:  /s/ STEVE LAMPE

 
 
Name: Steve Lampe

 
 
Title: Managing Member of General Partner

 
 
Address for Notices:

680 5th Avenue, 12th Floor
New York, NY 10019
Attention:  Steve Lampe

Purchase Agreement – Signature Page
 
43

--------------------------------------------------------------------------------

 

Schedule 2.01
 


 
Purchasers
Aggregate Principal Amount of Notes to be Purchased
 
Warrants to be Purchased (Representing Exercisable  Number of Shares)
 
LC Capital Master Fund, Ltd..
  U.S.$  1,020,000
6,060,670
Don A. Sanders
                90,000
   534,765
Edward F. Heil
                90,000
   534,765
Total
  U.S.$ 1,200,000
7,130,200


 
44

--------------------------------------------------------------------------------

 

SCHEDULE 5.06


Existing Indebtedness
(As of February 9, 2009)


Description of Indebtedness
Outstanding Amount (in US$)
Secured/Unsecured
Automobile loans
      1,893
Secured
D&O Insurance Note
    48,542
Unsecured
Phone system
     4,096
Unsecured
Phone system
    14,310
Unsecured
 
    68,841
 


 
45

--------------------------------------------------------------------------------

 

SCHEDULE 5.08(iii)


Real Property
(As of February 9, 2009)


 
In April 2007, the Company entered into a 60-month lease agreement that
commenced in September 2007 for a new corporate office and operating facility
located at 5611 Baird Court, Houston, Texas 77041 and delivered to the lessor a
security deposit of $41,144.  The total future minimum lease payments under this
lease were $1,741,443 at December 31, 2008.  Attached as Annex 5.08(iii) is the
list of personal property located on the premises and the related book value of
each item as of December 31, 2008.
 

 
46

--------------------------------------------------------------------------------

 

EXHIBIT A
 
 
DELAYED DRAW NOTE
 
THE PARTIES IN INTEREST HERETO HAVE AGREED THAT THIS NOTE SHALL BE TREATED AS A
CONTINGENT PAYMENT UNDER TREASURY REGULATION 1.1275-4(c)(4) PROMULGATED UNDER
THE INTERNAL REVENUE CODE OF 1986, AS AMENDED.
 
THE INTEREST THAT ACCRUES ON THIS NOTE IS PAYABLE IN-KIND AND WILL EFFECTIVELY
INCREASE THE OUTSTANDING PRINCIPAL AMOUNT OF THIS NOTE.  ACCORDINGLY, THE
OUTSTANDING PRINCIPAL AMOUNT OF THIS NOTE AT ANY TIME MAY BE GREATER THAN THE
AMOUNT SHOWN ON THE FACE HEREOF.
 
THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE SOLD, TRANSFERRED, OR
OTHERWISE DISPOSED OF EXCEPT (1) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER SUCH ACT AND APPLICABLE STATE SECURITIES LAWS OR (2) PURSUANT TO AN
APPLICABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF SUCH ACT AND SUCH
LAWS, IN WHICH CASE THE ISSUER HAS RECEIVED, IF REQUESTED, AN OPINION OF COUNSEL
REASONABLY SATISFACTORY TO IT TO THE EFFECT THAT SUCH EXEMPTION IS APPLICABLE.
 


 
PARTICLE DRILLING TECHNOLOGIES, INC.
 
10% SENIOR SECURED PIK NOTES DUE 2010
 
$_____NEW YORK, NEW YORK
 
              [_____], 2009
 


Particle Drilling Technologies, Inc. (the “Issuer”), a Nevada corporation,
hereby promises to pay in full to the order of _________________ (the “Holder”)
the principal sum of _______ ($_____) (which amount shall be subject to
adjustment as herein provided), together with Interest (as defined below)
thereon as herein provided, in lawful money of the United States on the terms
and subject to the conditions set forth in this promissory note (this “Note”).
 
This Note is one of a duly authorized issue of notes of the Issuer designated as
its 10% Senior Secured PIK Notes Due 2010 (herein called  the “Notes” and each,
individually, a “Note”), issued in an aggregate principal amount limited to
$1,200,000 plus Interest thereon pursuant to that certain Purchase Agreement
(the “Purchase Agreement”), dated as of February 11, 2009, entered into by and
among the Issuer, Particle Drilling Technologies, Inc., a Delaware co
 



A-1
 
 

--------------------------------------------------------------------------------

 

poration and a subsidiary of the Issuer, the Purchasers named therein and LC
Capital Master Fund, Ltd., as Agent of the holders of securities issued
thereunder. Capitalized terms used herein but not defined herein have the
meanings ascribed to them in the Purchase Agreement.
 
1. Payments of Principal.  Except as otherwise provided in Section 3, all unpaid
principal, fees and accrued and unpaid Interest on this Note shall be due and
payable in full in cash on the earlier of (a) [_____], 20102 or (b) the
termination or abandonment of that certain agreement, dated as of December 2,
2008 entered into by and between the Issuer and Shell Exploration & Production
Co. (such date, the “Maturity Date”).
 
2. Interest.
 
(a) The Issuer promises to pay interest (“Interest”) on the unpaid principal
amount of this Note to the Holder, in the manner hereinafter provided, computed
on the basis of a 365- or 366-day year, as appropriate in light of the actual
number of days in any applicable calendar year, at the rate of TEN PERCENT
(10.0%) per annum (as adjusted from time to time as provided in this Section
2(a), the “Interest Rate”).  Notwithstanding the foregoing, if the Interest Rate
payable under this Note is limited by applicable Law, then the Interest Rate
shall be the lesser of (i) the rate provided for in this Note and (ii) the
maximum rate permitted by applicable Law.  Interest shall be payable quarterly
in arrears on the Maturity Date, on any other date that all principal amounts of
the Notes shall be due and payable, and on the last Business Day of each March,
June, September and December of each year, commencing on  March 31, 2009 (each
date upon which interest shall be so payable, an “Interest Payment Date”).
Interest shall accrue from the most recent Interest Payment Date or, if no
Interest Payment Date has yet occurred, from the date on which this Note was
issued.
 
(b) On each Interest Payment Date, the outstanding principal amount of this Note
shall be automatically increased by the amount of Interest to be paid on such
Interest Payment Date, which Interest shall be payable in arrears.  If the
payment of Interest by addition to the principal amount of this Note in the
manner set forth in the immediately preceding sentence shall for any reason be
prohibited by applicable Law on any Interest Payment Date, the Issuer shall
instead deliver to the Holder an additional promissory note (a “PIK Note”),
containing substantially the same terms and conditions as are set forth herein,
in an aggregate principal amount equal to the Interest due on this Note as of
such Interest Payment Date.
 
3. Redemption.  This Note is subject to prepayment at the option of the Issuer
at the times and on the terms specified in Section 4 of the Purchase Agreement,
but not otherwise.
 
4. Payment Terms.
 



--------------------------------------------------------------------------------

 
2 Date that is the first anniversary of the first draw down.



A-2
 
 

--------------------------------------------------------------------------------

 

5. All payments of principal of, and cash Interest upon, this Note shall be made
by the Issuer to the Holder in immediately available lawful money of the United
States by wire transfer to the account or accounts designated by the Holder from
time to time.  All payments under this Note shall be made without withholding,
defense, set-off, counterclaim or other deduction.
 
(a) Payments, redemptions and prepayments made to the Holder by the Issuer
hereunder shall be applied first to expenses recoverable under Section 14.01 of
the Purchase Agreement, then to accrued Interest and then to principal.
 
6. Events of Default.  Upon the occurrence of any Event of Default specified in
Section 11.05 of the Purchase Agreement, the principal amount of this Note,
together with any Interest thereon, shall automatically become immediately due
and payable, without presentment, demand, notice, protest or other requirements
of any kind (all of which are hereby expressly waived by the Issuer).  Upon the
occurrence and during the continuance of any other Event of Default specified in
Section 11 of the Purchase Agreement, the Holder may, by written notice to the
Issuer, declare the principal amount of this Note together with any Interest
thereon to be due and payable, and the principal amount of this Note together
with any such Interest shall thereupon immediately become due and payable
without presentment, further notice, protest or other requirements of any kind
(all of which are hereby expressly waived by the Issuer).  Following any such
demand, the Issuer shall immediately pay to the Holder all amounts due and
payable with respect to this Note.
 
7. Security; Ranking; Relationship to Operative Agreements.
 
(a) This Note is a senior secured obligation of the Issuer, secured by a first
lien perfected security interest in all of the assets and property of the Issuer
as provided in the Security Documents.
 
(b) This Note shall in all respects rank pari passu with all other Notes issued
pursuant to the Purchase Agreement and all Notes issued upon transfer of or
exchange for this Note and such other Notes and shall rank senior in right of
payment to all other Indebtedness of the Issuer.
 
(c) This Note is entitled to the benefits provided by the Purchase Agreement and
the Security Documents.
 
8. Amendments; Waivers.  This Note may not be changed, modified or terminated
orally, but only by an agreement in writing signed by the Issuer and the Holder
or any subsequent holder hereof.              
 
9. Transfer; Registration of Transfer and Exchange; Transfer Notes.  The Holder
may sell, assign, transfer or otherwise dispose of this Note (or any portion
thereof), subject to compliance by the Holder of applicable law.
 
10. Governing Law.
 
(a) THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
CONSTRUED IN ACCORDANCE WITH AND
 



A-3
 
 

--------------------------------------------------------------------------------

 

(b) BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK.  ANY LEGAL ACTION OR
PROCEEDING WITH RESPECT TO THIS NOTE MAY BE BROUGHT IN THE COURTS OF THE STATE
OF NEW YORK OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, AND,
BY EXECUTION AND DELIVERY OF THIS NOTE, THE ISSUER HEREBY IRREVOCABLY ACCEPTS
FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE
JURISDICTION OF THE AFORESAID COURTS. THE ISSUER IRREVOCABLY CONSENTS TO THE
SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR
PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL,
POSTAGE PREPAID, TO THE ISSUER AT ITS ADDRESS SET FORTH BELOW ITS SIGNATURE
BELOW, SUCH SERVICE TO BECOME EFFECTIVE 30 DAYS AFTER SUCH MAILING.  NOTHING
HEREIN SHALL AFFECT THE RIGHT OF THE AGENT UNDER THIS AGREEMENT, THE HOLDER OF
ANY NOTE TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE
LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST THE COMPANY OR ANY OF ITS
SUBSIDIARIES IN ANY OTHER JURISDICTION.
 
(c) THE ISSUER HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR
PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS NOTE BROUGHT IN THE COURTS
REFERRED TO IN CLAUSE (a) ABOVE AND HEREBY FURTHER IRREVOCABLY WAIVES AND AGREES
NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION OR PROCEEDING
BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
 
(d) THE ISSUER HEREBY IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS NOTE OR
THE TRANSACTIONS CONTEMPLATED HEREBY.
 
[Remainder of page intentionally left blank - Signature pages follow]
 



A-4
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Issuer has caused this Note to be executed and delivered
by its duly authorized officers as of the date and year and at the place first
above written.
 




PARTICLE DRILLING TECHNOLOGIES, INC.






 
By:
___________________________

 
Name:
 

 
Title:
 



 



A-5
 
 

--------------------------------------------------------------------------------

 

EXHIBIT B
 
Form of Common Stock Purchase Warrant
 


 
THIS WARRANT AND ANY SHARES OF COMMON STOCK ISSUED UPON ANY EXERCISE HEREOF (THE
“WARRANT SHARES”) HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (“THE SECURITIES ACT”), OR ANY APPLICABLE STATE SECURITIES LAWS AND MAY
NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF UNLESS (1)
EITHER (A) A REGISTRATION STATEMENT WITH RESPECT THERETO SHALL BE EFFECTIVE
UNDER THE SECURITIES ACT, OR (B) AN EXEMPTION FROM REGISTRATION UNDER THE
SECURITIES ACT IS AVAILABLE, AND (2) THERE SHALL HAVE BEEN COMPLIANCE WITH ALL
APPLICABLE STATE SECURITIES OR “BLUE SKY” LAWS.
 
THE SALE, TRANSFER, ASSIGNMENT, PLEDGE, ENCUMBRANCE OR OTHER DISPOSITION
(COLLECTIVELY, A “TRANSFER”) OF THIS WARRANT AND ANY WARRANT SHARES IS SUBJECT
TO CERTAIN RESTRICTIONS SET FORTH SECTION 10 OF THIS WARRANT.  BY ACCEPTING ANY
INTEREST IN THIS WARRANT, THE RECIPIENT OF SUCH WARRANT SHALL BE DEEMED TO HAVE
AGREED TO, AND SHALL BECOME BOUND BY, ALL OF THE TRANSFER RESTRICTIONS CONTAINED
HEREIN.  THE COMPANY WILL NOT REGISTER THE TRANSFER OF THIS WARRANT OR ANY
WARRANT SHARES ON THE BOOKS OF THE COMPANY UNLESS AND UNTIL THE TRANSFER HAS
BEEN MADE IN COMPLIANCE WITH THE TERMS OF THIS WARRANT.
 

B-1
 
 

--------------------------------------------------------------------------------

 

Warrant No._____
Dated as of February 11, 2009


COMMON STOCK PURCHASE WARRANT
TO PURCHASE SHARES OF COMMON STOCK OF
PARTICLE DRILLING TECHNOLOGIES, INC.
PARTICLE DRILLING TECHNOLOGIES, INC., a Nevada corporation (the “Company”), for
value received, hereby certifies that [_____] (the “Purchaser”) or successors or
registered assigns is entitled to purchase from the Company _______3 duly
authorized, validly issued, fully paid and nonassessable shares of Common Stock,
par value $0.001 per share (the “Common Stock”) of the Company at a purchase
price per share of $0.105 (the “Purchase Price”), at any time or from time to
time beginning on the date hereof (the “Issue Date”), and prior to 5:00 P.M.,
New York City, New York, time, on February 11, 2012, provided that in the event
the Company does not have a registration statement in effect covering a resale
of the shares of Common Stock issuable on exercise of this Warrant on February
11, 2012, this Warrant will remain exercisable until such a registration
statement has been effective for a three-month period after such date (such
date, as adjusted, the “Expiration Date”), all subject to the terms, conditions
and adjustments set forth below in this Warrant.
 
This Warrant (the “Warrant”, such term to include any such warrants issued in
substitution therefor) was one of the warrants issued in connection with the
Purchase Agreement dated as of February 11, 2009 by and among the Company,
Particle Drilling Technologies, Inc., a Delaware corporation and a subsidiary of
the Company, the Purchasers named therein and LC Capital Master Fund, Ltd., as
Agent (the “Purchase Agreement”).  The Warrant evidences rights to purchase an
aggregate of up to [_____]%4 of the total issued and outstanding Common Stock of
the Company on the Issue Date, shares of Common Stock being subject to
adjustment as provided herein.  Certain capitalized terms used in this Warrant
are defined in Section 1; references to an “Exhibit” are, unless otherwise
specified, to one of the Exhibits attached to this Warrant and references to a
“Section” are, unless otherwise specified, to one of the sections of this
Warrant.
 
1. Definitions.  For the purposes of this Warrant, the following terms shall
have the meanings indicated:
 
 “Business Day” shall mean any day other than a Saturday, Sunday or other day on
which commercial banks in the City of New York are authorized or required by law
or executive order to close.
 
“Charter Documents” shall have the meaning ascribed to such term in Section 8.
 



--------------------------------------------------------------------------------

 
3 The aggregate number of shares underlying all warrants issued pursuant to the
Purchase Agreement shall be 7,130,200.
 
4 The initial aggregate percentage of equity interest that may be purchased by
exercising all warrants issued pursuant to the Purchase Agreement is 19.95%.

B-2


 
 

--------------------------------------------------------------------------------

 

“Closing Price” shall mean, with respect to each share of Common Stock for any
day, (a) the last reported sale price or, in case no such sale takes place on
such day, the average of the closing bid and asked prices, in either case as
reported on the principal national securities exchange on which the Common Stock
is listed or admitted for trading or (b) if the Common Stock is not listed or
admitted for trading on any national securities exchange, the last reported sale
price or, in case no such sale takes place on such day, the average of the
highest reported bid and the lowest reported asked quotation for the Common
Stock, in either case as reported on the NASDAQ or a similar service if NASDAQ
is no longer reporting such information.
 
“Commission” shall mean the Securities and Exchange Commission or any other
federal agency at the time administering the Securities Act.
 
“Common Stock” shall have the meaning ascribed to such term in the first
paragraph of this Warrant.
 
“Company” shall have the meaning ascribed to such term in the first paragraph of
this Warrant.
 
 “Equity Securities” shall mean (i) all shares of Common Stock and of any other
class of capital stock of the Company, (ii) all warrants and options of the
Company, including, without limitation, this Warrant and the Warrant Shares, and
any securities issued or issuable upon the exercise of such options or warrants,
(iii) all other securities of the Company directly or indirectly convertible
into or exchangeable for shares of Common Stock and (iv) any securities issued
or issuable by the Company in respect of the forgoing upon any stock split,
stock dividend, recapitalization, merger, consolidation or similar event.
 
“Election to Purchase Shares” shall have the meaning ascribed to such term in
Section 2(a).
 
“Exchange Act” shall have the meaning ascribed to it in Section 10(c).
 
“Exempt Securities” shall mean (i) shares of Common Stock issued upon the
exercise of the Warrants, (ii) shares of capital stock issued by the Company on
or prior to the date hereof (and shares of capital stock issued upon the direct
or indirect conversion or exercise of any securities issued by the Company on or
prior to the date hereof, in accordance with their respective terms), (iii)
shares of Common Stock issued pursuant to a public offering, (iv) shares of
Common Stock (including shares issuable upon the exercise or exchange of
warrants or options to acquire shares of Common Stock) issued solely to the
employees, directors or consultants of the Company or any of its subsidiaries
pursuant to a stock option or ownership plan or program or any stock issuance
arrangement in existence as of the Issue Date or adopted by the Board of
Directors of the Company and approved by a majority of the Company’s Common
Stock holders after the Issue Date, representing not more than 7% of the total
common equity of the Company determined on a fully-diluted basis as of the Issue
Date, and (v) shares of Company capital stock issued upon the direct or indirect
conversion or exercise of any of the forgoing securities, in accordance with
their terms.
 

B-3
 
 

--------------------------------------------------------------------------------

 

“Exercise Date” shall have the meaning ascribed to such term in Section 2(e).
 
“Expiration Date” shall have the meaning ascribed to such term in the first
paragraph of this Warrant.
 
“Fair Market Value” shall be determined in accordance with Section 3(e).
 
“Holder” shall mean the registered holder of this Warrant.
 
[“LC” shall mean LC Capital Master Fund, Ltd. or any of its affiliates.]5
 
“NASDAQ” shall mean the Automatic Quotation System of the National Association
of Securities Dealers, Inc.
 
“Notes” shall mean the $1,200,000 Senior Secured PIK Notes Due 2010 issued and
sold by the Company pursuant to the Purchase Agreement to the Purchasers named
therein.
 
 “Person” shall mean any individual, firm, corporation, limited liability
company, partnership, trust, incorporated or unincorporated association, joint
venture, joint stock company, government (or an agency or political subdivision
thereof) or other entity of any kind, and shall include any successor (by merger
or otherwise) of such entity.
 
 “Purchase Price” shall have the meaning ascribed to such term in the first
paragraph of this Warrant.
 
“Purchaser” shall have the meaning ascribed to such term in the first paragraph
of this Warrant.
 
 “Registrable Securities” shall mean (a) any shares of Common Stock or other
securities issued or issuable upon exercise of this Warrant and any other
warrants issued pursuant to the terms of the Purchase Agreement and (b) any
securities issued or issuable with respect to any securities referred to in the
foregoing subdivision by way of stock dividend or stock split or in connection
with a combination of shares, recapitalization, merger, consolidation or other
reorganization or otherwise.  As to any particular Registrable Securities, once
issued such securities shall cease to be Registrable Securities when (a) a
registration statement with respect to the sale of such securities shall have
become effective under the Securities Act and such securities shall have been
disposed of in accordance with such registration statement, (b) they shall be
eligible for sale to the public pursuant to Rule 144 (or any successor
provision) under the Securities Act without any restrictions on volume or manner
of sale, (c) they shall have been otherwise transferred, new certificates for
them not bearing a legend restricting further transfer shall have been delivered
by the Company and subsequent disposition of them shall not require registration
or



--------------------------------------------------------------------------------

 
5 Insert the bracketed language if this Warrant is issued to LC Capital Master
Fund, Ltd. or any of its affiliates.

B-4
 
 

--------------------------------------------------------------------------------

 

qualification of them under the Securities Act or any similar state law then in
force, or (d) they shall have ceased to be outstanding.
“Registration Expenses” shall mean all expenses incidental to the Company’s
performance of or compliance with Section 11, including, without limitation, all
registration, filing and NASD fees, all fees and expenses of complying with
securities or blue sky laws, all word processing, duplicating and printing
expenses, messenger and delivery expenses, the fees and disbursements of counsel
for the Company and of its independent public accountants, including the
expenses of any special audits or “cold comfort” letters required by or incident
to such performance and compliance, the fees and disbursements of any counsel
and accountants retained by the holder or holders of the Registrable Securities
being registered, premiums and other costs of policies of insurance against
liabilities arising out of the public offering of the Registrable Securities
being registered and any fees and disbursements of underwriters customarily paid
by issuers or sellers of securities, but excluding underwriting discounts and
commissions and transfer taxes, if any; provided, that, in any case where
Registration Expenses are not to be borne by the Company, such expenses shall
not include salaries of Company personnel or general overhead expenses of the
Company, auditing fees, premiums or other expenses relating to liability
insurance required by underwriters of the Company or other expenses for the
preparation of financial statements or other data normally prepared by the
Company in the ordinary course of its business or which the Company would have
incurred in any event.
 
[“Release Event” shall have the meaning ascribed to such term in Section 12 of
this Warrant.]6
 
“Required Holders” shall mean, as of any date of determination, Holders holding
in the aggregate more than 50% of all of the warrants issued pursuant to the
Purchase Agreement  and outstanding.
 
 “Sale of the Company” shall have the meaning ascribed to such term in Section
3(i).
 
[“Section 4350” shall have the meaning ascribed to such term in Section 12 of
this Warrant.]7
 
“Securities Act” shall mean the Securities Act of 1933, or any similar federal
statute, and the rules and regulations of the Commission thereunder, all as the
same shall be in effect at the time.
 
 “Purchase Agreement” shall have the meaning ascribed to such term in the second
paragraph of this Warrant.
 
“Transfer” shall mean any sale, transfer, assignment, conveyance or other
disposition, including without limitation by merger, operation of law, bequest
or pursuant to any d
 



--------------------------------------------------------------------------------

 
6 Insert the bracketed language if this Warrant is issued to LC Capital Master
Fund, Ltd. or any of its affiliates.
 
7 Insert the bracketed language if this Warrant is issued to LC Capital Master
Fund, Ltd. or any of its affiliates.

B-5
 
 

--------------------------------------------------------------------------------

 

mestic relations order, whether voluntarily or involuntarily, other than a sale,
transfer, assignment, conveyance or other disposition by or to the Company;
provided, that a pledge or the creation of a lien on the Common Stock shall not
constitute a Transfer if the instrument creating such pledge or lien
specifically references this Warrant and the pledgee or holder of the lien
specifically agrees to be bound by the provisions hereof; provided further, that
any foreclosure (including the retention of the collateral in satisfaction of
any obligations) shall constitute a Transfer.
 
[“Voting Restriction” shall have the meaning ascribed to such term in Section 12
of this Warrant.]8
 
 “Warrant” shall mean this Warrant and any subsequent Warrant issued pursuant to
the terms of this Warrant.
 
[“Warrants” shall mean, collectively, this Warrant and all other warrants issued
pursuant to the Purchase Agreement.]9
 
 “Warrant Shares” shall mean the shares of Common Stock deliverable upon proper
exercise of this Warrant and/or other Warrants, as the case may be.
 
 “Warrant Register” shall have the meaning ascribed to such term in
Section 10(a).
 
2. Exercise of Warrant.
 
(a) Exercise.  This Warrant may be exercised, in whole or in part, at any time
or from time to time during the period beginning on the Issue Date and ending on
the Expiration Date, by surrendering to the Company at its principal office this
Warrant, with the form of Election to Purchase Shares (the “Election to Purchase
Shares”) attached hereto as Exhibit A duly executed by the Holder and
accompanied by payment of the aggregate Purchase Price (rounded to the nearest
whole cent) for the number of shares of Common Stock specified in the Election
to Purchase Shares.
 
(b) Delivery of Shares; Payment of Purchase Price.  As soon as practicable after
each exercise of this Warrant, in whole or in part, and in any event within five
Business Days thereafter, the Company at its expense (including the payment by
it of any applicable issue taxes) will cause to be issued and delivered to the
Holder a certificate or certificates for the number of shares of Common Stock
set forth in the Election to Purchase Shares, in such name or names as
 



--------------------------------------------------------------------------------

 
8 Insert the bracketed language if this Warrant is issued to LC Capital Master
Fund, Ltd. or any of its affiliates.
 
9 Insert the bracketed language if this Warrant is issued to LC Capital Master
Fund, Ltd. or any of its affiliates.

B-6
 
 

--------------------------------------------------------------------------------

 

(c) may be designated by such Holder (subject to Section 10 hereof), and, as set
forth in Section 6, a check for the amount of cash to be paid in lieu of
issuance of fractional shares, if any.  Payment of the Purchase Price may be
made:  (i) in United States currency by cash or delivery of a certified check,
bank draft or postal or express money order payable to the order of the Company
or by wire transfer to such account as specified by the Company in writing to
the Holder, (ii) by surrender of a number of shares of Common Stock held by the
Holder equal to the quotient obtained by dividing (A) the aggregate Purchase
Price payable with respect to the portion of this Warrant then being exercised
by (B) the Fair Market Value per share of Common Stock on the Exercise Date, or
(iii) by any combination of clauses (i) and (ii).
 
(d) Partial Exercise.  If this Warrant is exercised for less than all of the
shares of Common Stock purchasable upon exercise of this Warrant, the Company
shall cancel this Warrant upon surrender hereof and shall execute and deliver to
the Holder a new Warrant of like tenor for the balance of the shares of Common
Stock purchasable hereunder.
 
(e) Alternative Cashless Exercise.  Notwithstanding any provision herein to the
contrary, in lieu of exercising this Warrant as set forth above, the Holder may
exercise this Warrant by electing to receive that number of shares of Common
Stock as determined below by surrendering to the Company at its principal office
this Warrant, with the applicable Election to Purchase Shares duly executed by
the Holder, in which event the Company shall issue to the Holder the number of
shares of Common Stock computed using the following formula:
 
CS = WCS x (MP – PP)
        MP
where:
 
CS equals the number of shares of Common Stock to be issued to the Holder
 
WCS equals the number of Warrant Shares represented by this Warrant to be
exercised
 
MP equals the Common Stock Fair Market Value per share (on the date of such
calculation)
 
PP equals the Purchase Price
 
Following the surrender of this Warrant pursuant to this Section 2(d), the
Company shall promptly issue and deliver to the Holder a certificate or
certificates for that number of shares of Common Stock, as calculated above in
such name or names as may be designated by such Holder (subject to Section 10
hereof).
 

B-7
 
 

--------------------------------------------------------------------------------

 

When Exercise Effective.  The exercise of this Warrant shall be deemed to have
been effective immediately prior to the close of business on the Business Day on
which this Warrant is surrendered to and the Purchase Price is received by the
Company as provided in this Section 2 (the “Exercise Date”) and the Person in
whose name any certificate for shares of Common Stock shall be issuable upon
such exercise, as provided in Section 2(b), shall be deemed to be the record
holder of such shares of Common Stock for all purposes on the Exercise Date.
 
(f) Warrant Shares Fully Paid, Nonassessable.  The Company shall take all
actions necessary to ensure that following exercise of this Warrant in
accordance with the provisions of this Section 2, the Warrant Shares issued
hereunder shall, without further action by the Holder, be fully paid and
nonassessable, free from all taxes (excluding any taxes on income realized or
recognized by the Holder), liens, charges and security interests with respect to
the issue thereof.  The Warrant Shares shall be issued with restrictive legends.
 
(g) Continued Validity.  A Holder of shares of Common Stock issued upon the
exercise of this Warrant, in whole or in part, shall continue to be entitled to
all of the rights and subject to all of the obligations set forth in Section 10
hereof.
 
(h) Company to Reaffirm Obligations.  The Company will, at the time of each
exercise of this Warrant, upon the request of the Holder hereof, acknowledge in
writing its continuing obligation to afford to such Holder all rights
(including, without limitation, any rights to registration) to which such Holder
shall continue to be entitled after such exercise in accordance with the terms
of this Warrant, provided that if the Holder of this Warrant shall fail to make
any such request, such failure shall not affect the continuing obligation of the
Company to afford such rights to such holder.
 
3. Adjustment of Purchase Price and Number of Shares.  The Purchase Price and
the number of shares of Common Stock issuable upon exercise of this Warrant
shall be adjusted from time to time upon the occurrence of the events described
in this Section 3.
 
(a) Dividend, Subdivision or Combination of Common Stock.  If the Company shall,
at any time or from time to time, (i) declare a dividend on the Common Stock
payable in shares of Common Stock, (ii) subdivide the outstanding Common Stock
into a larger number of shares of Common Stock or (iii) combine the outstanding
Common Stock into a smaller number of shares of its Common Stock, then in each
such case, the number of shares of Common Stock issuable on such date and the
Purchase Price shall be proportionately adjusted so that the Holder of any
Warrant exercised after such date shall be entitled to receive, upon payment of
the same aggregate amount as would have been payable before such date, the
aggregate number of shares of Common Stock which, if such Warrant had been
exercised immediately prior to such date, such Holder would have owned upon such
exercise and been entitled to receive by virtue of such dividend, subdivision or
combination.  Any such adjustment shall become effective immediately after the
record date of such dividend or the effective date of such subdivision or
combination.  Such adjustment shall be made successively whenever any event
listed above shall occur.  If a dividend is declared and such dividend is not
paid, the number of shares of Common Stock issuable pursuant to this Warrant on
such date and the Purchase Price shall again be adjusted to be such number and
Purchase Price, as applicable, in effect immediately prior to such record date
 

B-8
 
 

--------------------------------------------------------------------------------

 

(b) (giving effect to all adjustments that otherwise would be required to be
made pursuant to this Section 3 from and after such record date).
 
(c) Issuance of Rights to Purchase Common Stock Below Fair Market Value.
 
(i)           Except to the extent any of the following constitute Exempt
Securities, if the Company shall, at any time or from time to time, fix a record
date for the issuance of rights, options or warrants to holders of Common Stock
entitling them to subscribe for or purchase Common Stock, or securities
convertible into Common Stock (including any adjustments thereof pursuant to
such securities’ anti-dilution provisions), or issue any of the foregoing, at a
price per share of Common Stock or having a conversion price per share of Common
Stock if a security is convertible into Common Stock (determined in either such
case by dividing (x) the total consideration received or receivable by the
Company in consideration of the sale or issuance of such rights, options,
warrants or convertible or exchangeable securities, plus the total consideration
payable to the Company upon exercise or conversion or exchange thereof, by (y)
the total number of shares of Common Stock covered by such rights, options,
warrants or other securities convertible into Common Stock) which is lower than
the Fair Market Value per share of Common Stock on such record date, then, the
Purchase Price shall be reduced to the price determined by multiplying the
Purchase Price in effect immediately prior to such record date by a fraction,
the numerator of which shall be the sum of the number of shares of Common Stock
outstanding on such record date plus the number of additional shares of Common
Stock which the aggregate offering price of the total number of shares of Common
Stock so to be offered (or the aggregate initial conversion price of the
convertible securities so to be offered) would purchase at the Fair Market Value
per share of Common Stock and the denominator of which shall be the number of
shares of Common Stock outstanding on such record date plus the number of
additional shares of Common Stock to be offered for subscription or purchase (or
into which the convertible securities so to be offered are initially
convertible).  In case such price for subscription or purchase may be paid in a
consideration part or all of which shall be in a form other than cash, the value
of such consideration shall be determined in good faith by the Board of
Directors of the Company.  Any such adjustment shall become effective
immediately after the record date for such rights or warrants.  Such adjustment
shall be made successively whenever such a record date is fixed.  If such
rights, options or warrants are not so issued, the Purchase Price shall be
adjusted to the Purchase Price that otherwise would be in effect but for the
fact such record date was fixed (giving effect to all adjustments that otherwise
would be required to be made pursuant to this Section 3 from and after such
record date).
 
(ii)           Notwithstanding any provision in Section 3 to the contrary and
without limitation to any other provision contained in Section 3, in the event
that (A) the purchase price payable for any rights, options, warrants or
convertible securities referred to in Section 3(b)(i), (B) the additional
consideration, if any, payable upon the exercise of such rights, options or
warrants or the conversion of such convertible securities referred to in
Section 3(b)(i) or (C) the rate at which any such convertible securities
referred to in Section 3(b)(i) are convertible into additional shares of Common
Stock shall change, the Purchase Price in effect at the time of such event shall
forthwith be readjusted to the Purchase Price that would have been in effect at
such time had such rights, options, warrants or convertible securities provided
for such changed purchase price, additional consideration or conversion rate, as
the case may be, at the time in
 

B-9
 
 

--------------------------------------------------------------------------------

 

tially granted, issued or sold.  On the expiration of any such rights, options
or warrants not exercised or of any such right to convert under any such
convertible securities not exercised, the Purchase Price then in effect
hereunder shall forthwith be increased to the Purchase Price that would have
been in effect at the time of such expiration or termination had such rights,
options, warrants or convertible securities never been issued.  No readjustment
pursuant to this Section 3(b)(ii) shall have the effect of increasing the
Purchase Price by an amount in excess of the adjustment originally made to the
Purchase Price in respect of the grant, issue or sale of the applicable rights,
options, warrants or convertible securities.
 
(d) Certain Distributions.  If the Company shall, at any time or from time to
time, fix a record date for the distribution to all holders of Common Stock
(including any such distribution made in connection with a consolidation or
merger in which the Company is the continuing corporation) of capital stock or
other securities, evidences of indebtedness, assets or other property (other
than regularly scheduled cash dividends or cash distributions payable out of
consolidated earnings or earned surplus or dividends payable in capital stock
for which adjustment is made under Section 3(a)) or subscription rights, options
or warrants (excluding those referred to in Section 3(b)), then, the Purchase
Price shall be reduced to the price determined by multiplying the Purchase Price
in effect immediately prior to such record date by a fraction (which shall in no
event be less than zero), the numerator of which shall be the Fair Market Value
per share of Common Stock on such record date, less the fair market value (as
determined in good faith by the Board of Directors of the Company) of the
portion of the assets, evidences of indebtedness, other property, subscription
rights or warrants so to be distributed applicable to one share of Common Stock
and the denominator of which shall be such Fair Market Value per share of Common
Stock.  Any such adjustment shall become effective immediately after the record
date for such distribution.  Such adjustments shall be made successively
whenever such a record date is fixed.  In the event that such distribution is
not so made, the Purchase Price shall be adjusted to the Purchase Price in
effect immediately prior to such record date (giving effect to all adjustments
that otherwise would be required to be made pursuant to this Section 3 from and
after such record date).
 
(e) Issuance of Common Stock Below Fair Market Value.
 
(i)           If the Company shall, at any time and from time to time, after the
date hereof, directly or indirectly, sell or issue shares of Common Stock (other
than Exempt Securities) (regardless of whether originally issued or from the
Company’s treasury) at a price per share of Common Stock which is lower than the
Fair Market Value per share of Common Stock, then, subject to clause (ii) of
this Section 3(d), the Purchase Price shall be reduced to a price determined by
multiplying the Purchase Price in effect immediately prior thereto by a
fraction, the numerator of which shall be the sum of the number of shares of
Common Stock outstanding immediately prior to such sale or issuance plus the
number of shares of Common Stock which the aggregate consideration received
(determined as provided below) for such sale or issuance would purchase at the
Fair Market Value per share of Common Stock and the denominator of which shall
be the total number of shares of Common Stock outstanding immediately after such
sale or issuance.  Such adjustment shall be made successively whenever such sale
or issuance is made.  If the Company shall sell or issue shares of Common Stock
for a consideration consisting, in whole or in part, of property other than cash
or its equivalent, then in determining the “price per
 

B-10
 
 

--------------------------------------------------------------------------------

 

share of Common Stock” and the “consideration” received or receivable by or
payable to the Company for purposes of the first sentence and the immediately
preceding sentence of this Section 3(d), the fair value of such property shall
be determined in good faith by the Board of Directors of the Company.
 
(ii)           No adjustment shall be made to the Purchase Price pursuant to
clause (i) of this Section 3(d) in connection with the issuance of (A) shares
issued in any of the transactions described in Section 3(a), (b) and (c) hereof,
including upon the exercise of any right, option, warrant or convertible or
exchangeable security and (B) shares issued upon exercise of this Warrant.
 
(f) Determination of Fair Market Value.  For the purpose of any computation
under Section (b), (c) or (d) of this Section 3 or any other provision of this
Warrant, the Fair Market Value per share of Common Stock on any date shall be
deemed to be the average of the daily Closing Prices per share of Common Stock
for the 10 consecutive trading days commencing 15 trading days before such
date.  If on any such date the shares of Common Stock are not listed or admitted
for trading on any national securities exchange or quoted by NASDAQ or a similar
service, then the Fair Market Value per share of Common Stock shall be
determined by mutual agreement of the Board of Directors of the Company and a
majority of the Holders of the Warrants.
 
(g) Adjustments to Other Shares.  In the event that at any time, as a result of
an adjustment made pursuant to Section 3(h), the Holder shall become entitled to
receive, upon exercise of this Warrant, any shares of capital stock of the
Company other than shares of Common Stock, the number of such other shares so
receivable upon exercise of this Warrant shall be subject to adjustment from
time to time in a manner and on terms as nearly equivalent as practicable to the
provisions with respect to the shares of Common Stock contained in
Sections 3(a), (b), (c), (d), (g) and (h), inclusive, and the provisions of
Sections 2, 6, 7 and 8 with respect to the shares of Common Stock shall apply on
like terms to any such other shares.
 
(h) Adjustment of Number of Shares Issuable Upon Exercise.  Upon each adjustment
of the Purchase Price as a result of the calculations made in Section 3(a), (b),
(c) or (d), this Warrant shall thereafter evidence the right to receive, at the
adjusted Purchase Price, that number of shares of Common Stock (calculated to
the nearest one-hundredth) obtained by dividing (x) the product of the aggregate
number of shares of Common Stock covered by this Warrant immediately prior to
such adjustment and the Purchase Price in effect immediately prior to such
adjustment of the Purchase Price by (y) the Purchase Price in effect immediately
after such adjustment of the Purchase Price.
 
(i) Reorganization, Reclassification, Merger and Sale of Assets.
 
(i) Other than in the cases referred to in Sections 3(a), (b), (c) and (d), if
there occurs any capital reorganization or any reclassification of the Common
Stock of the Company, the consolidation or merger of the Company with or into
another Person or the sale or conveyance of all or substantially all of the
properties or assets of the Company to another Person, then, the Holder will
thereafter be entitled to receive, upon the exercise of this Warrant in
 

B-11
 
 

--------------------------------------------------------------------------------

 

(ii) accordance with the terms hereof, the same kind and amounts of securities
(including shares of stock) or other assets, or both, which were issuable or
distributable to the holders of outstanding Common Stock of the Company upon
such reorganization, reclassification, consolidation, merger, sale or
conveyance, in respect of that number of shares of Common Stock then deliverable
upon the exercise of this Warrant if this Warrant had been exercised immediately
prior to such reorganization, reclassification, consolidation, merger, sale or
conveyance; and, in any such case, appropriate adjustments (as determined in
good faith by the Board of Directors of the Company) shall be made to assure
that the provisions hereof (including provisions with respect to changes in, and
other adjustments of, the Purchase Price) shall thereafter be applicable, as
nearly as reasonably may be practicable, in relation to any securities or other
assets thereafter deliverable upon exercise of this Warrant.
 
(iii) Notwithstanding anything contained in this Warrant or in the Purchase
Agreement to the contrary, the Company will not effect any of the transactions
described in clauses (i) of this Section 3(h) unless, prior to the consummation
thereof, each Person (other than the Company) which may be required to deliver
any stock, securities, cash or property upon the exercise of this Warrant as
provided herein shall assume, by written instrument delivered to, and reasonably
satisfactory to, the Holder of this Warrant, (a) the obligations of the Company
under this Warrant (and if the Company shall survive the consummation of such
transaction, such assumption shall be in addition to, and shall not release the
Company from, any continuing obligations of the Company under this Warrant) and
(b) the obligation to deliver to such Holder such shares of stock, securities,
cash or property as, in accordance with the foregoing provisions of this
Section 3, such Holder may be entitled to receive, and such Person shall have
similarly delivered to such Holder an opinion of counsel for such Person, which
counsel shall be reasonably satisfactory to such Holder, stating that this
Warrant shall thereafter continue in full force and effect and the terms hereof
(including, without limitation, all of the provisions of this Section 3) shall
be applicable to the stock, securities, cash or property which such Person may
be required to deliver upon any exercise of this Warrant or the exercise of any
rights pursuant hereto.  Nothing in this Section 3 shall be deemed to authorize
the Company to enter into any transaction not otherwise permitted by the
Purchase Agreement.
 
(j) Notice of Company Sale.  The Company shall provide the Holders written
notice of any issuance by the Company of more than 20% of the issued and
outstanding Common Stock of the Company to another Person, the consolidation or
merger of the Company with or into another Person or the sale or conveyance of
all or substantially all of the properties or assets of the Company to another
Person (a “Sale of the Company”) as promptly as practicable upon the
consummation of such sale, and in any event within two Business Days after such
consummation.
 
(k) Purchase Price Below Par Value.  Notwithstanding anything contained herein,
in the event that and only to the extent that the Purchase Price as adjusted
hereunder is less than the par value per share of the Common Stock issuable
pursuant to the exercise of this Warrant, such adjusted Purchase Price shall be
used only for the purposes of adjusting the number of shares issuable upon
exercise of this Warrant.  In no event shall the Purchase Price paid upon the
exercise of this Warrant be less than the par value per share of the Common
Stock issuable pursuant to the exercise of this Warrant.
 

B-12
 
 

--------------------------------------------------------------------------------

 

(l) De Minimis Adjustments.  Unless stated otherwise herein, no adjustment in
the Purchase Price shall be required unless such adjustment would require an
increase or decrease of at least 0.1% in the Purchase Price; provided, however,
that any adjustments not required to be made by virtue of this sentence shall be
carried forward and taken into account in any subsequent adjustment.  All
calculations under this Section 3 shall be made to the nearest one hundredth
(1/100) of a cent or the nearest one tenth (1/10) of a share of Common Stock (or
other securities issued or issuable upon exercise of this Warrant), as the case
may be.
 
(m) Computations.  The computations of all amounts under this Section 3 shall be
made assuming all other antidilution or similar adjustments to be made to the
terms of all other securities resulting from the transaction causing an
adjustment pursuant to this Section 3 have previously been made so as to
maintain the relative economic interest of this Warrants vis à vis all other
securities issued by the Company.
 
4. Other Dilutive Events.  In case any event shall occur as to which the
provisions of Section 3 are not strictly applicable but the failure to make any
adjustment would not fairly protect the purchase rights represented by this
Warrant in accordance with the essential intent and principles of such
sections’, then, in each such case, upon the request of the Required Holders,
the Company shall appoint a firm of independent certified public accountants of
recognized national standing (which may be the regular auditors of the Company
or such other independent certified public accountants selected by the Company),
which shall give their opinion upon the adjustment, if any, on a basis
consistent with the essential intent and principles established in Section 3,
necessary to preserve, without dilution, the purchase rights represented by this
Warrant.  Upon receipt of such opinion, the Company will promptly mail a copy
thereof to such Holder and shall make the adjustments described therein.
 
5. Statement of Adjustments.  Whenever the Purchase Price and the number of
shares of Common Stock issuable, or the securities or other property
deliverable, upon the exercise of this Warrant shall be adjusted pursuant to the
provisions hereof, the Company shall make available for inspection during
regular business hours, at its principal executive offices or at such other
place as may be designated by the Company, a statement, signed by its chief
executive officer, showing in detail the facts requiring such adjustment and the
Purchase Price and number of shares of Common Stock issuable, or the securities
or other property deliverable, upon the exercise of this Warrant, that shall be
in effect after such adjustment.  The Company shall also cause a copy of such
statement to be sent by first class certified mail, return receipt requested and
postage prepaid, to the Holder at such Holder’s address appearing on the
Company’s records as promptly as practicable and in any event within 20 days of
the occurrence of such event.
 
6. Fractional Shares.  Notwithstanding an adjustment pursuant to Section 3(g) in
the number of shares of Common Stock covered by this Warrant or any other
provision of this Warrant, the Company shall not be required to issue fractions
of shares upon exercise of this Warrant and to distribute certificates which
evidence fractional shares.  In lieu of fractional shares, the Company shall
notify the Holder in writing of the amount to be paid in lieu of the fraction of
a share of the Common Stock and concurrently pay to the Holder, at the time of
exercise of this Warrant as herein provided, an amount in cash equal to such
fraction multiplied by the Fair Market Value of a share of Common Stock on the
Exercise Date rounded to the nearest whole cent.
 

B-13
 
 

--------------------------------------------------------------------------------

 

7. Notice of Proposed Actions.  In case the Company shall propose at any time or
from time to time (a) to declare or pay any dividend payable in stock of any
class to the holders of Common Stock or to make any other distribution to the
holders of Common Stock (other than a regularly scheduled cash dividend), (b) to
offer to the holders of Common Stock rights or warrants to subscribe for or to
purchase any additional shares of Common Stock or shares of stock of any class
or any other securities, rights or options, other than Exempt Securities, (c) to
effect any reclassification of its Common Stock, (d) to effect any
consolidation, merger or sale, transfer or other disposition of all or
substantially all of the property, assets or business of the Company which
would, if consummated, adjust the Purchase Price or the securities issuable upon
exercise of this Warrants or (e) to effect the liquidation, dissolution or
winding up of the Company, then, in each such case, the Company shall give to
the Holder, in accordance with Section 17, a written notice of such proposed
action, which shall specify (i) the record date for the purposes of such stock
dividend, distribution of rights or warrants, or if a record is not to be taken,
the date as of which the holders of shares of Common Stock of record to be
entitled to such dividend, distribution of rights or warrants is to be
determined, or (ii) the date on which such reclassification, consolidation,
merger, sale, transfer, disposition, liquidation, dissolution or winding up is
expected to become effective, and such notice shall be so given as promptly as
possible but in any event at least 10 Business Days prior to the applicable
record, determination or effective date specified in such notice.
 
8. No Dilution or Impairment.  The Company will not, by amendment of its
articles of incorporation, bylaws or such other constitutive documents
(collectively, the “Charter Documents”) or through any reorganization, transfer
of assets, consolidation, merger, dissolution, issue or sale of securities or
any other action, avoid or seek to avoid the observance or performance of any of
the terms of this Warrant, but will at all times in good faith assist in the
carrying out of all such terms and in the taking of all such action as may be
necessary or appropriate in order to protect the rights of the Holder of this
Warrant against dilution or other impairment.  Without limiting the generality
of the foregoing, the Company (a) will not increase the par value of any shares
of stock receivable on the exercise of this Warrant above the amount payable
therefor on such exercise, (b) will at all times reserve and keep available the
maximum number of its authorized shares of Common Stock, free from all
preemptive rights therein, which will be sufficient to permit the full exercise
of this Warrant and (c) will take all such action as may be necessary or
appropriate in order that all shares of Common Stock as may be issued pursuant
to the exercise of this Warrant will, upon issuance, be duly and validly issued,
fully paid and nonassessable, and free from all taxes, liens and charges with
respect to the issuance thereof.
 
9. Replacement of Warrants.  On receipt by the Company of an affidavit of an
authorized representative of the Holder stating the circumstances of the loss,
theft, destruction or mutilation of this Warrant, the Company at its expense
will promptly execute and deliver, in lieu thereof, a new Warrant of like tenor
which shall be exercisable for a like number of shares of Common Stock.  If
required by the Company, in the case of any such loss, theft or destruction of
any Warrant held by a Person other than the Purchaser or any institutional
investor, such holder must provide an indemnity bond or other indemnity
sufficient in the judgment of the Company to protect the Company from any loss
which it may suffer if a lost, stolen or destroyed Warrant is replaced, or in
the case of any such mutilation, such holder must surrender such Warrant
for  cancellation.
 

B-14
 
 

--------------------------------------------------------------------------------

 

10. Restrictions on Transfer; Registration of Transfers.
 
(a) Restrictions on Transfer.    Subject to any applicable laws, this Warrant
and all rights hereunder shall be transferrable to any transferee designated by
Holder upon delivery of this Warrant together with a Form of Assignment attached
hereto as Exhibit B at the principal office of the Company.
 
(b) Registration.  The Company shall maintain a register (the “Warrant
Register”) in its principal office for the purpose of registering the Warrants
and any Transfer thereof, which register shall reflect and identify, at all
times, the ownership of any interest in the Warrants.  Upon the issuance of this
Warrant, the Company shall record the name of the initial purchaser of this
Warrant in the Warrant Register as the first Holder.  The Company shall from
time to time, register in the Warrant Register a Transfer of this Warrant, upon
surrender thereof together with a properly executed Form of Assignment attached
hereto as Exhibit B at the principal office of the Company, subject to the
compliance of such Transfer with the Transfer restrictions set forth in this
Section 10.  Upon any such registration of Transfer, the Company shall, at its
expense, execute and deliver one or more new Warrants of like tenor which shall
be exercisable for a like aggregate number of shares of Common Stock, registered
in the name of the Holder or a transferee or transferees and the surrendered
Warrant shall be cancelled by the Company.  This Warrant, if properly assigned,
may be exercised by a new Holder without a new Warrant first having been issued.
 
(c) Legend.  This Warrant and the Warrant Shares will include a restrictive
legend in substantially the form as set forth on the cover of this
Warrant.  Upon termination of such restrictions on Transfer, the Holder shall be
entitled to receive from the Company, without expense (other than applicable
transfer taxes, if any) a new Warrant or certificates evidencing shares of
Common Stock issued upon the exercise of this Warrant of like tenor without such
legend.
 
11. Registration under the Securities Act.
 
(a) Filing of Registration Statement. The Company shall file with the Commission
within sixty (60) days after the Issue Date and use its commercially reasonable
efforts to cause to become effective a resale shelf Registration Statement for
an offering on a delayed or continuous basis pursuant to Rule 415 under the
Securities Act of all of the Registrable Securities held by each Holder that has
provided the Company all information requested pursuant to Section 11(g)(iv)
within 15 business days of such request ( a “Resale Registration Statement”).
 
(b) Notice of Registration Status.  Not more than fifty (50) days and not less
than forty-five (45) days after the Issue Date, the Company shall deliver to the
Holder a notice in writing confirming whether or not the Resale Registration
Statement has been declared effective by the Commission and, if not, the steps
taken by the Company in connection with the filing and progression of the Resale
Registration Statement, the status of the filing, the extent of comments and
responses in connection with such registration and the Company’s estimate of the
date by which the Resale Registration Statement will be declared effective.
 

B-15
 
 

--------------------------------------------------------------------------------

 

(c) Effectiveness. The Company shall keep such Resale Registration Statement
continuously effective under the Securities Act until (i) there are no longer
any Registrable Securities saleable thereunder or (ii) such date that is one
year after the Expiration Date, whichever is earlier.  To the extent permitted
by applicable law and interpretations of the staff of the Commission, the Resale
Registration Statement may be terminated with respect to the Registrable
Securities on the date that there are no longer any Registrable Securities
saleable thereunder.
 
(d) Expenses. The Company shall pay all Registration Expenses in connection with
any registration of Registrable Securities pursuant to this Section 11.
 
(e) Registration of Other Securities.  No registration statement filed in
accordance with this Section 11 may include any securities of the Company other
than Registrable Securities.
 
(f) Selection of Underwriters.  If a registration pursuant to this Section 11
involves an underwritten offering, the underwriter or underwriters thereof shall
be selected by the holders of at least a majority (by number of shares) of the
Registrable Securities.
 
(g) Additional Provisions Concerning Registration.  The following provisions of
this Section 11(g) are applicable to any registration statement filed pursuant
to this Section 11:
 
(i)           The Company shall furnish to each seller of Registrable Securities
covered by such registration statement such number of conformed copies of such
registration statement and of each such amendment and supplement thereto (in
each case including all exhibits), such number of copies of the prospectus
contained in such registration statement (including each preliminary prospectus
and any summary prospectus) and such other documents as such seller may
reasonably request.
(ii)           The Company shall use its reasonable best efforts to register or
qualify all Registrable Securities and other securities covered by such
registration statement under such other securities laws or blue sky laws of such
jurisdictions as any seller thereof shall reasonably request, to keep such
registrations and qualifications in effect for so long as such registration
statement remains in effect, and take any other action which may be reasonably
necessary or advisable to enable such seller to consummate the disposition in
such jurisdiction of the securities owned by such seller, except that the
Company shall not for any such purpose be required to qualify generally to do
business as a foreign corporation in any jurisdiction wherein it would not but
for the requirements of this clause (ii) be obligated to be so qualified or to
consent to general service of process in any such jurisdiction.
(iii)           The Company shall use its reasonable best efforts to cause all
Registrable Securities covered by such registration statement to be registered
with or approved by such other governmental agencies or authorities as may be
necessary to enable the seller or sellers thereof to consummate the disposition
of such Registrable Securities.
(iv)           In connection with any registration statement in which a holder
of Registrable Securities is participating, each such seller shall furnish to
the Company such written information and affidavits as the Company reasonably
requests for use in conne

B-16
 
 

--------------------------------------------------------------------------------

 

tion with any such registration statement or prospectus to the extent necessary
to permit the disposition of the Registrable Securities so to be registered.
(v)           In the event of any registration of any securities of the Company
under the Securities Act, the Company shall indemnify and hold harmless, to the
fullest extent permitted by applicable law, the holder of any Registrable
Securities covered by such registration statement, its directors, officers,
employees, advisors, agents, representatives, partners and members and each
other Person who participates as an underwriter (within the meaning of the
Securities Act) in the offering or sale of such securities and each other
Person, if any, who controls such holder or any such underwriter (within the
meaning of the Securities Act) from and against any and all losses, claims,
damages and liabilities (or actions or proceedings) arising out of or based upon
any untrue statement or alleged untrue statement of material fact contained in
any registration statement under which such securities were registered under the
Securities Act, any preliminary prospectus, final prospectus or summary
prospectus contained therein or any amendment or supplement thereto, or any
omission or alleged omissions to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, and
the Company shall reimburse such holder and each such director, officer,
employee, advisor, agent, representative, partner, member, underwriter and
control person for any legal or any other expenses (including fees and expenses
of counsel, which counsel may, if the holder or holders of Registrable
Securities request, be separate from counsel for the Company) reasonably
incurred by them in connection with investigating, preparing or defending any
such loss, claim, liability, action or proceeding; provided, that the Company
shall not be liable in any such case to the extent that any such loss, claim,
damage, liability (or action or proceeding respect thereof) or expense arises
out of or is based upon an untrue statement or alleged untrue statement or
omission or alleged omission made in such registration statement, any such
preliminary prospectus, final prospectus, summary prospectus, amendment or
supplement in reliance upon and in conformity with an instrument duly executed
by such holder specifically stating that it is for use in the preparation
thereof; provided, further, that the Company shall not be liable to any Person
who participates as an underwriter, in the offering or sale of Registrable
Securities or to any other Person, if any, who controls such underwriter (within
the meaning of the Securities Act), in any such case to the extent that any such
loss, claim, damage, liability (or action or proceeding in respect thereof) or
expense arises out of such Person’s failure to send or give a copy of the final
prospectus, as the same may be then supplemented or amended, to the Person
asserting an untrue statement or alleged untrue statement or omission or alleged
omission at or prior to the written confirmation of the sale of Registrable
Securities to such Person if such statement or omission was corrected in such
final prospectus.  Such indemnity shall remain in full force and effect
regardless of any investigation made by or on behalf of such holder or any such
director, officer, employee, advisor, agent, representative, partner, member,
underwriter and control person and shall survive the transfers of such
securities by such holder.
(vi)           Neither the giving of any notice by any holder of Registrable
Securities nor the making of any request for prospectuses imposes any upon any
holder making such request any obligation to sell any Registrable Securities or
exercise this Warrant.

B-17
 
 

--------------------------------------------------------------------------------

 

(vii)           The registration rights in this Section 11 may be assigned by
any holder in connection with a permitted Transfer of this Warrant.
(viii)                      The Company’s agreements with respect to this
Warrant or the Registrable Securities in this Section 11 shall not be affected
by the exercise and surrender of this Warrant.
(h) Registration of Common Stock; Listing Rights.  If any shares of Common Stock
required to be reserved for purposes of exercise of this Warrant require
registration with or approval of any governmental authority under any federal or
state law (other than the Securities Act) before such shares may be issued upon
exercise, the Company will, at its expense and as expeditiously as possible, use
its best efforts to cause such shares to be duly registered or approved, as the
case may be.  At any such time as Common Stock is listed on any national
securities exchange, the Company will, at its expense, obtain promptly and
maintain the approval for listing on each such exchange, upon official notice of
issuance, the shares of Common Stock issuable upon exercise of the then
outstanding Warrants and maintain the listing of such shares after their
issuance; and the Company will also list on such national securities exchange,
will register under the Exchange Act and will maintain such listing of, any
other securities that at any time are issuable upon exercise of this Warrant, if
and at the time that any securities of the same class shall be listed on such
national securities exchange by the Company.
 
(i) Registration Rights of Other Securities. The Company shall not grant
registration rights to any securities of the Company other than the Registrable
Securities without the prior written consent of the Required Holders.
 
[12.           Warrants held by LC.    Provided that a Release Event (as defined
below) shall not have occurred, the parties hereto agree that, if LC owns, or
would own upon exercise of this Warrant and all other Warrants held by LC, more
than 20% of the voting Common Stock of the Company and LC votes its Warrant
Shares in any corporate matter of the Company, LC will vote such Warrant Shares
in the same proportion as all other Common Stock voted with respect to such
matter excluding any other Common Stock voted by LC (the foregoing, the “Voting
Restriction”).
A “Release Event” shall have occurred if (i) the NASDAQ shall have confirmed in
writing to the Company that the purchase of the Warrants by LC or any transferee
with full voting rights for the underlying Warrant Shares does not require a
shareholder vote pursuant to Section 4350 of the NASDAQ Stock Market Rules (such
Section and any other section substituted therefor, “Section 4350”); (ii) the
requisite shareholders of the Company have approved the issuance of the Warrants
and/or the Warrant Shares deliverable upon proper exercise of such Warrants to
LC or any transferee pursuant to Section 4350; (iii) the Company is no longer
subject to Section 4350; or (iv) the Company is no longer required to obtain a
shareholder vote approving the issuance of the Warrants to LC or any transferee
with full voting rights for the underlying Warrant Shares.
The Company agrees to use it best efforts promptly after the issuance of the
Warrants to LC pursuant to the Purchase Agreement to obtain a confirmation from
the NASDAQ that the issuance of the Warrants to LC with full voting rights for
the underlying Warrant Shares as provided in the Company’s articles of
incorporation and without the Voting Restriction would not be a “change of
control” under Section 4350.  If the NASDAQ will not provide such confirmation
or such written confirmation is not obtained within three months of the Issue
Date, the

B-18
 
 

--------------------------------------------------------------------------------

 

Company will use its best efforts to obtain the consent of its shareholders
under Section 4350 for the issuance of the Warrants to LC with full voting
rights for the underlying Warrant Shares as provided in the Company’s articles
of incorporation and without the Voting Restrictions.
Provided that a Release Event shall not have occurred, LC agrees that it will
not transfer any Warrants or Warrant Shares to any Person who would as a result
of such transfer own upon exercise of the Warrants more than 20% of the voting
Common Stock of the Company unless such Person shall agree to be bound by the
voting and transfer restrictions set forth in this Section 12].10
[12][13].                      Ownership of Warrant.  The Company may deem and
treat the Person in whose name this Warrant is registered as the Holder and
owner hereof (notwithstanding any notations of ownership or writing hereon made
by anyone other than the Company) for all purposes and shall not be affected by
any notice to the contrary, until presentation of this Warrant for registration
of Transfer.
 
[13][14].                      No Rights or Liability as a Stockholder.  Prior
to the exercise of this Warrant, the Holder hereof shall not be entitled to any
voting rights or other rights (including the right to receive dividends) as a
stockholder of the Company.  No provisions hereof, in the absence of affirmative
action by the Holder hereof to purchase Common Stock, and no enumeration herein
of the rights or privileges of the Holder shall give rise to any liability of
such Holder as a stockholder of the Company.
 
[14][15].                      Charges, Taxes and Expenses.  Issuance of
certificates for shares of Common Stock upon the exercise of this Warrant shall
be made without charge to the Holder hereof for any issue or transfer tax, or
other incidental expense, in respect of the issuance or delivery of such
certificates or the securities represented thereby, all of which taxes and
expenses shall be paid by the Company; provided, that the Company shall not be
required to pay any tax that may be payable in respect of any Transfer of this
Warrant or any Warrant Shares or any Transfer involved in the issuance and
delivery of the Warrant Shares in a name other than that in which the Warrant to
which such issuance relates was registered, and, if any such tax would otherwise
be payable by the Company, no such issuance or delivery shall be made unless and
until the Person requesting such issuance has paid to the Company the amount of
any such tax, or it is established to the reasonable satisfaction of the Company
that such tax has been paid.
 
[15][16].                      Amendment or Waiver.  This Warrant and any term
hereof or thereof may be amended, waived, discharged or terminated only by and
with the written consent of the Company and the Holder of this Warrant.
 
[16][17].                      Notices.  Any notice or other communication (or
delivery) required or permitted hereunder shall be made in writing and shall be
by telecopier (with receipt confirmed and followed by first class mail), courier
service or personal delivery to the Company at its pri
 



--------------------------------------------------------------------------------

 
10 Insert the bracketed language as Section 12 if this Warrant is issued to LC
Capital Master Fund, Ltd. or any of its affiliates.

B-19
 
 

--------------------------------------------------------------------------------

 

cipal office at 5611 Baird Court, Houston, Texas 77041, Attention: Chief
Executive Officer and to the Holder at its address as it appears in the Warrant
Register.  All such notices and communications (and deliveries) shall be deemed
to have been duly given when delivered by hand, if personally delivered; when
delivered by courier, if delivered by commercial overnight courier service; and
when receipt is acknowledged, if telecopied.
 
[17][18].                      Certain Remedies.  The Holder shall be entitled
to an injunction or injunctions to prevent breaches of the provisions of this
Warrant and to enforce specifically the terms and provisions of this Warrant in
any court of the United States or any state thereof having jurisdiction, this
being in addition to any other remedy to which such Holder may be entitled at
law or in equity.
 
[18][19].                      Governing Law.  This Warrant shall be governed
by, construed in accordance with, and enforced under, the laws of the State of
New York applicable to agreements or instruments entered into and performed
entirely within such State.  The parties hereto irrevocably consent to the
jurisdiction of the state and federal courts sitting in the City of New York in
connection with any action, suit or proceeding arising out of or relating to
this Warrant Agreement.
 
[19][20].                      Headings.  The headings in this Warrant are for
convenience of reference only and shall not limit or otherwise affect the
meaning hereof.
 


[Remainder of page intentionally left blank]

B-20
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Warrant to be signed by
their duly authorized officer.


PARTICLE DRILLING TECHNOLOGIES, INC.


By                                                                           
      Name:
      Title:


[PURCHASER]


By                                                                           
      Name:
      Title:









B-21


 
 

--------------------------------------------------------------------------------

 

Exhibit A to
Common Stock Purchase Warrant


[FORM OF]
ELECTION TO PURCHASE SHARES
The undersigned hereby irrevocably elects to exercise this Warrant to purchase
__________ shares of  Common Stock, par value $0.001 per share (“Common Stock”),
of Particle Drilling Technologies, Inc. (the “Company”) and hereby [makes
payment of $__________ therefor] [or] [makes payment therefore by surrendering
pursuant to Section 2(b)(ii) ____________ shares of Common Stock of the Company]
[or] [makes payment therefor by cancellation pursuant to Section 2(d) of a
portion of this Warrant with respect to __________ shares of Common Stock].  The
undersigned hereby requests that certificates for such shares be issued and
delivered as follows:
ISSUE
TO:                                                                                                                                          
(NAME)
 


(ADDRESS, INCLUDING ZIP CODE)
 


(SOCIAL SECURITY OR OTHER IDENTIFYING NUMBER)


DELIVER
TO:                                                                                                                                          
(NAME)
 


(ADDRESS, INCLUDING ZIP CODE)


If the number of shares of Common Stock purchased hereby is less than the number
of shares of Common Stock covered by this Warrant, the undersigned requests that
a new Warrant representing the number of shares of Common Stock not purchased be
issued and delivered as follows:


ISSUE
TO:                                                                                                                                          
(NAME)
 


(ADDRESS, INCLUDING ZIP CODE)
 


(SOCIAL SECURITY OR OTHER IDENTIFYING NUMBER)


DELIVER
TO:                                                                                                                                         
(NAME)
 


(ADDRESS, INCLUDING ZIP CODE)

B-22


 
 

--------------------------------------------------------------------------------

 

Dated:_____________________________                                                                                                                                         [NAME
OF HOLDER11]




By                                                                
    Name:                                                                
    Title:                                                                





--------------------------------------------------------------------------------

 
11    Name of Holder must conform in all respects to name of Holder as specified
on the face of the Warrant.

B-23


 
 

--------------------------------------------------------------------------------

 

Exhibit B to
Common Stock Purchase Warrant


[FORM OF] ASSIGNMENT
[To be executed only upon transfer of Warrant]
FOR VALUED RECEIVED, the undersigned registered holder of the within Warrant
hereby sells, assigns, and transfers unto ________________ the right represented
by such Warrant to purchase __________ shares of  Common Stock, par value $0.001
per share (“Common Stock”) of Particle Drilling Technologies, Inc. (the
“Company”) to which such Warrant relates, and appoints ____________ Attorney to
make such transfer on the books of the Company maintained for such purpose, with
full power of substitution in the premises.


Dated:____________________________                                                                                     [NAME
OF HOLDER12]
By:                                                                
      Name:
      Title:


____________________________________
           (Street Address)
____________________________________


 



--------------------------------------------------------------------------------

 
12    Name of Holder must conform in all respects to name of Holder as specified
on the face of the Warrant.

B-24


 
 

--------------------------------------------------------------------------------

 

EXHIBIT C-1
 
Form of Opinion of Vinson & Elkins LLP
 


 
1. Particle Drilling Technologies, Inc. (Delaware) (the “Delaware Sub”) is
validly existing as a corporation in good standing under the laws of the State
of Delaware.  The Delaware Sub has corporate power and corporate authority to
own and use its properties and assets and to carry on its business as currently
conducted, to enter into the Transaction Documents to which it is party, to
perform its obligations thereunder and to consummate the transactions
contemplated by such Transaction Documents.
 
2. The execution and delivery by the Delaware Sub of the Transaction Documents
to which it is party and the performance by the Delaware Sub of its obligations
thereunder have been duly authorized by all necessary corporate action on the
part of the Delaware Sub.
 
3. Assuming the due authorization, execution and delivery of each of the
Transaction Documents by the other parties thereto, each of the Transaction
Documents to which the Company and the Delaware Sub is party is a valid and
binding agreement of the Company and the Delaware Sub, as the case may be,
enforceable against the Company or the Delaware Sub, as applicable in accordance
with its terms, except to the extent that enforcement thereof may be limited by
the effect of bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium or other laws relating to or affecting creditors’ rights generally
and equitable principles of general applicability (whether enforcement is
considered in a proceeding in equity or at law), and except to the extent that
enforcement thereof may be limited by the effect of the potential
unenforceability under law or court decision of provisions providing for the
indemnification and contribution of a party with respect to a liability where
such indemnification and contribution is contrary to public policy.
 
4. The execution and delivery by the Company and the Delaware Sub of the
Transaction Documents to which they are party do not, and the performance by the
Company and the Delaware Sub of their respective obligations thereunder will not
(i) result in any violation of the provisions of the Certificate of
Incorporation or Bylaws of the Delaware Sub, (ii) breach or result in a default
under any agreement or instrument listed on Schedule A to such opinion (the
“Applicable Contracts”), (iii) result in a violation by the Company or the
Delaware Sub of any statute of the United States or the State of New York
normally applicable to the type of transactions contemplated by the Transaction
Documents, or any rule or regulation that has been issued pursuant to any such
statute, or (iv) result in any violation of any order, writ, judgment or decree
known to such counsel to which the Company or the Delaware Sub is subject,
except that no opinion need be expressed pursuant to this paragraph (2) in
relation to federal or state securities or anti-fraud statutes, rules or
regulations.
 
5. Assuming the accuracy of the representations and warranties of the Company
set forth in Section 7 of this Agreement and of the Purchasers set forth in
Section 8 of this Agreement and the compliance with the agreements of the
Company and the Purchasers contained in this Agreement, the offer, issuance and
sale of the Notes and the Warrants to the Purchasers pursuant to this Agreement
does not require registration under the Securities Act.
 



C-1-


 
 

--------------------------------------------------------------------------------

 

6. The execution and delivery by the Company and the Delaware Sub of the
Transaction Documents to which they are party do not, and the performance by the
Company and the Delaware Sub of their respective obligations thereunder will
not, require that the Company or the Delaware Sub, as the case may be, obtain
the approval of, or make any filing with, any governmental authority under any
law of the State of New York or the United States, or any rule or regulation
thereunder, other than (i) those which have already been obtained or made, (ii)
qualification (or taking such action as may be necessary to secure an exemption
from qualification, if available) of the offer and sale of the Warrants and the
Warrant Shares under applicable blue sky laws (but excluding jurisdictions
outside of the United States), (iii) other filings required under federal and
state securities laws as contemplated by this Agreement by this Agreement or
(iv) the filing of the Delaware Financing Statement in the filing offices set
forth in paragraph 9 hereof.
 
7. Neither the Company nor the Delaware Sub is, and after giving effect to the
Transaction will be, an “investment company” as defined under the Investment
Company Act of 1940, as amended.
 
8. The provisions of the Security Agreement are effective to create in favor of
the Agent to secure the Secured Obligations, a valid security interest in all of
the Company’s and the Delaware Sub’s right, title and interest in and to that
portion of the Collateral (as defined therein) to the extent that such
Collateral is property in which a security interest may be created under Article
9 of the NY UCC (the “Article 9 Collateral”).
 
9. To the extent that the filing of a financing statement can be effective to
perfect a security interest in the Article 9 Collateral under the Delaware UCC,
the security interest in favor of the Agent in that portion of the Article 9
Collateral described in the Delaware Financing Statement will be perfected upon
the filing of the Delaware Financing Statement in the office of the Secretary of
State of the State of Delaware.  For purposes of our opinion set forth in this
paragraph 7 as to the Delaware UCC, we have based such opinion solely on our
review of the generally available compilations of Article 9 of the Delaware UCC
as in effect on the date hereof and we have not reviewed any other laws of the
State of Delaware or retained or relied on any opinion or advice of Delaware
counsel.
 
10. With respect to that portion of the Article 9 Collateral consisting of the
Securities Accounts (as defined in the Security Agreement), the provisions of
the Securities Account Control Agreement are effective to perfect the security
interest of the Agent therein by “control” (within the meaning of Section 8-106
of the NY UCC).
 
11. With respect to that portion of the Article 9 Collateral consisting of the
Deposit Accounts (as defined in the Security Agreement), the provisions of the
Deposit Account Control Agreement are effective to perfect the security interest
of the Agent therein by “control” (within the meaning of Section 9-104 of the NY
UCC).
 



C-1-


 
 

--------------------------------------------------------------------------------

 

EXHIBIT C-2
 
Form of Opinion of Woodburn and Wedge
 


 
1. The Company is validly existing as a corporation in good standing under the
laws of the State of Nevada.  The Company has corporate power and corporate
authority to own and use its properties and assets and to carry on its business
as currently conducted, to enter into the Transaction Documents, to perform its
obligations thereunder and to consummate the transactions contemplated by each
of the Transaction Documents.
 
2. The execution and delivery of the Transaction Documents by the Company and
the performance by the Company of its obligations thereunder have been duly
authorized by all necessary corporate action on the part of the Company.
 
3. To the extent that Nevada law governs such issues, each of the Transaction
Documents has been duly and validly executed and delivered by the Company.
 
4. Neither the issuance, sale or delivery of the Warrants nor the issuance or
delivery of the Warrant Shares is subject to any preemptive right of the
stockholders of the Company arising under Nevada law or the Articles of
Incorporation of the Company.
 
5. The Company has duly authorized and reserved for issuance 7,130,200 shares of
Common Stock of the Company for issuance upon exercise of the Warrants.
 
6. When issued by the Company in accordance with the terms of this Agreement and
the Warrants, the Warrant Shares will be validly issued, fully paid and
non-assessable.
 
7. The execution, delivery and performance of the Transaction Documents, the
consummation of the transactions contemplated therein and the performance by the
Company of its obligations thereunder do not and will not result in any
violation of the provisions of the Articles of Incorporation or Bylaws of the
Company or any statute, rule or regulation of the State of Nevada.
 
8. No filing with, or authorization, approval, consent, license, order,
registration, qualification or decree of, any Nevada court or Nevada
governmental authority or agency, is necessary or required in connection with
the due authorization, execution and delivery by the Company of the Transaction
Documents, the performance by the Company of its obligations thereunder or the
consummation by the Company of the transactions contemplated thereby, except (i)
such as those which have already been obtained or made, (ii) qualification (or
taking such action as may be necessary to secure an exemption from
qualification, if available) of the offer and sale of the Warrants and the
Warrant Shares under applicable blue sky laws (but excluding jurisdictions
outside of the United States), (iii) the filing of the Financing Statements in
the filing offices set forth in paragraph 10 hereof or (iv) other filings
required under federal and state securities laws as contemplated by this
Agreement, as to which we offer no opinion.
 



C-2-


 
 

--------------------------------------------------------------------------------

 

9. The authorized stock of the Company consists of 100,000,000 shares of Common
Stock and 10,000,000 shares of preferred stock, par value $0.01 per share, of
which 100,000 shares have been designated as Series A Junior Participating
Preferred Stock.
 
10. To the extent that the filing of a financing statement can be effective to
perfect a security interest in the Article 9 Collateral under the Nevada UCC,
the security interest in favor of the Agent in that portion of the Article 9
Collateral described in the Financing Statement  will be perfected upon the
filing of the Financing Statements in the office of the Secretary of State of
the State of Nevada.
 



C-2-


 
 

--------------------------------------------------------------------------------

 

EXHIBIT D
 
Form of Compliance Certificate
 


 
This COMPLIANCE CERTIFICATE (this “Certificate”) is delivered pursuant to
Section 5.05(a) of that certain Purchase Agreement dated as of February 11, 2009
by and among Particle Drilling Technologies, Inc. a Nevada Corporation (the
“Company”), Particle Drilling Technologies, Inc., a Delaware corporation and a
subsidiary of the Company (the “Delaware Sub”), the Purchasers named therein and
LC Capital Master fund, Ltd., a Cayman Islands exempted company, as agent and
collateral agent (as amended, supplemented, modified and restated and in effect
from time to time, the “Purchase Agreement”).  Capitalized terms used but not
defined herein shall have the respective meanings given them in the Purchase
Agreement.
 
THE UNDERSIGNED HEREBY CERTIFIES THAT:
 
(1) He is the duly elected [Chief Executive Officer/Chief Financial Officer] of
the Company;
 
(2) He has reviewed the terms of the Purchase Agreement and the terms of the
other Transaction Documents, and has made, or has caused to be made under his
supervision, a review in reasonable detail of the transactions and condition of
Company and its Subsidiaries during the period from the date of the execution of
the Purchase Agreement to the date of this Certificate (the “Applicable
Period”);
 
(3) The examination described in paragraph (2) above did not disclose, and he
has no knowledge of, the existence of any condition or event which constituted
an Event of Default at any time during the Applicable Period or constitutes an
Event of Default or as of the date of this Certificate;
 
(4) Based on the examination described in paragraph (2) above, the Company was
and is in compliance with each of the covenants set forth in Section 9 and
Section 10 of the Purchase Agreement at all times during the Applicable Period
and as of the date of this Certificate;
 
(5) Attached hereto as Annex A is a true, correct, and complete copy of the
Articles of Incorporation of the Company (the “Company Charter”).  Since
[_____], 20[__], there have been no amendments to the Company Charter. Since
such date, no proceeding has been commenced for the merger, consolidation,
dissolution or liquidation of the Company or the sale of all or substantially
all of its assets and there has not been commenced or threatened any action or
proceeding threatening the Company’s existence or which would result in the
forfeiture of the Company Charter;
 



D-1
 
 

--------------------------------------------------------------------------------

 

(6) Attached hereto as Annex B is a true, correct, and complete copy of the
By-laws of the Company as in effect at the date hereof and at all times
since  [_____], 20[__];
 
(7) Attached hereto as Annex C is a true, correct, and complete copy of the
Certificate of Incorporation of the Delaware Sub (the “Delaware Sub
Charter”).  Since [_____], 20[__], there have been no amendments to the Delaware
Sub Charter. Since such date, no proceeding has been commenced for the merger,
consolidation, dissolution or liquidation of the Company or the sale of all or
substantially all of its assets and there has not been commenced or threatened
any action or proceeding threatening the Company’s existence or which would
result in the forfeiture of the Delaware Sub Charter;
 
(8) Attached hereto as Annex D is a true, correct, and complete copy of the
By-laws of the Delaware Sub as in effect at the date hereof and at all times
since  April 2, 2004;
 
(9) Attached hereto as Annex E is a true, correct and complete copy of
resolutions duly adopted by the Board of Directors of the Company and the Board
of Directors of the Delaware Sub (collectively, the “Boards”) at meetings duly
called and held on February 10, 2009, at which a quorum was present and acting
throughout.  Such actions have not been amended, modified or rescinded, remain
in full force and effect in the form adopted and are the only resolutions
adopted by the Boards or by any committee thereof or corporate actions taken
relating to the Securities and the issuance and sale of the Securities pursuant
to the Purchase Agreement; and
 
(10) Each person who, as an officer of the Company or the Delaware Sub, as the
case may be, signed any document delivered in connection with the Purchase
Agreement and the closings related thereto was duly elected or appointed,
qualified, and acting as such officer at the respective times of the signing and
delivery thereof and the signature of each such person appearing on each such
document is the genuine signature of such officer.
 


 
[SIGNATURE PAGE TO FOLLOW]
 

 
D-2
 
 

--------------------------------------------------------------------------------

 

PARTICLE DRILLING TECHNOLOGIES, INC.


By: __________________________
Title: ________________________





D-3
 
 

--------------------------------------------------------------------------------

 

EXHIBIT E
 
Form of Security Agreement
 


 
This Security Agreement (this “Agreement”) is dated as of [_____], 2009, among
Particle Drilling Technologies, Inc, a Nevada corporation (the “Parent”),
Particle Drilling Technologies, Inc, a Delaware corporation (the “Delaware Sub,”
and together with the Parent, the “Company”) and LC Capital Master Fund, Ltd., a
Cayman Islands exempted company, as the Collateral Agent for the Purchasers
referred to below (in such capacity, together with its successors in such
capacity, the “Agent”).


A.           The Parent and the Delaware Sub have entered into certain Purchase
Agreement (the “Purchase Agreement”) with the Purchasers named therein (the
“Purchasers”) and the Agent dated as of February 11, 2009, pursuant to which the
Purchasers will purchase certain promissory notes (the “Notes”) from the Parent.
 
C.           It is a condition precedent to the Purchasers’ performance of their
obligations under the Purchase Agreement that the parties hereto shall have
executed and delivered this Agreement prior to the date of the First Draw Down,
pursuant to which the Notes shall be secured by, among other things, a first
priority Lien, on substantially all the property of the Company (including,
without limitation, real and other property acquired subsequent to the date of
the First Draw Down).


D.           Accordingly, to induce the Purchasers to enter into and perform the
Purchase Agreement and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Parent, the Delaware Sub
and the Agent agree as follows:


Section 1.  Definitions.


(a)           Terms defined in the Purchase Agreement are used herein as defined
therein and the principles of interpretation referred to therein shall apply
hereto mutatis mutandis.


(b)           The terms “Account”, “Chattel Paper”, “Deposit Account”,
“Document”, “Electronic Chattel Paper”, “Equipment”, “Fixture”, “General
Intangible”, “Goods”, “Instrument”, “Inventory”, “Investment Property”,
“Letter-of-Credit Right”, “Payment Intangible”, “Proceeds”, “Promissory Note”,
“Securities Account”, “Security Entitlement”, “Software” and “Tangible Chattel
Paper” have the respective meanings ascribed thereto in Article 9 of the UCC,
and the term “Financial Assets” has the meaning ascribed thereto in Article 8 of
the UCC.


(c)           As used herein:


“Agent” has the meaning set forth in the first paragraph of this Agreement.


“Agreement” has the meaning set forth in the first paragraph of this Agreement.

E-1




 
 

--------------------------------------------------------------------------------

 



“Company” has the meaning set forth in the first paragraph of this Agreement.


“Collateral” has the meaning set forth in Section 3.


“Collateral Account” has the meaning set forth in Section 4(a).


“Copyright Collateral” means all Copyrights of the Company, whether now owned or
hereafter acquired, including each Copyright identified in Annex 3.


“Copyrights” means all copyrights, copyright registrations and applications for
copyright registrations, including, without limitation, all renewals and
extensions thereof, the right to recover for all past, present and future
infringements thereof, and all other rights of any kind whatsoever accruing
thereunder or pertaining thereto.


“Delaware Sub” has the meaning set forth in the first paragraph of this
Agreement.


“Initial Pledged Shares” means the Shares of each Subsidiary beneficially owned
by the Company on the date hereof and identified in Annex 7.


“Intellectual Property” means, collectively, all Copyright Collateral, all
Patent Collateral and all Trademark Collateral, together with (a) all
inventions, processes, production methods, proprietary information, know-how and
trade secrets; (b) all licenses or user or other agreements granted to the
Company with respect to any of the foregoing, in each case whether now or
hereafter owned or used, including, without limitation, the licenses or other
agreements with respect to the Copyright Collateral, the Patent Collateral or
the Trademark Collateral listed in Annex 6; (c) all trade secrets and
confidential information, including confidential customer lists, identification
of suppliers, data, plans, blueprints, specifications, designs, drawings,
recorded knowledge, surveys, engineering reports, test reports, manuals,
materials standards, processing standards, performance standards, catalogs,
computer and automatic machinery software and programs, field repair data, sales
data and other information relating to sales or service of products now or
hereafter manufactured, accounting information; (d) all field repair data, sales
data and other information relating to sales or service of products now or
hereafter manufactured; (e) all accounting information and all media in which or
on which any information or knowledge or data or records may be recorded or
stored and all computer programs used for the compilation or printout of such
information, knowledge, records or data; (f) all licenses, consents, permits,
variances, certifications and approvals of governmental agencies now or
hereafter held by the Company; and (g) all causes of action, claims and
warranties now or hereafter owned or acquired by the Company in respect of any
of the items listed above.


“Notes” has the meaning set forth in paragraph A of this Agreement.

E-2




 
 

--------------------------------------------------------------------------------

 

“Parent” has the meaning set forth in the first paragraph of this Agreement.


 
“Patent Collateral” means all Patents of the Company, whether now owned or
hereafter acquired by the Company, including without limitation each Patent
identified in Annex 4.



 
“Patents” means all patents and patent applications, including, without
limitation, the inventions and improvements described and claimed therein
together with the reissues, divisions, continuations, renewals, extensions and
continuations-in-part thereof, all income, royalties, damages and payments now
or hereafter due and/or payable under and with respect thereto, including,
without limitation, damages and payments for past or future infringements
thereof, the right to sue for past, present and future infringements thereof,
and all rights corresponding thereto throughout the world.



“Person” means an individual, corporation, limited liability company,
partnership, unincorporated association, joint venture, trust, governmental
agency or other entity.


“Pledged Shares” means, collectively, (i) the Initial Pledged Shares and
(ii) all other Shares of any Person now or hereafter owned by the Company,
together in each case with (a) all certificates representing the same, (b) all
shares, securities, moneys or other property representing a dividend on or a
distribution or return of capital on or in respect of the Pledged Shares, or
resulting from a split-up, revision, reclassification or other like change of
the Pledged Shares or otherwise received in exchange therefor, and any warrants,
rights or options issued to the holders of, or otherwise in respect of, the
Pledged Shares, and (c) without prejudice to any provision of any of the
Transaction Documents prohibiting any merger or consolidation by the
Subsidiaries, all Shares of any successor entity of any such merger or
consolidation.


“Purchase Agreement” has the meaning set forth in paragraph A of this Agreement.


“Purchasers” has the meaning set forth in paragraph A of this Agreement.


 
“Required Secured Parties” means, as of any date of determination, Holders
holding in the aggregate more than 50% of the Notes outstanding.



 
“Secured Obligations” means the principal of and interest on the Notes and all
fees, indemnification payments or other amounts whatsoever payable, whether now
outstanding or hereafter from time to time incurred, assumed or arising, under
the Transaction Documents.



 
“Secured Parties” means the Agent and the Holders of Notes.


E-3




 
 

--------------------------------------------------------------------------------

 

 
“Shares” means shares of capital stock of a corporation, limited liability
company interests, partnership interests and other ownership or equity interests
of any class in any Person.



“Subsidiary” and “Subsidiaries” have the meanings set forth in Section 2.


 
“Trademark Collateral” means all Trademarks of the Company whether now owned or
hereafter acquired by the Company, including without limitation each Trademark
identified in Annex 5.  Notwithstanding the foregoing, the Trademark Collateral
does not and shall not include any Trademark that would be rendered invalid,
abandoned, void or unenforceable by reason of its being included as part of the
Trademark Collateral.



 
“Trademarks” means all trade names, trademarks and service marks, logos,
trademark and service mark registrations, and applications for trademark and
service mark registrations, including, without limitation, all renewals of
trademark and service mark registrations, all rights corresponding thereto
throughout the world, the right to recover for all past, present and future
infringements thereof, all other rights of any kind whatsoever accruing
thereunder or pertaining thereto, together, in each case, with the product lines
and goodwill of the business connected with the use of, and symbolized by, each
such trade name, trademark and service mark.



 
“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York.



Section 2.  Representations and Warranties.  The Company represents and warrants
to the Secured Parties that:


(a)           Title and Priority.  The Company is the sole beneficial owner of
the Collateral and no security interest exists in the Collateral except for
Liens expressly permitted by the terms of the Transaction Documents; and the
security interests created pursuant hereto constitute valid, perfected security
interests in the Collateral, subject to no equal or prior Lien except as so
permitted.


(b)           Names, Etc.  The full and correct legal name, type of
organization, jurisdiction of organization, organizational ID number (if
applicable) and mailing address of the Company as of the date hereof are
correctly set forth in Annex 1; and Annex 1 correctly specifies the place of
business of the Company or, if the Company has more than one place of business,
the location of the chief executive office of the Company, and each location
where Goods of the Company are located (other than Goods in transit).


(c)           Changes in Circumstances.  The Company has not (i) within the
period of four months prior to the date hereof, changed its location (as defined
in Section 9-307 of the UCC), or (ii) except as specified in Annex 1, heretofore
changed its name, or (iii) except as specified in Annex 2, heretofore become a
“new debtor” (as defined in

E-4




 
 

--------------------------------------------------------------------------------

 

Section 9-102(a)(56) of the UCC) with respect to a currently effective security
agreement previously entered into by any other Person.


(d)           Intellectual Property.  Annexes 3, 4, and 5, respectively, set
forth a complete and correct list of all Copyrights, Patents and Trademarks
owned by the Company on the date hereof; except pursuant to license agreements
and other user agreements entered into by the Company in the ordinary course of
business, the Company owns and possesses the right to use, and has not licensed
any other Person to use, any Copyright, Patent or Trademark listed in Annexes 3,
4, and 5.  To the best knowledge of the Company after due inquiry, all
registrations listed in Annexes 3, 4, and 5, are valid and in full force and
effect; and except as set forth in Annex 6, to the best knowledge of the Company
after due inquiry, the Company owns and possesses the right to use all
Copyrights, Patents and Trademarks set forth on Annexes 3, 4, and 5; and Annex 6
sets forth a complete and correct list of all material license agreements and
other user agreements regarding Intellectual Property on the date hereof.


 
To the Company’s best knowledge after due inquiry, (i) except as set forth in
Annex 6, there is no violation by others of any right of the Company with
respect to any Copyright, Patent or Trademark listed in Annexes 3, 4, and 5,
respectively, and (ii) the Company is not infringing in any respect upon any
Copyright, Patent or Trademark of any other Person; and no proceedings have been
instituted or are pending against the Company or, to the Company’s knowledge,
threatened, and no claim against the Company has been received by the Company,
alleging any such violation, except as may be set forth in Annex 6.



 
To the best knowledge of the Company after due inquiry, the Company does not own
any Trademarks registered in the United States of America to which the last
sentence of the definition of Trademark Collateral applies.



(e)            Pledged Shares.  The Initial Pledged Shares constitute 100% of
the issued and outstanding Shares of each of the Company’s subsidiaries (each, a
“Subsidiary” and collectively, the “Subsidiaries”) beneficially owned by the
Company on the date hereof, whether or not registered in the name of the
Company. Annex 7 correctly identifies, as at the date hereof, the respective
Subsidiaries that issued the Initial Pledged Shares and (in the case of any
Subsidiary that is a corporation) the respective class and par value of such
Shares and the respective number of such Shares (and registered owner thereof)
represented by each such certificate.


The Initial Pledged Shares are, and all other Pledged Shares in which the
Company shall hereafter grant a security interest pursuant to Section 3 will be,
(i) duly authorized, validly existing, fully paid and non-assessable (in the
case of any Shares issued by a corporation) and (ii) duly issued and outstanding
(in the case of any equity interest in any other entity), and none of such
Pledged Shares are or will be subject to any contractual restriction, or any
restriction under the charter, by-laws, partnership agreement or other
organizational instrument of the respective Subsidiary thereof, upon the
transfer of such Pledged Shares (except

E-5




 
 

--------------------------------------------------------------------------------

 

for any such restriction contained herein or in the Transaction Documents, or
under such organizational instruments).


Section 3.  Collateral.  As collateral security for the prompt payment in full
when due (whether at stated maturity, by acceleration or otherwise) of the
Secured Obligations, whether now existing or hereafter from time to time
incurred or arising, the Company hereby grants to the Agent for the benefit of
the Secured Parties a security interest in all of the Company’s right, title and
interest in, to and under the following property, assets and revenues, whether
now owned or hereafter acquired and whether now existing or hereafter coming
into existence (all of the property, assets and revenues described in this
Section 3 being collectively referred to herein as the “Collateral”):


(i)  
all Accounts:

 
(ii)  
all Chattel Paper (whether Tangible Chattel Paper or Electronic Chattel Paper);

 
(iii)  
all Deposit Accounts;

 
(iv)  
all Documents;

 
(v)  
all Equipment;

 
(vi)  
all Fixtures;

 
(vii)  
all General Intangibles, including without limitation all intellectual Property
and all Software;

 
(viii)  
all Instruments, including without limitation all Promissory Notes;

 
(ix)  
all Intellectual Property;

 
(x)  
all Inventory;

 
(xi)  
all Investment Property not covered by other clauses of this Section 3,
including without limitation all Securities and all Securities Accounts and all
Security Entitlements with respect thereto and Financial Assets carried therein;

 
(xii)  
all Letter-of-Credit Rights;

 
(xiii)  
all Payment Intangibles, whatsoever not covered by the other clauses of this
Section 3;

 
(xiv)  
all commercial tort claims, as defined in Section 9-102(a)(13) of the UCC;

 

E-6




 
 

--------------------------------------------------------------------------------

 

(xv)  
all other tangible and intangible personal property whatsoever of the Company;

 
(xvi)  
all Proceeds, products, offspring, accessions, rents, profits, income, benefits,
substitutions and replacements of and to any of the Collateral and, to the
extent related to any Collateral, all books, correspondence, credit files,
records, invoices and other papers (including without limitation all tapes,
cards, computer runs and other papers and documents in the possession or under
the control of the Company or any computer bureau or service company from time
to time acting for the Company); and

 
(xvii)  
all Pledged Shares.

 
Section 4.  Cash Proceeds of Collateral.


(a)  Collateral Account.  The Company will, if so instructed by the Agent (at
the request of the Required Secured Parties), establish at a banking institution
selected by the Agent (at the direction of the Required Secured Parties) a cash
collateral account (the “Collateral Account”), which


(i)  to the extent of all Investment Property or Financial Assets shall be a
Securities Account in respect of which the Agent, for the benefit of the Secured
Parties, shall be the “entitlement holder” as defined in Section 8-102(a)(7) of
the UCC, and


(ii)  to the extent of any cash, shall be a Deposit Account in respect of which
the Agent, for the benefit of the Secured Parties, shall be the “customer”
within the meaning of Section 9-104(a)(3) of the UCC, and


into which there shall be deposited from time to time the cash proceeds of any
of the Collateral (including proceeds of insurance thereon) required to be
delivered to the Agent pursuant hereto and into which the Company may from time
to time deposit any additional amounts that any of them wishes to pledge to the
Agent for the benefit of the Secured Parties as additional collateral security
hereunder or that they are required to pledge as additional collateral security
hereunder.  The balance from time to time in the Collateral Account shall
constitute part of the Collateral hereunder and shall not constitute payment of
the Secured Obligations until applied as hereinafter provided.  The Agent shall
remit the collected balance standing to the credit of the Collateral Account to
or upon the order of the Company as the Company shall from time to time
instruct, provided that at any time after the occurrence and during the
continuance of an Event of Default, the Agent may, at the direction of the
Required Secured Parties, apply or cause to be applied (subject to collection)
the balance from time to time standing to the credit of the Collateral Account
to the payment of the Secured Obligations in the manner specified in
Section 5.09.  The balance from time to time in the Collateral Account shall be
subject to withdrawal only as provided herein.

E-7




 
 

--------------------------------------------------------------------------------

 

(b)  Proceeds of Accounts.  If so requested by the Agent (acting at the
direction of the Required Secured Parties) at any time after the occurrence and
during the continuance of an Event of Default, the Company shall instruct all
account debtors in respect of Accounts, Chattel Paper and General Intangibles
and all obligors on Instruments to make all payments in respect thereof either
directly to the Agent or any bank in the United States of America specified by
the Agent under arrangements, in form and substance satisfactory to the Agent,
pursuant to which the Company shall have irrevocably instructed such other bank
(and such other bank shall have agreed) to remit all proceeds of such payments
directly to the Collateral Account.  All payments made to the Agent as provided
in the preceding sentence, shall be immediately deposited in the Collateral
Account.  In addition to the foregoing, the Company agrees that, at any time
after the occurrence and during the continuance of an Event of Default, if the
proceeds of any Collateral hereunder shall be received by it, the Company shall,
upon the request of the Agent (acting at the direction of the Required Secured
Parties), as promptly as possible deposit such proceeds into the Collateral
Account.  Until so deposited, all such proceeds shall be held in trust by the
Company for and as the property of the Secured Parties and shall not be
commingled with any other funds or property of the Company.


(c)  Investment of Balance in Collateral Account.  The cash balance standing to
the credit of the Collateral Account shall be invested from time to time in such
Permitted Investments as the Company (or, after the occurrence and during the
continuance of a Default, the Agent at the direction of the Required Secured
Parties) shall determine, which shall be held in the name and be under the
control of the Agent for the benefit of the Secured Parties (and credited to the
Collateral Account), provided that at any time after the occurrence and during
the continuance of an Event of Default, the Agent (at the direction of the
Required Secured Parties) may at any time and from time to time elect to
liquidate any such investments and to apply or cause to be applied the proceeds
thereof to the payment of the Secured Obligations in the manner specified in
Section 5.09.


Section 5.  Further Assurances; Remedies.  In furtherance of the grant of the
pledge and security interest pursuant to Section 3, the Company hereby agrees
with the Secured Parties and the Agent as follows:


5.01  Delivery and Other Perfection.  The Company shall:


 
(a)  if so instructed by the Agent (acting at the request of the Required
Secured Parties), promptly deliver to the Agent any and all Instruments,
Documents and Tangible Chattel Paper constituting part of the Collateral in
which the Company purports to grant a security interest hereunder, endorsed
and/or accompanied by such instruments of assignment and transfer in such form
and substance as the Agent may request; provided, that so long as no Event of
Default shall have occurred and be continuing, the Company may retain for
collection in the ordinary course any Instruments, Documents or Tangible Chattel
Paper received by the Company in the ordinary course of its business and the
Agent shall, promptly upon request of the Company, make appropriate arrangements
for making any of the foregoing pledged by the Company available to the Company
for


E-8




 
 

--------------------------------------------------------------------------------

 

 
purposes of presentation, collection or renewal (any such arrangement to be
effected, to the extent deemed appropriate by the Agent, against trust receipt
or like document);



 
(b)  promptly give, execute, deliver, file, record, authorize or obtain all such
financing statements, notices, instruments, documents, agreements or consents or
other papers as may be necessary or desirable in the judgment of the Required
Secured Parties to create, preserve, perfect or validate the security interest
granted pursuant hereto or to enable the Agent and the Secured Parties to
exercise and enforce their rights, directly or through the Agent, hereunder with
respect to such pledge and security interest, provided that notices to account
debtors in respect of any Accounts, Chattel Paper or General Intangibles and to
obligors on Instruments shall be subject to the provisions of clause (d) below;



(c)  promptly execute and deliver such security agreements relating to
Collateral consisting of the Intellectual Property as the Agent (at the request
of the Required Secured Parties) may reasonably request;


 
(d)  upon the occurrence and during the continuance of any Event of Default,
upon request of the Agent (acting at the direction of the Required Secured
Parties), promptly notify (and the Company hereby authorizes the Agent so to
notify) each account debtor in respect of any Accounts, Chattel Paper or General
Intangibles and each obligor on Instruments of the Company that such Collateral
has been assigned to the Agent hereunder, and that any payments due or to become
due in respect thereof are to be made either directly to the Agent or any bank
in the United States of America specified by the Agent under arrangements, in
form and substance satisfactory to the Agent;



 
(e)  without limiting the obligations of the Company under Section 5.04(c), if
so requested by the Agent (acting at the direction of the Required Secured
Parties), upon the acquisition after the date hereof by the Company of any
Equipment valued in excess of $5,000 covered by a certificate of title or
ownership, cause the Agent to be listed as the lienholder on such certificate of
title for the benefit of the Secured Parties and take such other steps as may be
required under the law applicable to perfection of a security interest in such
property to perfect such security interest, and within 10 days of the
acquisition thereof deliver evidence of the same to the Agent;



 
(f)  keep full and accurate books and records relating to the Collateral, and
stamp or otherwise mark such books and records in such manner as the Agent may
reasonably require in order to reflect the security interests granted by this
Agreement; and



 
(g)  permit representatives of the Agent and/or the other Secured Parties, upon
reasonable notice, at any time during normal business hours to inspect and make
abstracts from its books and records pertaining to the Collateral, and permit
representatives of the Agent to be present at the Company’s place of business to
receive copies of all communications and remittances relating to the Collateral,
and forward copies of any


E-9




 
 

--------------------------------------------------------------------------------

 

 
notices or communications received by the Company with respect to the
Collateral, all in such manner as the Agent or the other Secured Parties may
require.



5.02  Other Financing Statements and Liens.  Without the prior written consent
of the Agent, acting at the direction of the Required Secured Parties, the
Company shall not (a) file or authorize the filing of any financing statement or
like instrument with respect to any of the Collateral in which the Agent is not
named as the sole secured party, or (b) cause or permit any Person other than
the Agent to have  “control” (as defined in Section 9-104, 9-105, 9-106 or 9-107
of the UCC) of any Deposit Account, Electronic Chattel Paper, Investment
Property, Letter-of-Credit Right constituting part of the Collateral.


5.03  Preservation of Rights.  The Agent shall not be required to take steps
necessary to preserve any rights against prior parties to any of the Collateral.


5.04  Special Provisions Relating to Intellectual Property.


(a)  For the purpose of enabling the Agent to exercise rights and remedies under
Section 5.05 at such time as the Agent shall be lawfully entitled to exercise
such rights and remedies, and for no other purpose, the Company hereby grants to
the Agent for the benefit of the Secured Parties, to the extent assignable, an
irrevocable, non-exclusive license (exercisable without payment of royalty or
other compensation to the Company) to use, assign, license or sublicense any of
the Intellectual Property now owned or hereafter acquired by the Company,
wherever the same may be located, including in such license reasonable access to
all media in which any of the licensed items may be recorded or stored and to
all computer programs used for the compilation or printout thereof.


(b)  Notwithstanding anything contained herein to the contrary, so long as no
Event of Default shall have occurred and be continuing, the Company will be
permitted to exploit, use, enjoy, protect, license, sublicense, assign, sell,
dispose of or take other actions with respect to the Intellectual Property in
the ordinary course of the business of the Company.  In furtherance of the
foregoing, unless an Event of Default shall have occurred and be continuing the
Agent shall from time to time, upon the request of the Company, execute and
deliver any instruments, certificates or other documents, in the form so
requested, that the Company shall have certified are appropriate (in its
judgment) to allow it to take any action permitted above (including
relinquishment of the license provided pursuant to clause (a) immediately above
as to any specific Intellectual Property).  Further, upon the payment in full of
all of the Secured Obligations and cancellation or termination of any commitment
to purchase the Notes under the Transaction Documents or earlier expiration of
this Agreement or release of the Collateral, the Agent shall grant back to the
Company the license granted pursuant to clause (a) immediately above.  The
exercise of rights and remedies under Section 5.05 by the Agent shall not
terminate the rights of the holders of any licenses or sublicenses theretofore
granted by the Company in accordance with the first sentence of this clause (b).


(c)  The Company will furnish to the Agent from time to time (but, unless a
Default shall have occurred and be continuing, no more frequently than
quarterly) statements and

E-10




 
 

--------------------------------------------------------------------------------

 

schedules further identifying and describing the Copyright Collateral, the
Patent Collateral and the Trademark Collateral, respectively, and such other
reports in connection with the Copyright Collateral, the Patent Collateral and
the Trademark Collateral as the Agent may reasonably request, all in reasonable
detail; and promptly upon request of the Agent, following receipt by the Secured
Parties and the Agent of any statements, schedules or reports pursuant to this
clause (b), modify this Agreement by amending Annexes 2, 3 and/or 4, as the case
may be, to include any Copyright, Patent or Trademark that becomes part of the
Collateral under this Agreement.
5.05  Events of Default, Etc.  If an Event of Default shall have occurred and be
continuing:


 
(a)  the Company shall, at the request of the Agent (acting at the direction of
the Required Secured Parties), assemble the Collateral owned by it at such place
or places, reasonably convenient to the Secured Parties, the Agent and the
Company, designated in the Agent’s request;



 
(b)  the Agent (at the direction of the Required Secured Parties) may make any
reasonable compromise or settlement deemed desirable with respect to any of the
Collateral and may extend the time of payment, arrange for payment in
installments, or otherwise modify the terms of, any of the Collateral;



 
(c)  the Agent shall have all of the rights and remedies with respect to the
Collateral of a secured party under the Uniform Commercial Code (whether or not
said Code is in effect in the jurisdiction where the rights and remedies are
asserted) and such additional rights and remedies to which a secured party is
entitled under the laws in effect in any jurisdiction where any rights and
remedies hereunder may be asserted, including, without limitation, the right, to
the fullest extent permitted by applicable law, to exercise all voting,
consensual and other powers of ownership pertaining to the Collateral as if the
Agent, on behalf of the Secured Parties, were the sole and absolute owner
thereof (and the Company agrees to take all such action as may be appropriate to
give effect to such right);



 
(d)  the Agent (at the direction of the Required Secured Parties) may, in its
name or in the name of the Company or otherwise, demand, sue for, collect or
receive any money or property at any time payable or receivable on account of or
in exchange for any of the Collateral, but shall be under no obligation to do
so; and



 
(e)  the Agent (at the direction of the Required Secured Parties) may, upon ten
days’ prior written notice to the Company of the time and place, with respect to
the Collateral or any part thereof that shall then be or shall thereafter come
into the possession, custody or control of the Agent or its agents, sell, lease,
assign or otherwise dispose of all or any part of such Collateral, at such place
or places as the Agent (at the direction of the Required Secured Parties) deems
best, and for cash or for credit or for future delivery (without thereby
assuming any credit risk), at public or private sale, without demand of
performance or notice of intention to effect any such disposition or of the time
or place thereof (except such notice as is required above or by applicable
statute and cannot be waived), and any Secured Parties, the Agent or anyone else
may be the


E-11




 
 

--------------------------------------------------------------------------------

 

 
purchaser, lessee, assignee or recipient of any or all of the Collateral so
disposed of at any public sale (or, to the extent permitted by law, at any
private sale) and thereafter hold the same absolutely, free from any claim or
right of whatsoever kind, including any right or equity of redemption (statutory
or otherwise), of the Company, any such demand, notice and right or equity being
hereby expressly waived and released.  In the event of any sale, assignment, or
other disposition of any of the Trademark Collateral, the goodwill connected
with and symbolized by the Trademark Collateral subject to such disposition
shall be included, and the Company shall supply to the Agent or its designees,
for inclusion in such sale, assignment or other disposition, all Intellectual
Property relating to such Trademark Collateral.  The Agent (at the direction of
the Required Secured Parties) may, without notice or publication, adjourn any
public or private sale or cause the same to be adjourned from time to time by
announcement at the time and place fixed for the sale, and such sale may be made
at any time or place to which the sale may be so adjourned.



The Proceeds of each collection, sale or other disposition under this
Section 5.05, including by virtue of the exercise of the license granted to the
Agent for the benefit of the Secured Parties in Section 5.04(b), shall be
applied in the manner specified in Section 5.09.


The Company recognizes that, by reason of certain prohibitions contained in the
Securities Act of 1933, as amended, and applicable state securities laws, the
Agent may be compelled, with respect to any sale of all or any part of the
Collateral, to limit purchasers to those who will agree, among other things, to
acquire the Collateral for their own account, for investment and not with a view
to the distribution or resale thereof.  The Company acknowledges that any such
private sales may be at prices and on terms less favorable to the Agent than
those obtainable through a public sale without such restrictions, and,
notwithstanding such circumstances, agree that any such private sale shall be
deemed to have been made in a commercially reasonable manner and that the Agent
shall have no obligation to engage in public sales and no obligation to delay
the sale of any Collateral for the period of time necessary to permit the
respective Issuer or issuer thereof to register it for public sale.


5.06  Deficiency.  If the proceeds of sale, collection or other realization of
or upon the Collateral pursuant to Section 5.05 are insufficient to cover the
costs and expenses of such realization and the payment in full of the Secured
Obligations, the Company shall remain liable for any deficiency.


5.07  Locations; Names.  Without at least 30 days’ prior written notice to the
Agent, the Company shall not change its location (as defined in Section 9-307 of
the UCC) or change its name from the name shown as its current legal name on
Annex 1.


5.08  Private Sale.  None of the Secured Parties or the Agent shall incur any
liability as a result of the sale of the Collateral, or any part thereof, at any
private sale pursuant to Section 5.05 conducted in a commercially reasonable
manner.  The Company hereby waives any claims against any Secured Party or the
Agent arising by reason of the fact that the price at which the Collateral may
have been sold at such a private sale was less than the price that might have
been obtained at a public sale or was less than the aggregate amount of the
Secured Obligations,

E-12




 
 

--------------------------------------------------------------------------------

 

even if the Agent accepts the first offer received and does not offer the
Collateral to more than one offeree.


5.09  Application of Proceeds.  Except as otherwise expressly provided herein,
the Proceeds of any collection, sale or other realization of all or any part of
the Collateral pursuant hereto, and any other cash at the time held by the Agent
for the benefit of the Secured Parties under Section 4 or this Section 5, shall
be applied by the Agent:


 
First, to the payment of the costs and expenses of such collection, sale or
other realization, including out-of-pocket costs and expenses of the Secured
Parties and the Agent and the fees and expenses of its agents and counsel, and
all expenses incurred and advances made by the Secured Parties and the Agent in
connection therewith;



 
Second, to the payment of any amount payable to the Agent under the Purchase
Agreement;



 
Third, to the payment in full of the Secured Obligations, in each case equally
and ratably in accordance with the respective amounts thereof then due and owing
or as the Secured Parties may otherwise specify; and



 
Finally, to the payment to the Company, or its successors or assigns, or as a
court of competent jurisdiction may direct, of any surplus then remaining.



5.10  Attorney-in-Fact.  Without limiting any rights or powers granted by this
Agreement to the Agent or the Secured Parties while no Event of Default has
occurred and is continuing, upon the occurrence and during the continuance of
any Event of Default the Agent is hereby appointed the attorney-in-fact of the
Company for the purpose of carrying out the provisions of this Section 5 and
taking any action and executing any instruments that the Agent may deem
necessary or advisable to accomplish the purposes hereof, which appointment as
attorney-in-fact is irrevocable and coupled with an interest.  Without limiting
the generality of the foregoing, so long as the Agent shall be entitled under
this Section 5 to make collections in respect of the Collateral, the Agent shall
have the right and power to receive, endorse and collect all checks made payable
to the order of the Company representing any dividend, payment or other
distribution in respect of the Collateral or any part thereof and to give full
discharge for the same.


5.11  Perfection.  Prior to or concurrently with the execution and delivery of
this Agreement, the Company shall (i) file such financing statements and other
documents in such offices as the Agent (at the request of the Required Secured
Parties) may request to perfect the security interests granted by Section 3 of
this Agreement, (ii) cause the Agent, for the benefit of the Secured Parties, to
be listed as the lienholder on all certificates of title or ownership relating
to any Equipment valued in excess of $5,000 owned by the Company to the extent
the title thereto is governed by a certificate of title or ownership and to the
extent so requested by the Agent (at the request of the Required Secured
Parties), and (iii) execute and deliver such security agreements relating to
Collateral consisting of Intellectual Property as the Agent (at the request

E-13




 
 

--------------------------------------------------------------------------------

 

of the Required Secured Parties) may reasonably request.  Without limiting the
foregoing, the Company consents that UCC financing statements may be filed
describing the Collateral as “all assets” or “all personal property” of the
Company (provided that no such description shall be deemed to modify the
description of Collateral set forth in Section 3).


5.12  Termination.  Subject to Section 6.12, when all Secured Obligations shall
have been paid in full, this Agreement shall terminate, and the Agent shall
forthwith cause to be assigned, transferred and delivered, against receipt but
without any recourse, warranty or representation whatsoever, any remaining
Collateral and money received in respect thereof, to or on the order of the
Company and to be released and canceled all licenses and rights referred to in
Section 5.04.  The Agent, at the expenses of the Company, shall also execute and
deliver to the Company upon such termination such Uniform Commercial Code
termination statements and such other documentation as shall be reasonably
requested by the Company to effect the termination and release of the liens on
the Collateral.


Section 6.  Miscellaneous.


6.01  Notices.  All notices, requests, consents and demands hereunder shall be
in writing and shall be delivered by hand or overnight courier service, mailed
by certified or registered mail or sent by telecopy, as follows:


(a)  if to the Company,
to:                                                                Particle
Drilling Technologies, Inc.
5611 Baird Court
Houston, Texas  77041
Attention: Chief Executive Officer
Facsimile: 713 224 6361


with a copy to:


Vinson & Elkins LLP
1001 Fannin Street, Ste. 2500
Houston, Texas  77002
Attention:  W. Matthew Strock
Facsimile:  713.615.5650;


(b) if to the Agent,
to:                                                                LC Capital
Master Fund, Ltd.
680 5th Avenue, 12th Floor
New York, NY 10019
Attention:  Steve Lampe
Facsimile: 212.581.8999.




Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto.  All notices and
other

E-14




 
 

--------------------------------------------------------------------------------

 

communications given to any party hereto in accordance with the provisions of
this Agreement shall be deemed to have been given on the date of receipt.


6.02  No Waiver.  No failure on the part of any Secured Party or the Agent to
exercise, and no course of dealing with respect to, and no delay in exercising,
any right, power or remedy hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise by any Secured Party or the Agent of any
right, power or remedy hereunder preclude any other or further exercise thereof
or the exercise of any other right, power or remedy.  The remedies herein are
cumulative and are not exclusive of any remedies provided by law.


6.03  Amendments, Etc.  The terms of this Agreement may be waived, altered or
amended only by an instrument in writing duly executed by the Company and the
Agent (acting with the consent of the Required Secured Parties).


6.04  Expenses.  The Company agrees to reimburse the Secured Parties and the
Agent for all costs and expenses incurred (including, without limitation, the
fees and expenses of legal counsel) in connection with (i) any Event of Default
and any enforcement or collection proceeding resulting therefrom, including,
without limitation, all manner of participation in or other involvement with
(w) performance by the Secured Parties or the Agent of any obligations of the
Company in respect of the Collateral that the Company has failed or refused to
perform, (x) bankruptcy, insolvency, receivership, foreclosure, winding up or
liquidation proceedings, or any actual or attempted sale, or any exchange,
enforcement, collection, compromise or settlement in respect of any of the
Collateral, and for the care of the Collateral and defending or asserting rights
and claims of the Secured Parties or the Agent in respect thereof, by litigation
or otherwise, including expenses of insurance, (y) judicial or regulatory
proceedings and (z) workout, restructuring or other negotiations or proceedings
(whether or not the workout, restructuring or transaction contemplated thereby
is consummated) and (ii) the enforcement of this Section 6.04, and all such
costs and expenses shall be Secured Obligations entitled to the benefits of the
collateral security provided pursuant to Section 3.


6.05  Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of the respective successors and assigns of the Company and the
Agent (provided, however, that the Company shall not assign or transfer its
rights or obligations hereunder without the prior written consent of the
Required Secured Parties).


6.06  Counterparts.  This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument and any of the parties hereto may execute this Agreement by signing
any such counterpart.


6.07  Governing Law; Jurisdiction; Etc.


(a)  Governing Law.  This Agreement shall be construed in accordance with and
governed by the law of the State of New York.

E-15




 
 

--------------------------------------------------------------------------------

 

(b)  Submission to Jurisdiction.  The Company hereby irrevocably and
unconditionally submits, for itself and its property, to nonexclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court for the Southern District of New
York and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in the State of New York or, to the
extent permitted by Government Rules, in such Federal court.  Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by Government Rules.  Nothing in this
Agreement shall affect any right that the Secured Parties or the Agent may
otherwise have to bring any action or proceeding relating to this Agreement
against the Company or its properties in the courts of any jurisdiction.


(c)  Waiver of Venue.  The Company hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement in any court
referred to in paragraph (b) of this Section.  Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by Government Rules, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.


(d)  Service of Process.  Each party to this Agreement irrevocably consents to
service of process in the manner provided in Section 14.06(a) of the Purchase
Agreement.  Nothing in this Agreement will affect the right of any party to this
Agreement to serve process in any other manner permitted by Government Rules.


6.08  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE GOVERNMENT RULES, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS NOTE OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS NOTE BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.


6.09  Captions.  The captions and section headings appearing herein are included
solely for convenience of reference and are not intended to affect the
interpretation of any provision of this Agreement.

E-16




 
 

--------------------------------------------------------------------------------

 

6.10  Severability.  If any provision hereof is invalid and unenforceable in any
jurisdiction, then, to the fullest extent permitted by law, (a) the other
provisions hereof shall remain in full force and effect in such jurisdiction and
shall be liberally construed in favor of the Secured Parties in order to carry
out the intentions of the parties hereto as nearly as may be possible and
(b) the invalidity or unenforceability of any provision hereof in any
jurisdiction shall not affect the validity or enforceability of such provision
in any other jurisdiction.


6.11  Reinstatement.  The obligations of the Company under this Agreement and
the security interest in, and the Lien on the Collateral created hereunder, to
the extent permitted by applicable Government Rule, shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of the Company in respect of the Secured Obligations is rescinded or must be
otherwise restored by any holder of any of the Secured Obligations, whether as a
result of any proceedings in bankruptcy or reorganization or otherwise.  The
Company agrees that it will indemnify the Secured Parties and the Agent on
demand for all reasonable and reasonably documented costs and expenses
(including reasonable and reasonably documented fees of counsel) incurred by the
Secured Parties or the Agent, as applicable, in connection with such rescission
or restoration, including any such costs and expenses incurred in defending
against any claim alleging that such payment constituted a preference,
fraudulent transfer or similar payment under any bankruptcy, insolvency or
similar law.
 
6.12  Entire Agreement.  This Agreement and the other Transaction Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof.




[SIGNATURE PAGES FOLLOW]

E-17




 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.


 
PARTICLE DRILLING TECHNOLOGIES, INC.

      as Parent


By:                      ___________________________
Name:
Title:             Authorized Signatory






 
PARTICLE DRILLING TECHNOLOGIES, INC.

      as Delaware Sub


By:                      ___________________________
      Name:
Title:             Authorized Signatory

E-18




 
 

--------------------------------------------------------------------------------

 

LC CAPITAL MASTER FUND, LTD.
as Collateral Agent




By:  ______________________________________
Name:
Title:
 


 

E-19




 
 

--------------------------------------------------------------------------------

 

 ANNEX 1




FILING DETAILS




 
Current Legal Name (no trade names)
 
Type of Organization (corporation, limited liability company, etc.)
 
 
 
Jurisdiction
 of Organization
 
 
 
Organizational ID Number
(if applicable)
 
 
 
Current Mailing Address
Place of Business or Location of Chief Executive Officer
 
 
 
Location
of
Goods
 
 
Former
Legal
Name(s)
(if any)
               








Annex 1 to Security Agreement
 
 

--------------------------------------------------------------------------------

 

 ANNEX 2




“NEW DEBTOR” EVENTS


Description of
Event                                                                                                Date
of Event







Annex 2 to Security Agreement
 
 

--------------------------------------------------------------------------------

 



 ANNEX 3








LIST OF COPYRIGHTS, COPYRIGHT REGISTRATIONS AND
APPLICATIONS FOR COPYRIGHT REGISTRATIONS








Title                          Date
Filed                                   Registration
No.                                               Effective Date









Annex 3 to Security Agreement
 
 

--------------------------------------------------------------------------------

 

 ANNEX 4








LIST OF PATENTS AND PATENT APPLICATIONS






File                      Patent                          Country                          Registration
No.                                             Date







Annex 4 to Security Agreement
 
 

--------------------------------------------------------------------------------

 

 ANNEX 5








LIST OF TRADE NAMES, TRADEMARKS, SERVICES MARKS,
TRADEMARK AND SERVICE MARK REGISTRATIONS AND
APPLICATIONS FOR TRADEMARK AND SERVICE MARK REGISTRATIONS




U.S. Trademarks




Application (A)
Registration (R)                                               Registration
Mark                              or Series No.
(S)                                              or Filing Date







Annex 5 to Security Agreement
 
 

--------------------------------------------------------------------------------

 





Foreign Trademarks






Application
(A)                                                                        Registration
or
Mark                    Registration
(R)                                            Country                            Filing
Date (F)











Annex 5 to Security Agreement
 
 

--------------------------------------------------------------------------------

 

ANNEX 6






LIST OF CONTRACTS, LICENSES AND OTHER AGREEMENTS





Annex 6 to Security Agreement
 
 

--------------------------------------------------------------------------------

 

 ANNEX 7








INITIAL PLEDGED SHARES


Issuer
Holder
Percentage Held
Certificate Number
Type of Entity
Jurisdiction of Organization
           















 

Annex 7 to Security Agreement
 
 

--------------------------------------------------------------------------------

 
